Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 1 of 140

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK 8. BRANTLEY Case No:

Plaintiff,
COMPLAINT

-against- JURY DEMANDED

MUNICIPAL CREDIT UNION, THE NATIONAL,
CREDIT UNION ADMINISTRATION as Conservator
of the Municipal Credit Union, THE NEW YORK
DEPARTMENT OF FINANCIAL SERVICES,

AND EISNERAMPER LLP,

1.

Defendants.

Jurisdiction

This court has jurisdiction under 28 U.S.C. § 1331 because of the federal questions
regarding violations of 26 U.S.C. § 7434 and 42 U.S.C. § 1983; under 28 U.S.C, § 1346
(Tucker Act); also under 28 U.S.C, § 1332 because of diversity of citizenship and an
amount in controversy greater than $75,000; and finally under 28 U.S.C. § 1367 for
supplemental jurisdiction regarding state claims that are related and form part of the same
case or controversy.

Venue

Venue is proper pursuant to 28 U.S.C.§ 1391.

Parties
Plaintiff Mark S. Brantley (“Plaintiff’) resides in Chandler, Arizona, County of
Maricopa, and is a member and shareholder of MCU in good standing. He served as a
duly elected MCU Director from 2005 until his removal on or about June 22, 2018,

having been re-elected to a three (3) year term at the 2017 Annual Shareholders Meeting

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 2 of 140

on May 10, 2017. Plaintiff held the office of acting Chair and Chair of the Board from
2009 to 2015 and built years of trust on behalf of the credit union through community
public relations, written articles, and leadership.

. Plaintiff is also a career public sector servant who served for thirty years as an employee
of the New York State Unified Court System from 1985 to 2015. He is currently
employed with the State of Arizona in a position of trust.

_ Defendant Municipal Credit Union (“MCU”) is a not-for-profit, member owned, state-
chartered credit union with its principal place of business located at 22 Cortlandt Street,
New York, New York. 10007. MCU is the oldest and one of the largest credit unions in
New York State.

_ Defendant The National Credit Union Administration (“NCUA”) is an authority of the
United States government and constitutes an agency of the United States that is
responsible for administering the Federal Credit Union Act as well as regulating and
supervising federal credit unions and insuring the deposits of all insured credit unions,
both state and federal. NCUA is the appointed conservator of Defendant MCU and was
appointed by The New York Department of Financial Services on or about May 17, 2019.
As conservator, NCUA is in control of the business and assets of MCU. 24 U.S.C. § 1786
et seq. NCUA maintains its principal office at 1775 Duke Street, Alexandria, Virginia,
22314.

_ Defendant New York State Department of Financial Services (“DFS”) is a state agency
that regulates and supervises a variety of financial services institutions, including all New

York state-chartered banking organizations—such as banks, trust companies, savings
10.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 3 of 140

banks, and credit unions and has its principal place of business located at One State
Street, New York, New York 10004.

Defendant EisnerAmper LLP (“Eisner”) is one of the largest accounting firms in the U.S
that provides comprehensive audit, accounting, advisory, consulting, and tax services.
Eisner’s “clients are enterprises as diverse as sophisticated financial institutions and start-
ups, global public firms and middle-market companies; as well as high net worth
individuals, family offices, not-for-profit organizations, and entrepreneurial ventures
across a variety of industries” (www.eisneramper.com/about-us). EisnerAmper LLP
maintains its principal place of business at 750 Third Avenue, New York, New York
10017.

INTRODUCTION

Prior to removal without notice or a hearing, Defendant MCU had a volunteer Board of
Directors (“Board”) elected by the shareholders. The Board was responsible for the
general management of the affairs, funds and records of the institution, and established
policies for the financial institution. Generally, the Board was composed of twelve (12)
directors and each director was elected for a three (3) year term that were staggered such
that four director vacancies were filled by election in any given year. The then volunteer
Board consisted of retired and/or current, civil servants and labor union employees, four
of which were senior citizens.

Defendant MCU also had a Supervisory Committee (“SC”), an independent body that
functioned separately from the Board, with its members elected directly by MCU
membership. While the Board was charged with the general management of the affairs,
funds and records of the corporation, the SC had the auditing and internal control

responsibilities for the institution.
11.

12.

13.

14.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 4 of 140

Both the Banking Law and MCU By-Laws mandated that one of the duties of the SC was
to conduct audits of the credit union, and prepare and submit reports on such audits to the
Board. Defendant MCU had five (5) members who served on its SC and these individuals
also had three (3) year staggered terms of office. The SC had additional authority under
Banking Law § 475 including the power to suspend directors.

Unlike for-profit corporate boards, Defendant MCU, a state-chartered cooperative
financial institution did not have an audit committee comprised of directors. Rather, the
SC served as the audit committee supervising a team of internal auditors and engaging
the external auditor, Defendant Eisner for independent audits. NY Banking Law § 475.
(EXHIBIT A, pgs. A4-A6).

Defendant MCU via its SC engaged Defendant Eisner as its outside accounting auditor to
perform the independent audits of the credit union’s financial statements and operations
and Eisner provided services to MCU for more than a decade. Defendant Eisner also
prepared the institution’s federal Form 990s that contained the compensation for all
Defendant MCU’s officers. Defendant Eisner failed to report in its audits, statements, or
other documents or bring to Plaintiffs attention any wrongdoing by Wong or by any
other MCU official.

Defendant MCU employed in relevant part, the following paid professional employees: a
Chief Executive Officer (“CEO”), Executive Vice-President/Chief of Member Services
Officer (“EVP”), Chief Financial Officer (“CFO”), Chief Human Resources Labor
Relations Officer (“CHRLRO”), Chief Credit Officer (“CCO”), Internal Auditors (with

certified fraud examiner certifications), Bank Secrecy Act (“BSA”) Officer, Compliance
15.

16.

17.

18.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 5 of 140

Officer, Vice-President of Security and Fraud (“VP of Security and Fraud”), and General
Counsel.

Pursuant to NY Banking Law § 471(1), Plaintiff in good faith relied on the reports of the
SC, the internal auditors, Defendant Eisner, and the financial statements including
expense reports presented by the aforementioned paid professional employees.
Moreover, the same statutory provision stated, “Nothing in this section shall be deemed
to require the directors to perform functions vested in any committee, officer or other
person pursuant to the provisions of any other section of this chapter.” Id.

Defendant DFS in its regulatory role conducts annual examinations of state-chartered
credit unions. Defendant NCUA as the federal regulator counterpart also conducts yearly
examinations. Each year during Plaintiff's tenure as a member of the then Board (2005-
2017), both Defendants DFS and NCUA in their oversight roles performed joint
examinations of Defendant MCU.

During Plaintiffs tenure on the then Board of Defendant MCU and prior to the Wong
embezzlement, none of the aforementioned officers, auditors (internal or external), or
federal and state regulators reported any financial wrongdoing of any kind. On the

contrary, they issued clean audits and satisfactory examiner ratings.

STATEMENT OF FACTS
On or about May 8, 2018, Kam Wong (“Wong”), the CEO and President of Defendant
MCU, was arrested and charged by the U.S. Attorney’s Office for the Southern District
of New York (“USAO-SDNY”) with fraud, embezzlement, and aggravated identity theft
offenses related to defrauding the credit union in a multi-million dollar fraud scheme.

Wong later pleaded guilty and was sentenced to five and a half years in prison.
19.

20.

21.

22.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 6 of 140

Prior to Wong’s arrest, Defendant MCU received a Grand Jury Subpoena dated January
23, 2018, from the USAO-SDNY. Ata special meeting of the then Board, directors took
immediate actions that included but were not limited to the following: 1) engaged outside
counsel to assist in an internal investigation and advise on subpoenas), 3) formed special
board committee to investigate any and all fraud (i.e., Oversight and Action Committee),
4) hired reputable accounting firm KPMG to conduct a forensic audit of the credit union,
5) engaged a private investigator for criminal matters, 6) placed CEO, CFO, and
CHRLRO on administrative leave that led to terminations, and 7) provided corrective
plan of action to NCUA and Respondent DFS.

Based on the Board’s said internal investigation, Wong was placed on leave on or about
February 22, 2018 upon the findings and recommendation of the Oversight and Action
Committee. Ultimately, in or about June 2018, Wong was terminated from his position as
CEO, preceded by terminations of the CFO and CHRLRO who were alleged co-
conspirators in the fraud scheme. Wong’s termination would have occurred sooner ,
however on the advice of General Counsel it was delayed because Wong’s contract
contained a notice and hearing type provision we were advised to follow.

After complying with both federal and state authorities and making significant progress
to unearth the multi-million dollar fraud scheme, Defendant DFS by Order of the
Superintendent (“Order”) dated June 22, 2018, summarily removed the Board including
Plaintiff without due process and cited violations of NY Banking Law 470 and 471 (ie.,
No Director Compensation and Breach of Fiduciary Duty, respectively).

In so doing, Defendants DFS and MCU cut off Plaintiffs access to any and all credit

union emails, written correspondence, board minutes, reports, D&O coverage, and legal
23.

24.

25.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 7 of 140

representation. Without a discovery process in a later filed CPLR Art. 78 proceeding,
Defendants DFS and MCU constructively forced Plaintiff and fellow petitioners to rely
on memory. Notwithstanding, on or about August 16, 2018, Plaintiff and six (6) other
directors filed a CPLR Article 78 (“Art. 78”) proceeding at the Supreme Court, New
York County, Civil Division seeking to: vacate and annul the Order of Defendant DFS,
reinstate Plaintiff and fellow petitioners-directors as board members, and enjoin
Defendant MCU from taking any action to conduct or hold an election.

The Art. 78 petition was dismissed on a rational basis determination in favor of DFS’
motion, the court not reaching the merits of the other due process arguments in the case.
As such, Plaintiff and fellow petitioners filed an appeal at the Appellate Division, First
Department on or about March 19, 2019 raising the issue that a full mandamus review
should have been given but wasn’t by the lower court, namely that: the Order was a
violation of lawful procedure, was affected by errors of law, and an abuse of discretion.
On appeal, argument was noticed for the June term on May 14, 2019, however Defendant
DFS requested and was granted by the court permission to move argument to the
September term thereby extending its reply brief filing date of April 17, 2019 to August
7, 2019.

Interestingly, on or about May 17, 2019 before its reply brief was filed, Defendant DFS
took possession of Defendant MCU, appointing Defendant NCUA as conservator. In
June 2019, the propriety of this takeover was questioned in an article entitled, “Zhe
Hamilton Question and New York’s Municipal Credit Union's conservatorship by
NCUA” (EXHIBIT B, pgs. B1-B4). The article’s author is Chip Filson, a credit union

expert, former regulator, and a founding principal of Callahan and Associates whose
26.

27.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 8 of 140

career included eight (8) years as a state regulatory supervisor, followed by a federal
oversight role as Defendant NCUA’s former Director of the Office of Programs that
included exam policy as one of his responsibilities (EXHIBIT B, pgs. BS) .

The article pointed out that the March 2019 (i.e., about 2 months before the takeover) call
report data of Defendant MCU had a “net worth ratio of 7.6% , delinquency of .77%, and
an allowance account funded at 150% of total delinquencies. No taxi medallion loans.”
He further stated, “there appear[ed] to be no immediate financial safety and soundness
issues...” “The credit union ha[d] received a bond settlement for loss as well.” Finally,
he profoundly stated, “Moreover as in this case, the NCUA and the state had examined
the credit union annually from 2013 to 2018 while the misappropriations occurred, and
apparently found no wrongdoing. So the tendency is to shift the responsibility for the
situation to the bad actor and the lack of board oversight, not the possible shortcomings in
the exam process.” (EXHIBIT B, pgs. B1-B3).

At the time of said state takeover, on or about May 17, 2019, Defendants DFS and MCU,
under Defendant NCUA’s conservatorship posted on their respective websites press
releases entitled, Department of Financial Services Takes Possession of Municipal Credit
Union and Names NCUA as Conservator.”

(www.dfs.ny.gov/reports and publications/press releases/pri905171, May 17, 2019)
and (www.nymcu.org/dept-of-financial-services-takes-possession-of-municipal-credit-
union-names-ncua-conservator.aspx, May 17, 2019). Contained in those releases were
the following defamatory statements: “In 2017 DFS had uncovered deficiencies in board
oversight that had facilitated the multi-million-dollar embezzlement by the former CEO,

Kam Wong.” Id.
28.

29,

30.

31.

32.

33.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 9 of 140

Moreover, Defendant DFS asserted in its appellate court reply brief filed after the state
takeover, that Plaintiff and other board members engaged in substantial wrongdoing of its
own by diverting MCU’s assets from its members to the directors’ pockets. (Note: lower
state court and appellate proceedings are under court seal.)

After the takeover, Defendant DFS conveniently moved on mootness grounds as the
primary basis for the appeal’s dismissal and contended since there was no board for
Plaintiff and fellow petitioners to return to, no relief could be granted. (Also note:
Defendant MCU submitted no papers after its answer in the lower court proceeding and
did not file any papers in the appeal despite knowing the facts regarding Plaintiff.
Subsequently, the appellate court entered its decision on or about September 24, 2019
and dismissed the appeal on mootness grounds only.

At the time of the aforementioned press release, the then Board had only ten (10)
members including Plaintiff, who was the longest serving and most visible director since
2005 and was Chair for about six (6) years.

On or about September 24, 2019, the same day of the appellate decision, Plaintiff
received by certified mail a 2017 corrected Form 1099-Misc (“1099”) with no
explanation, cover letter or anything enclosed or attached (EXHIBIT C, pg. C1).

In response, Plaintiff sent a letter to Defendant MCU requesting an itemized list
describing the charges totaling $12,028.55 - the amount in box 7 of the corrected 1099.
The corrected 1099 was $8,974.31 more than the original $3,053.74 previously filed by
Defendant MCU.

Melissa Jampol, Esq. (“Jampol Esq.”) of Epstein Becker Green on behalf of Defendant

MCU replied to Plaintiff's request by her letter dated October 8, 2019 with an attached
34.

35.

36.

37.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 10 of 140

itemized list in Excel spreadsheet format. The expense descriptions were vague and/or
not recognizable as expenses Plaintiff incurred. On October 11, 2019, Plaintiff returned
via email said spreadsheet with justifications and/or explanations for each item and a
cover letter requesting the amounts of the 2017 corrected 1099 and the 1099s filed in
previous years be revised to reflect that Plaintiff received no compensation under the law,
rules, and board policy for those years (EXHIBIT C, pgs. C2-C12).

By email on October 21, 2019, Jampol Esq. informed me in relevant part that Defendant
”>MCU’s tax accountants re-reviewed [my] 1099-MISC.... As such, at this point, MCU
will be taking no further action” (EXHIBIT C, pg. C13).

On October 25, 2019 also via email, Jampol Esq. acknowledged the 2017 corrected 1099
was filed with the IRS (EXHIBIT C, pg. C15).

Despite Plaintiff's attempt to provide justifications under the law, rules, and board policy
as well as explanations in some cases for items not incurred by Plaintiff, Defendant MCU
under the control of conservator NCUA and with wilful disregard filed the fraudulent
income return (i.e., the 2017 corrected 1099) with the IRS and refused to correct it.
Additionally, Defendant MCU refused to correct the amounts of the 1099s for the
previous years filed.

Plaintiff by this proceeding does not seek the reversal of his removal without a hearing,
reinstatement to the Board, an injunction enjoining Defendant MCU from holding
another election, nor the overturn of the lower state court and appellate court judgments.

CLAIM I

DEFENDANT MCU WILFULLY FILED FRAUDULENT
INFORMATION RETURNS IN VIOLATION OF 26 U.S.C. 7434

10
38.

39.

40.

Al.

42.

43.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 11 of 140

26 U.S.C.§ 7434 provides in pertinent part, “ If any person willfully files a fraudulent
information return with respect to payments purported to be made to any other person,
such other person may bring a civil action for damages against the person so filing such
return.”

The Plaintiffs 1099s for 2017 and previous years (2013 -2016) are information returns as
defined by 26 U.S.C.§ 6724(d)(1)(A).

Defendant MCU filed the fraudulent information return wilfully because after Plaintiff's
attempt to provide legal justifications and sound explanations why the amounts on the
1099s are incorrect, Defendant MCU refused to correct the erroneous amounts in Box #7
of the information return. (EXHIBIT C, pg. C13)

Defendant MCU under the possession of Defendant DFS and the conservatorship and
control of Defendant NCUA wilfully filed the fraudulent information return to further
drive and bolster their defamatory narrative that Plaintiff was motivated by “unlawful
compensation” thereby “facilitating the multi-million dollar embezzlement” committed
by Wong.

Plaintiff detailed in his letter of September 24, 2019, the applicable laws, rules and board
policy that excluded the items in question from compensation or provided explanations
that the expense was not incurred by Plaintiff. Specifically, Plaintiff referenced NY
Banking Law 456(1), 12 CFR 703.33(b)(1), NCUA Letter to No. 05-FCU-02, NCUA
Letter 11-0152 (March 2011) and the Defendant MCU Board Policy (EXHIBIT C, pgs.
C16-C24).

For example, the thirty-four (34) Fed Ex charges totaling $2,957.88 on Defendant MCU’s

itemized list spreadsheet were never incurred by Plaintiff (EXHIBIT C, pgs. C9-C11).

11
44,

45.

46.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 12 of 140

Defendants MCU, DFS, and NCUA are well aware of the fact that Plaintiff's corporate
card was never used for FedEx purchases in 2017 or any other year, neither did Plaintiff
authorize those charges. The corporate card was the only means Plaintiff could charge
business expenses related to MCU. On the contrary, Defendant MCU’s office manager,
not Plaintiff, unilaterally utilized a FedEx account as a means to send mail to all
directors.

In another instance, the $678.79 Cox Communications charge represented the sum of
several monthly DSL reimbursements combined (EXHIBIT C, pg. C9). However, the
expenses were duly approved and the reimbursements excludable from compensation
pursuant to Defendant NCUA’s opinion letter 03-1053 dated December 3,2003
referencing 12 C.F.R. §701.33(b)(1). Said opinion letter provided the basis for credit
union “volunteer officials” to receive reimbursement for DSL Internet “high speed
transmission lines to board members for their homes” excludable as compensation. This
was an industry-wide accepted practice by the then Board and those directors that
preceded. (EXHIBIT D).

Both Defendants NCUA and MCU are well aware of this opinion letter and practice that
excludes DSL reimbursements as compensation. Defendant NCUA’s then Associate
General Counsel drafted the aforementioned letter.

Neither Defendants MCU, NCUA, or DFS ever deemed Plaintiffs expense
reimbursements and/or guest travel as compensation under the applicable law, rules, and
policy until now as they are attempting to drive the false narrative that Plaintiff and other

board members “facilitated a multi-million dollar embezzlement.”

12
47.

48.

49.

50.

51.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 13 of 140

Despite Defendant DFS’ continued assertion in its appellate reply brief under seal that
Plaintiff received “unlawful compensation,” Plaintiff presented an affidavit that he
received no compensation under the applicable laws, rules, and board policy that
excluded reimbursements as compensation.

Furthermore, Defendant MCU was not consistent in its determination of who received
compensation. Based on the credit union’s Form 990, Defendant MCU’s accounting
department did not issue 1099s, neither stated compensation in Box 7 for guest travel to
certain directors because they did not provide their social security numbers (EXHIBIT
E, pg. E2). Instead, those directors properly provided the social security numbers of their
guests who were the recipients of the benefit.

Defendant MCU’s accounting department and Defendant Eisner, the Form 990 preparer
had a duty to be consistent and apply the guest travel to all guests’ social security
numbers, who were the recipients of the travel benefit as it did for other directors.
Defendant MCU under the control of Defendant NCUA as conservator, wilfully filed the
fraudulent information return that in effect bolsters the false defamatory narrative that
Plaintiff received compensation in violation of law that “facilitated the multi-million-
dollar embezzlement” or in other words facilitated a crime.

CLAIM If

DEFENDANTS DFS AND MCU COMMITTED LIBEL,
LIBEL PER SE AGAINST PLAINTIFF

Defendants DFS and MCU recklessly, wilfully, and without regard to the truth or facts
posted on their respective websites a press release entitled, Department of Financial
Services Takes Possession of Municipal Credit Union and Names NCUA as

Conservator.” (www.dfs.ny.zov/reports_and_publications/press_releases/pr1905171 May

13
52.

53.

54.

55.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 14 of 140

17, 2019) that contained the following defamatory statement: “In 2017 DFS had
uncovered deficiencies in board oversight that had facilitated the multi-million-dollar
embezzlement by the former CEO, Kam Wong.”

Here, Defendants DFS and MCU in a conclusory, libelous manner wilfully published that
the then Board’s (including Plaintiffs) alleged oversight “deficiencies” facilitated a
crime (i.e., the multi-million-dollar embezzlement). Facilitation of a crime or Criminal
Facilitation is either a misdemeanor or felony under NY law both defined as crimes. NY
Penal Law 115, NY Penal Law 10.

Defendants MCU’s and DFS’ libelous statements were also referenced and published
verbatim by the Credit Union Times, a national trade publication on or about May 17,
2019 in the article entitled, “New York Regulator Conserves Municipal Credit Union.”
(www.cutimes.com/2019/05/1 7/new-york-regulator-conserves-municipal-credit-union/,
May 17, 2019).

Defendants DFS and MCU published the defamatory statements despite the fact they
were aware of the individuals who truly were facilitating Wong’s embezzlement,
therefore rendering their libelous statements as false. Defendants DFS and MCU had
previous knowledge of those who were truly involved because of the internal
investigation findings of the then Board, the findings of the USAO-SDNY, and the
assertions that were made in the Art. 78 proceeding and subsequent appeal.

In a recently filed criminal complaint by the USAO-SDNY, a then SC member was
arrested and charged among other things for conspiracy to embezzle from a credit union
(ie. Defendant MCU) and embezzlement from a credit union. (EXHIBIT F - pgs. F1-

F2). Moreover, the USAO-SDNY referenced in one of its press releases dated November

14
56.

57,

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 15 of 140

10, 2018 in relevant part, “In addition, WONG obtained controlled substances, for
personal use, from a former Credit Union Supervisory Committee member”
(www.justice. sov/usao-sdny/pr/former-chief-executive-officer-new-york-credit-union-

pleads-puilty-manhattan-federal). This press release occurred months before the libelous

 

statements of Defendants DFS and MCU and provided information and context
contradicting their false narrative. According to the criminal complaint filed, the SC
member is just one of many parties alleged to have participated in the “multi-million
dollar embezzlement.”

The USAO-SDNY also arrested and filed a criminal complaint for conspiracy to obstruct
justice and obstruction of justice against a former board member who resigned about two
years prior to the then Board’s removal. Notwithstanding, said criminal complaint
referenced a text message between Wong and a SC member known as “Member-1” that
quoted the SC member saying, “[The Credit Union outside auditors] is also in a good
place with this” pertaining to fraudulent insurance payments that were part of the multi-
million dollar embezzlement (EXHIBIT G, pg. G3).

Furthermore, the then Board’s internal investigation uncovered that the CFO and
CHRLRO were also part of the embezzlement scheme that included Wong’s fraudulent
reimbursements and were both terminated by the then Board. Additionally, it was the
CFO who intentionally misled Plaintiff to rely on and approve fraudulent expense reports
submitted by Wong after she certified the expenses were reviewed, receipted, researched,
and ready to pay (EXHIBIT H). Defendants DFS and MCU possessed first hand

knowledge of this fact.

15
58.

59.

60.

61.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 16 of 140

Moreover, in direct contradiction to Defendants DFS’ and MCU’s defamatory statements,
Plaintiff as former Chair was proactive and deliberate when he drafted and adopted a
Human Resources Policy on or about November 20, 2014 barring the arrested SC
member from assuming the title of VP of Security and Fraud after discovering the SC
terminated the previous VP and he attempted to assume the title and position (EXHIBIT
I, pgs. I-14).

On September 27, 2015, in a memo (Re: Board’s Role and Fraud Risk) sent to the
succeeding board chair, the board, Wong, and General Counsel, Plaintiff raised his deep
concerns that the SC refused to fill the vacant position for more than one year after the
SC member was barred from the position. Plaintiff also attached to said memo an excerpt
of the credit union’s Security Policy and an article entitled, The Board’s Critical Role in
Preventing Internal Fraud” (EXHIBIT I, pgs. 15-19).

Said memo also contained Plaintiffs demand that his concerns be noted in the board’s
meeting minutes (EXHIBIT 110-112). Defendant MCU had this information on its email
server, in the board meeting recordings, and the electronic or hard copy board minutes.
Defendants DFS and NCUA also had unfettered access to this information prior to the
defamatory statements when they conducted their annual examinations. In fact,
Plaintiffs concerns should have prompted an investigation by both Defendants NCUA’s
and DES’ regulatory examiners. Unfortunately, Plaintiffs proactive and deliberate
actions were ignored.

Defendants DFS and MCU wilfully conflated the compensation narrative and Wong’s
multi-party fraud scheme as the motive that Plaintiff was part of facilitating a “multi-

million dollar embezzlement.” Defendants MCU, NCUA, or DFS never deemed

16
62.

63.

64.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 17 of 140

Plaintiff's expense reimbursements and/or guest travel as compensation under the
applicable law, rules, and board policy until now as they are attempting to drive the false
narrative that Plaintiff breached his fiduciary duty and accepted compensation in
violation of law.

Plaintiff submitted expense reimbursements in compliance with law, regulations and
board policy. The same governing rules provided “ Such reimbursement shall be
determined by the board of directors to be appropriate in carrying out the official business
of the credit union and shall be in accordance with written policies and procedures,
including documentation requirements, established by the board of directors.” Banking
Law 456(1). Plaintiff did not need nor had any motivation to facilitate an embezzlement
when the law granted the then Board the authority to deem expenses as appropriate.

At the time the defamatory statements were published, Plaintiff was the longest tenured
and most visible member of the Board, serving as its acting Chair and Chair from 2009-
2015. Although, Defendants DFS’ and MCU’s libelous statement did not name Plaintiff,
the reader of the defamatory statements would and could easily infer that it involved,
included, and was against Plaintiff.

Defendants DFS and MCU intentionally, recklessly and maliciously published the false
statements against Plaintiff without any credible or substantiated evidence that they were
true and having knowledge of the then board’s internal investigation findings and the
evidence that was provided in the Art. 78 proceedings. The defamatory statements
currently appear on Defendants DFS and MCU respective websites and continue to

commit libel and/or libel per se, and should be removed.

17
65.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 18 of 140

As a proximate result and by reason of Defendants DFS’ and MCU’s libelous statements
that Plaintiff’s alleged oversight deficiencies facilitated a crime (i.e. embezzlement),
Plaintiff's reputation has been damaged causing him great emotional distress, loss of
future credit union speaking engagements, and loss of future board service. Plaintiff's
present employment in finance could also potentially be in jeopardy. Prior to the events
above, Plaintiff was well-known nationally in the credit union industry. Plaintiff served
on two national trade organization boards, wrote articles and white papers, and was

invited to speak at various conferences.

CLAIM Ill

DEFENDANT EISNER COMMITTED PROFESSIONAL MALPRACTICE AND WAS
NEGLIGENT AND/OR GROSSLY NEGLIGENT AS PLAINTIFF RELIED UPON

66.

67.

68.

69.

THEIR AUDITING AND REPORTING.
According to AICPA’s Generally Accepted Auditing Standards (GAAS), “The auditor
must exercise due professional care in the performance of the audit and the preparation of
the report.” AU §150.02(3)
Defendant Eisner breached the duty of professional care owed to Defendant MCU and
Plaintiff who relied on Defendant Eisner’s auditing and financial reporting.
Defendant Eisner owed a duty of care to Plaintiff because pursuant to NY Banking Law
471(1), Plaintiff relied on Defendant Eisner’s auditing and financial reporting. The
reporting included but was not limited to: Defendant MCU’s annual financial statements,
operational audits, Form 990 preparation, etc.
Defendant Eisner failed to detect inconsistencies in several Form 990s it prepared that
incorrectly listed Plaintiff's excludable reimbursements including guest travel as

compensation but did so correctly for other directors. (EXHIBIT J)

18
70.

71.

72.

73.

74.

75.

76.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 19 of 140

Defendant Eisner failed to affirmatively notify Plaintiff and the then Board of Wong’s
embezzlement including the substantially inflated bonuses of Defendant MCU’s
executive officers including Wong.

According to AICPA’s GAAS,"The auditor has a responsibility to plan and perform the
audit to obtain reasonable assurance about whether the financial statements are free of
material misstatement, whether caused by error or fraud..” AU §110.02

Defendant Eisner failed to detect the fraudulent activity of Wong including the multiple
large sum, handwritten checks and the alleged activities of the aforementioned arrested
SC member who was charged with embezzlement.

Defendant Eisner failed to report to Plaintiff, then board members, and shareholders the
millions in losses arising out of the Wong embezzlement in Defendant MCU’s Annual
Report 2017 and at the Annual Meeting that occurred on or about May 2018 (EXHIBIT
K).

According to AICPA’s GAAS, “The auditor must maintain independence in mental
attitude in all matters relating to the audit.” AU §150.02(2).

Upon information and belief, Defendant Eisner was grossly negligent, intentionally and
/or recklessly failed to conduct its audits of Defendant MCU and failed to report to
Plaintiff with the required independence.

A USAO-SDNY criminal complaint, also referenced a text message between Wong and a
SC member known as “Member-1” that quoted the SC member saying, “[The Credit
Union outside auditors] is also in a good place with this,” pertaining to the fraudulent

Wong insurance payments (EXHIBIT G, pg. G3).

19
 

77.

78.

79,

80,

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 20 of 140

As a proximate cause and by reason of Defendant Eisner’s breach of the duty of care
required in the accounting and auditing profession, malpractice, carelessness,
recklessness, negligence, gross negligence, and its failure to report to Plaintiff any
wrongdoing or irregularities and failure to detect Wong’s embezzlement, the SC
member’s alleged embezzlement, and other bad actors malfeasance, Plaintiff suffered
damages resulting in his board removal, defamation, emotional distress, litigation costs
and attorney fees in this action, the state proceedings, as well as other losses.

CLAIM TV
DEFENDANT DFS DENIED PLAINTIFF DUE PROCESS UNDER 42 U.S.C. §

1983 BY CHARGING AND CONCLUDING HE VIOLATED NY BANKING
LAWS 470 AND 471 AND ACCUSING PLAINTIFF OF CRIMINAL
FACILITATION BY THE AGENCY’S DEFAMATORY STATEMENT
WITHOUT PROPER NOTICE, A PRE-DEPRIVATION HEARING, AND AN
OPPORTUNITY TO BE HEARD
Defendant DFS’ Order of the Superintendent (“Order’) dated June 22, 2018 charged and
determined in conclusory fashion, Plaintiff violated NY Banking Laws 470 and 471 and
summarily removed him and others as board directors (EXHIBIT L) without due
process. Plaintiff was also accused of facilitating a crime as a result of said violations.
Defendant DFS, an agency of the State of New York and under the color of state law
violated 42 U.S.C. § 1983 and Plaintiff's constitutional due process rights under the
Fourteenth Amendment of the U.S. Constitution because he was not provided proper
notice, a pre-deprivation hearing and an opportunity to address the aforementioned
charges of misconduct before his removal from the board of directors.

Defendant DFS also violated procedural due process under the Constitution of the State

of New York, Article I, Section 6, the NY State Administrative Procedure Act § 301 et

20

 

 
81.

82.

83.

84.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 21 of 140

seq., NY Banking Law § 41, NY Financial Services Law § 304 et seq. and 305, and its
own procedure proscribed by the Superintendent’s Regulations, 3 N.Y.C.R.R. 2.1.
Plaintiff was also entitled to a pre-deprivation hearing because the Order was not
“random and unauthorized,” but was issued by the then Superintendent of Defendant

DFS the highest "official with final authority over significant matters, which
contravene|d] the requirements of a written municipal code, [and] can constitute
established state procedure," Xu v. City of New York, 16-4079 (2d Cir. 2017).

NY State law and the credit union’s bylaws created a “legitimate claim of entitlement” to
Plaintiffs property interest in his position as director because he was duly elected by the
membership in 2017 and had a three year statutory expectation to complete his term to
2020. NY NPC§ 703 et seq., NY BSC 703 et seq., Board of Regents v Roth, 408 U.S.
377 (1972), and MCU bylaws.

Defendant DFS knew Plaintiff did not receive compensation in violation of NY Banking
Law 470 because the expense reimbursements were excluded from compensation under
Banking Law 456(1), 12 CFR 703.33(b)(1), NCUA Letter No. 05-FCU-02, NCUA Letter
11-0152, and Defendant MCU’s Board Policy (EXHIBIT C).

Additionally, Defendant MCU under the possession of Defendant DFS and under the
control of Defendant NCUA as conservator, filed and sent Plaintiff a fraudulent
information return (i.e., 2017 corrected 1099-MISC) to bolster the narrative he received
compensation in violation of law. Defendant MCU also filed fraudulent information
returns in previous years for expenses that were not compensation under the applicable

laws, rules, and board policy.

21
85.

86.

87.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 22 of 140

Defendant DFS also knew Plaintiff did not breach his fiduciary duty in violation of NY
Banking Law 471. On the contrary, Plaintiff in good faith and pursuant to NY Banking
Law 471 relied on the financial statements and reporting of Defendant MCU’s
professional officers, internal auditors, the SC, Defendant Eisner, and the regulatory
examiners. Plaintiff also took proactive policy-based steps to prevent the self-
appointment of the arrested and charged SC member as the VP of Security and Fraud
(EXHIBIT I, pgs., 11-114).

Defendant DFS also knew that the charged SC member and Defendant MCU’s executive
officers were allegedly part of a greater fraud scheme that was disclosed in the then
Board’s internal investigation and the eventual criminal complaint filed by USAO-
SDNY.

Defendant DFS falsely claimed in the state court proceeding that the then Board took no
action after the Wong embezzlement was discovered and withheld this pertinent and
material information from the state court. On the contrary, Plaintiff and the then directors
took immediate action that included but was not limited to the following: 1) engaged
outside counsel to assist in an internal investigation and subpoenas), 3) formed special
board committee to investigate fraud (i.e., Oversight and Action Committee), 4) hired
reputable accounting firm KPMG to conduct a forensic audit of the credit union, 5)
engaged a private investigator for criminal matters, 6) placed CEO, CFO, and CHRLRO
on administrative leave that eventually led to their terminations, and 7) provided
corrective plan of action to NCUA and Respondent DFS. The USAO-SDNY Ash
criminal complaint confirmed the Board’s internal investigation did take place by its

mention in its official document. (EXHIBIT G, pgs. G4-G6).

22
88.

89.

90.

91.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 23 of 140

Moreover, Defendant DFS in conclusory fashion accused the then Board of nepotism as
an instance of wrongdoing in the state court proceeding. However, Plaintiff never
employed a relative at anytime at the credit union. For arguendo, even if Plaintiff did
have a relative employed, Defendant MCU’s board policy permitted the employment of
relatives in non-officer positions as long as the relative was qualified for the position and
the relationship was disclosed (EXHIBIT M).

Defendant DFS also accused Plaintiff and the then Board of lavish trips for bona fide
educational training conferences abroad and the Board’s strategic planning conferences
that were held in Las Vegas for several years. On the contrary, Plaintiff did not attend
conferences abroad with the exception of a speaking engagement in which the credit
union was reimbursed by the conference host. However, for arguendo, even if Plaintiff
had attended conferences, usually they were held annually by the World Council of
Credit Unions, an internationally recognized trade organization that annually selects
venues abroad because the credit union industry is a global movement. Notwithstanding,
the expense still had to be charged against the director’s educational allocation in
accordance with board policy.

Additionally, Defendants DFS and NCUA knew for several years that Las Vegas was the
site for the board’s annual strategic planning retreat and never objected to the location
until after Wong’s embezzlement. A great number of credit union conferences and
retreats are held in Las Vegas. Even Defendant NCUA’s past board chairs from time to
time were invited to speak at credit union related Las Vegas venues (EXHIBIT N).

To Plaintiff’s understanding, the board chose Las Vegas for two reasons: 1) at the time

the venue was chosen, the state of Nevada was very distressed economically during the

23
92.

93.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 24 of 140

2008 Great Recession and better hotel rates were negotiated by locking in for more than
one year and the business would assist in the state’s economic recovery, and 2) the site
was an incentive for volunteer board members to attend who were working full-time and
had to charge their personal vacation time. Defendant NCUA recognized this concept of
“incentive to volunteerism” in its OGC Opinion Letter - No. 11-0805 (EXHIBIT O ).
Plaintiff also points to Defendant NCUA’s own board expenses that were subject to its
Office of the Inspector General’s scrutiny. According to an article in the Washington
Post (“WP”). a member of its board purchased two airline tickets for $11,000 to Vienna,
likely the same WOCCU conference the then MCU board members were accused of
attending and receiving compensation (EXHIBIT P - pgs. 3-4). Defendant NCUA
responded to the WP strongly defending the officials by saying, “[They] did nothing
wrong.... The claims for reimbursement were within the parameters of agency policy...
There being no violation of the law, rule or regulation, no disciplinary action was
warranted.”

There, Defendant NCUA board officials’ expenses were not conflated with the
facilitation of Wong’s embezzlement simply because the regulator was ultimately
charged with the regulatory oversight and examination of Defendant MCU. Neither were
those expenditures characterized as compensation and the motivation for Defendant
NCUA’s “turning a blind eye” to Defendant MCU’s malfeasance or the NYC credit
union taxi medallion crisis as Defendant DFS accused Plaintiff and others of doing at
Defendant MCU. Moreover, the NCUA officials were not removed without notice, a

hearing or an opportunity to be heard. On the contrary, the agency was afforded an

24
94.

95.

96.

97.

98.

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 25 of 140

opportunity to respond to the Inspector General and to the WP with the assertion there
was no violation of the law, rule, or regulation.

Plaintiff also asserted there was no violation of law, rule, regulation, or policy in the state
court proceedings and asserts the same in this proceeding. However, Defendant DFS
decided Plaintiff’s removal was warranted without notice and a hearing.

Finally, Plaintiff is not seeking to overturn the lower state court decision that dismissed
the Art. 78 proceeding despite it not reaching whether Plaintiff violated laws or the due
process claim on the merits. Plaintiff does not seek the relief that was requested in that
proceeding, namely: the reversal of Plaintiffs removal, the reinstatement of Plaintiff on
the board, nor injunctive relief against Defendant MCU holding or conducting an
election. Abdelal v. Kelly, No. 17-1166-cv (2nd Circuit 2018).

Plaintiff is not seeking the reversal of the state appellate court’s dismissal on mootness
grounds despite the fact it also did not address whether Plaintiff violated the law neither
reached the due process claim on the merits.

Rather, Plaintiff seeks by this claim declaratory relief that he did not violate NY Banking
Law 470 and 471, and that he did not facilitate a multi-million dollar embezzlement.
Plaintiff also seeks damages for the deprivation of his constitutional rights in this
proceeding because the prior state court Art. 78 action was not the appropriate proceeding
for an award of damages. Davidson v Capuano, 792 F.2d 275 (2nd Circuit 1986).

As a proximate cause of Defendants MCU’s and DFS’ constitutional due process
violations, Plaintiff incurred damages that included damage to his property interest, his

name and reputation, emotional pain and suffering, and costs including attorney’s fees.

25
 

 

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 26 of 140

PRAYER FOR RELIEF
Wherefore, Plaintiff respectfully demands judgment against Defendants MCU, NCUA as
conservator of MCU, DFS, and Eisner as follows:

1. Judgment against Defendant MCU under the control and conservatorship

 

of Defendant NCUA, for compensatory damages of $5,000 or greater for
damages sustained as a proximate result including the cost of this action
for the fraudulent information returns, namely the 2017 corrected 1099
and the1099s for previous years as far back as 2013 and such other and
further relief as the Court may deem just and proper. .

2. Judgment against Defendants MCU and DFS awarding compensatory and
punitive damages for libel per se or libel the amount to be determined at
trial but in excess of the $75,000 jurisdictional requirement, costs and such
other and further relief as the Court may deem just and proper.

3. Judgment against Defendants MCU and DFS awarding compensatory and

punitive damages for depriving Plaintiff of his constitutional due process

rights under 42 U.S.C. § 1983, costs and such other and further relief as
the Court may deem just and proper. .

4. Declaratory relief against Defendants MCU and DFS that Plaintiff did not
violate NY Banking Laws 470 and 471, nor facilitated a multi-million
dollar embezzlement.

5. Judgment against Defendant Eisner awarding Plaintiff compensatory and
punitive damages for its breach of duty of professional care owed to

Plaintiff, its recklessness, negligence, and gross negligence, the amount to

26
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 27 of 140

be determined at trial but in excess of the $75,000 jurisdictional
requirement, costs and such other and further relief as the Court may deem
just and proper.

JURY DEMAND

Plaintiff hereby demands a trial by jury on all causes of action asserted within this

 

  

 

 

 

 

pleading.

Dated: November 19, 2019 EHS ~*~
Mark 5 Brantley 6
Plaintiff - Pro Se

4880 S Robins Way

Chandler, AZ 85249

Phone: (480) 869-4914

Email: Brantleyesq@gmail.com

27
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 28 of 140

EXHIBITS
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 29 of 140

EXHIBIT A
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 30 of 140

BY-LAWS

Rev. 6-19-17
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 31 of 140

Article I

Article II

Article II

Article [V

Article V

Article VI

Article VII

Article VIII

Article [IX

Article X

Article XI

Article XII -

Article XII

Article XIV

Rev. 6-19-17

TABLE OF CONTENTS
NAME and PURPOSES 0. eee eee eeeceeeeeeeeeennaees 2
MEMBERSHIP o...essssssssscssscscssscsesescseseseseseseseseeeaeeeeenees 2
MEETINGS of MEMBERS 1.0... eee eeeeeceeeetteeeeeeeees 7
ELECTIONS ......cccccccccsccccssseeeeeceeesneeeesaeeeessesenseesensaes 11
DIRECTORS .........ecceeeceeeseeeetetteeeeseees Sv eenceseseeeesneeetens 22
OFFICERS and THEIR DUTIES oe 27
LOAN OFFICERS .......eeeeccceeeeeeeeneeeseseeeeneeeeenseeeeaes 31
SUPERVISORY COMMITTEE ........ ce ecceeceeeneeees 33
SHARES 1.0... eeeceeeeeeeeseeeeeeneeees vesaeeceeneeeeseeeesneeseeeeeens 36
DIVIDENDS ........cceccececscceeteeeeneeeeeneeeeeseseeeeeesseaeeeaaes 37
INVESTMENT OF FUNDS ...00.. ccc eeecceeesteeeeeeeeeenes 38
LOANS wieeeeccccccccccccesecesneccsseeseseecesneeeeeneeseseeeensanaesenees 38
ACCOUNTS .....cecccccesccsisceeeeneecesneesesaeecssssecessseeenaaeeeeas 39
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 32 of 140

ARTICLE VIII

Supervisory Committee

Section 1.

A. The Supervisory Committee shall consist of five (5) members.

B. At each annual meeting the members shall elect one or two
members, as the case may be, of the Supervisory Committee to
serve for a term of three (3) years and until his or her successor is
elected and has qualified.

C. The Supervisory Committee shall meet at least once every three (3)
months to audit the books of this Credit Union and shall make
reports of the same to the members at least once each year at the
annual meeting.

Section 2.

A. The Supervisory Committee members shall choose among their
number a Chairperson and a Secretary.

B. The Secretary of the Supervisory Committee shall prepare,

maintain, and have custody of full and correct records of all actions

taken by it.

33

As
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 33 of 140

C. The offices of Chairperson and Secretary may be held by the same
person.

Section 3.

A. The Supervisory Committee shall make, or cause to be made, such
audits, and to prepare and submit such written reports, as are
required by the law and applicable regulations.

B. The Committee may employ and use such clerical and auditing
assistance as may be required to carry out its responsibilities as
prescribed by this article, and may request the Board to provide
compensation for such assistance.

C. The Committee shall prepare and forward to New York State
Regulators, Federal Regulators, and the Board of Directors such
reports as may be required.

Section 4. The Supervisory Committee shall, from time to time and not

less frequently than required by the law and applicable regulations,

cause the accounts of all members to be verified with the records of the

Treasurer. The Committee shall maintain a record of such verification.

At
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 34 of 140

Section 5.

A. By unanimous vote the Supervisory Committee may suspend for
cause until the next meeting of the members any Director or
Executive Officer.

B. _ In the event of any such suspension, the Supervisory Committee
shall call a special meeting of the members to act on said
suspension which meeting shall be held not fewer than seven (7)
nor more than fourteen (14) days after such suspension.

D. The Chair of the Committee shall act as Chair of the meeting

unless the members select another person to act as Chair.

Section 6. By the affirmative vote of a majority of its members, the
Supervisory Committee may call a special meeting of the members to
consider any violation of the provisions of the law and applicable
regulations, or of the charter or the By-Laws of this Credit Union, or to
consider any practice of this Credit Union which the Committee deems
to be unsafe or unauthorized.

Section 7. The Supervisory Committee shall have the power to perform

35

A-5
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 35 of 140

all other duties and functions which are allowable to such committee
under the Banking Law.
ARTICLE IX
Shares
Section 1. The number of shares which may be issued by this Credit

Union shall be unlimited.
Section 2. The par value of each share shall be $5.

Section 3. Shares shall be paid for in full at the time of subscription.
Section 4. An entrance fee to be fixed by the Board of Directors may be

charged.

Section 5. Shares may be transferred to any person eligible for
membership, subj ect to approval by the Board of Directors. A transfer
fee may be charged by the Board of Directors in payment of such
transfer. No transfer shall be permitted if the transferor is indebted to

this Credit Union.

36

acl
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 36 of 140

EXHIBIT B
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 37 of 140

10/28/2019 The Hamilton Question and New York’s Municipal Credit Union's Conservatorship by NCUA — Just a Member
Chip Filson

JUNE 12, 2019 BY CHIP FILSON

The Hamilton Question and New York’s
Municipal Credit Union’s Conservatorship by
NCUA

The last song in the runaway hit musical Hamilton ends with a question:

Let me tell you what | wish I'd known
When | was young and dreamed of glory
You have no control

Who lives, who dies, who tells your story?

On May 17, 2019 NCUA was appointed conservator of the $3.03 billion state-charted
Municipal Credit Union. The March 2019 call report data shows 588,000 members, a net
worth ratio of 7.6%, delinquency of .77%, and an allowance account funded at 150% of
total delinquencies. No taxi medallion loans.

MUNICIPAL CREDIT UNION

 

The New York regulator had previously removed MCU’s supervisory committee in May
2018 and the full board in June 2018. It designated an “on premises administrator’, Mark
Ricca, to oversee the general management. Mark had no credit union background.

When appointing NCUA conservator, the state also removed its chosen administrator.
NCUA provided no information about who will be running the credit union and under what

https://chipfilson.com/201 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncua/ B- }
40/28/2019 The Hamilton Question and New York's Municipal Credit Union’s Conservatorship

https://chipfilson.com/201 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncua/

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 38 of 140 | '
y ust a Member

guidance since there appears to be no immediate financial safety and soundness issues, |
but a leadership transition event. vee

The impetus for state action was the arrest in May 2018 of the former CEO Kam Wong. He
pleaded guilty in November 2018 and in June 2019 was sentenced to five years in prison

and ordered to forfeit $9.9 million to pay restitution to the credit union for the amount he
had defrauded. The misuse of credit union funds extended from 2013 through 2018. The |
credit union has received a bond settlement for loss as well.

What’s next for the members?

On January 10" the Brookings Institution hosted a conference entitled Ten Years Later:
Lessons from the 2008-09 Financial Crisis. One speaker was Lawrence Summers who
was Treasury Secretary from 2009-2011, a PhD economist and former president of

Harvard University,

During the Q&A he was asked why the government did not take over the direction of the
troubled banks and insurance companies instead of TARP funding, much like the
conservatorships of Freddie and Fannie. His answer was succinct: “it is my experience that
government intervention in banks is a major destroyer of asset value.” He further
commented who wants to run or do business with a conserved government-directed

institution?

NCUA's track record as a conservator is extremely mixed but on balance proves out
Summer's conclusion. NCUA’s conservatorship of the two largest corporates and then
takeover of three more in a mass liquidation process destroyed solvent institutions that
according to NCUA’s own numbers today have estate surpluses of over $5.6 billion, of
which $3.1 has been transferred into the NCUSIF.

By setting itself up to run a credit union as a conservator, NCUA has a conflict of interest.
Does it act in the members’ best interests or does it act in its own self-interest? As in all
conservatorships, the members have no voice. The board is gone, and often the person
appointed to lead has little or no background in the credit union, and is little more than a
hired gun until some external resolution can be reached. Restoring the credit union to self-
sufficiency rarely occurs, because in so doing it contradicts the logic that government

B-2
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 39 of 140

10/28/2019 The Hamilton Question and New York’s Municipal Credit Union’s Conservatorship by NCUA — Just a Member eee

\

~ takeover was necessary in the first place. Moreover as in this case, the NCUA and the

state had examined the credit union annually from 2013 to 2018 while the
misappropriations occurred, and apparently found no wrong doing. So the tendency is to
shift the responsibility for the situation to the bad actor and the lack of board oversight,
not the possible shortcomings in the exam process.

The Key to Success

Conservatorship or even replacing a CEO while leaving the board in place to ensure
members’ interests are represented, can be done successfully. During the financial crisis
several noteworthy turnarounds were engineered by John Tippets at North Island Credit
Union and Bill Connors and Andy Hunter at Silver State Credit Union in Nevada.

The key success factor is finding and supporting the right turnaround leader. The
challenge is simple: Any jackass can kick down a barn, but it takes a carpenter to build one.

Will NCUA appoint a jackass or a carpenter? Someone to play caretaker until the agency
elects a merger partner to resolve a leadership transition? Certainly there will be vultures
a plenty looking to take the “problem” off NCUA’s hands.

Or will the NCUA find someone with the experience, political skills and leadership to
restore the credit union to its pivotal role in the New York and broader credit union
community? The possibilities are out there. These could include proven, retired leaders
such as Rudy Hanley, Gordan Dames, Gary Oakland, Jeff Farver, Steve Winninger or other
equally capable and astute individuals whose reputation and knowledge of credit unions

and the system would give them a running start. They would not be seeking another job,

but have the energy and foresight to bring the credit union members confidence that their

future was in good hands.

NCUA has provided no updates on this unprecedented conservatorship of a solvent credit |
union. But one will know the future when the next acting CEO is named. Will it be a —
caretaker following direction from examiners who are anxious to get rid of a problem, or

will it be a proven credit union leader who can restore the credit union for its members?
Chartered in 1916, Municipal is the oldest state charter in New York. Can NCUA make
decisions that will sustain this cooperative now serving its fifth generation of members, or

https://chipfilson.com/201 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncua/ 3/4

B-5
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 40 of 140
10/28/2019 The Hamilton Question and New York’s Municipal Credit Union's Conservatorship by NCUA ~ Just a Member

will it just fulfill Summers’ bleak assessment of what happens when government takes
over a financial institution? ,

Municipal Credit Union faces Hamilton’s challenge: You have no control, who lives, who
dies, who tells your story? Every credit union today should care about this situation.

If a sound, long-established, and well-capitalized credit union can be dissolved without
any role for members, what prevents the regulator/insurer from doing the same when
your credit union faces a transition?

@ NCUA

https://chipfilson.com/201 9/06/the-hamilton-question-and-new-yorks-municipal-credit-unions-conservatorship-by-ncua/

4/4
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 41 of 140
10/28/2019 About ~ Just a Member

About Chip Filson

 

A nationally recognized leader in the credit union industry, Filson is an
astute author, frequent speaker, and consultant for the credit union movement. He has

~ more than 40 years of experience in government, financial institutions, and business.
Filson’s breadth of experience makes him an authority on a range of topics, including
analysis of credit union trends, credit union public and market-facing opportunities, and
strategies for enhancing member value. His contributions to the cooperative movement
have been demonstrated with his analysis and advocacy for the corporate credit union
system, NCUA’s Corporate Stabilization role, and the need for regulatory reform.

Chip co-founded Callahan & Associates. Filson has held concurrent positions at the
National Credit Union Administration (NCUA) as president of the Central Liquidity Facility
(CLF) and Director of the Office of Programs, which includes the NCUSIF and the
examination process. He holds a magna cum laude undergraduate degree in government
from Harvard University. After being awarded a Rhodes Scholarship, he earned a master’s
degree in politics, philosophy, and economics from Oxford University in England. He also
holds an MBA in management from Northwestern University’s Kellogg School in Chicago.

https://chipfilson.com/about/ 2/2 5
Case 1:19-cv-10994-KPF Document 1. Filed 11/27/19 Page 42 of 140

EXHIBIT C_
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 43 of 140
CORRECTED (if checked)

 

 

 

 

 

PAYER'S name, street address, city or town, state or province, country, ZIP | 1 Rents OMB No, 1545-0115
or foreign postal code, and telephone no.
MUNICIPAL CREDIT UNION $ DO 4 7 Miscellaneous
2 Royalties Income
22 CORTLANDT STREET
NEW YORK, NY 10007 $ Form 1099-MISC
3 Other income 4 Federal income tax withheld
212-238-3330 $ $ Copy 2
PAYER’S federal identification number} RECIPIENT'S identification number § Fishing boat proceeds 6 Medical and health care payments To be filed with

XX-XXXXXXX

 

055-62~-4658

$

$

recipient's state
income tax return,
when required.

 

RECIPIENT'S name
MARK BRANTLEY

Street address (including apt. no.)

4880 S. ROBINS WAY

City or town, state or province, country, and ZIP or foreign postal code

CHANDLER, AZ 85249

7 Nonemployee compensation

$ 12028.05

8 Substitute payments in lieu of
dividends or interest

$

 

9 Payer made direct sales of
$5,000 or more of consumer
products to a buyer
(recipient) for resale > J

16 Crop insurance proceeds

$

 

11

12

 

 

 

 

 

 

 

 

 

 

 

Account number (See instructions) FATCA filing 13 Excess golden parachute [14 Gross proceeds paid to an
requirement payments attorney
16a Section 409A deferrals 15b Section 409A income 16 State tax withheld 17 State/Payer's state no. 18 State income
$ $ $ $
Form 1099-MISC www.irs.gov/form1099misc Department of the Treasury - internal Revenue Service

[7] CORRECTED (if checked)

 

 

 

 

PAYER’S name, street address, city or town, state or province, country, ZIP | 1 Rents OMB No. 1545-0115

or foreign postal code, and telephone no.
$ 9) O 417 Miscellaneous
2 Royalties Income
$ Form 1099-MISC
3 Other income 4 Federal income tax withheld
$ $ Copy 2

 

PAYER’S federal identification number

RECIPIENT'S identification number

 

§ Fishing boat proceeds

$

$

§ Medical and health care payments

To be filed with
recipient's state
income tax return,
when required.

 

RECIPIENT'S name

Street address (including apt. no.)

7 Nonempioyee compensation

$

dividends or interest

$

8 Substitute payments in lieu of

 

9 Payer made direct sales of
$5,000 or more of consumer
products to a buyer

410 Crop insurance proceeds

 

 

 

 

 

 

 

 

 

 

 

City or town, state or province, country, and ZIP or foreign postal code (recipient) for resale > C] $
1 12
Account number (see instructions) FATCA filing 13 Excess golden parachute 114 Gross proceeds paid to an
requirement payments attorney
18a Section 409A deferrals 15b Section 409A income 16 State tax withheld 17 State/Payer's state no. 18 State income
$ $
$ $ $ $

 

Form 1099-MISC

www.irs.gov/form1099misc

Department of the Treasury - Internal Revenue Service
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 44 of 140

EPSTEIN
BECKER
GREEN _

Attorneys at Law

Melissa L. Jampol

t 212.351.4760

f 212.878.8600
MJampol@ebglaw.com

October 8, 2019
VIA EMAIL AND FED EX

Mark S. Brantley, Esq.
4880 S. Robins Way
Chandler, AZ 85249

Re: Corrected 2017 Form 1099-MISC., Supporting Detail

Dear Mr. Brantley:

We are in receipt of your letter, dated September 24, 2019, in which you requested an
itemized list of expenses and/or reimbursements determined to be additional nonemployee
_compensation in the 2017 tax year as related to your reissued 2017 Form 1099-MISC.

Attached to this letter, please find an Excel spreadsheet titled, “2017 Detail of Mark
Brantley Reportable Expenses,” which provides the detail supporting your reissued 2017 Form
1099-MISC. We expect that this spreadsheet is responsive to your request.

Should you have any additional questions related to this request please contact me at

MJampol@ebglaw.com or 212-351-4760.

Very truly yours,

Melissa L. Jampol

ce: Jane Dobbs, EVP, MCU

Epstein Becker & Green, P.C. | 250 Park Avenue | New York, NY 10177 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

Firm:49273603v2

c-2
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 45 of 140

DRAFT FOR DISCUSSION PURPOSES ONLY

MCU
2017 Detail of Mark Brantley Reportable Expenses

12,028.05

 
Case 1:19-cv-10994-KPF Document 1 Filed 11/27/19 Page 46 of 140

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 47 of 140

 

Mark Brantley

12/9/2017

iTunes

 

 

 

 

 

 

0.99
Mark Brantley 8/3/2017 Apple iTunes.com (27.21)
Mark Brantley 11/16/2017 Office Depot (77.53)

 

 
uTI2018 Case 1:19-cv-10994-K PE" Dauner Aad Th 77/7 PAGE 48 of 140

i i Gmail M B <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

M B <brantleyesq@gmail.com> Fri, Oct 11, 2019 at 12:04 PM
To: MJampol@ebglaw.com

 

Hi Melissa:

Please find attached a cover letter and Excel spreadsheet requesting the correction of my Form 1099s. Please
acknowledge receipt of this email and the attached documents. Thank you..

Best regards,
Mark S. Brantley

 

2 attachments

+) MCU Letter to Correct 1099.pdf
106K

a} 2017 Mark Brantley 1099 Exempt Business Justifications.xlsx
16K

Ce

https://mail.google.com/mail/u/07ik=71a21 6537f&view=pt&search=all&permmsgid=msg-a%3Ar579845293908227 6058&simpl=msg-a%3Ar5 79845293 we 4
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 49 of 140

MARK S. BRANTLEY
4880 S Robins Way
Chandler, AZ 85249

October 11, 2019

Municipal Credit Union
22 Cortlandt Street
New York, NY 10007
Attn: Melissa L. Jampol

Dear Ms. Jampol:

Ina follow up to my letter dated September 24 and in response to your letter dated October 8,
2019, please find attached an Excel spreadsheet that contains the “2017 Detail of Mark Brantley
Reportable Expenses” and the justifications that support this formal request for a corrected 2017
Form 1099-MISC (“1099”). The corrected 1099 previously received by certified mail and. issued
by MCU on September 25, 2019 erroneously reported compensation of $12,028.05.
Additionally, MCU incorrectly reported compensation for me in years preceding 2017 and
corrections are needed for those 1099s as well.

Please know that for the 2017 tax year and prior that I received no compensation from the
Municipal Credit Union and that the expenses listed on the above referenced spreadsheet should
not be reported under my social security number as compensation for the following reasons:

1) NY Banking Law 456(1) provides in relevant part that “. ...directors and committee
members may be reimbursed for reasonable and proper costs incurred while carrying
out the responsibilities of their positions. Such reimbursement shall be determined by
the board of directors to be appropriate in carrying out the official business of the
credit union and shall be in accordance with written policies and procedures,
including documentation requirements, established by the board of directors.”

2) 12 CFR 703.33(b)(1) provides also in relevant part, “the term compensation
specifically excludes: (i) Payment (by reimbursement to an official or direct credit
union payment to a third party) for reasonable and proper costs incurred by an official
in carrying out the responsibilities of the position to which that person has been
elected or appointed, if the payment is determined by the board of directors to be
necessary or appropriate in order to carry out the official business of the credit union,
and is in accordance with written policies and procedures, including documentation
requirements, established by the board of directors. Such payments may include the
payment of travel costs for officials and one guest per official.”

3) The original 1099 and the corrected 1099 previously sent by MCU included duly
authorized and board approved expenses deemed appropriate to carry out the official

C7
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 50 of 140

business of MCU, presented with receipts as documentation and were in accordance
with written policies and procedures (i.e., the MCU Board Policy). Also note: Some
of the expenses listed were not incurred at all by me (e.g, Fed Ex charges).

4) Payment of guest travel permitted by 12 CFR 703.33 and NCUA Letter No. 05-FCU-
02 excluded it as compensation though it “may be taxable income to the recipient.”
In this context, the recipient is the guest, not the director and the 1099 should have
issued to my guest. Consequently, MCU erroneously reported these non-
compensatory payments to me and not to my guest (i.e., my wife under her social
security number) for 2017 and prior years.

Therefore, I respectfully request that my 1099s for 2017 and each prior year be corrected as I
have not received compensation under the law and rules. Please acknowledge receipt of this

letter. Thank you.

Sincerely,

   

 
19-cv-10994-KPF Document1 Filed 11/27/19 Page 51 of 140

Case 1

Jouia ue Ajai ‘ajqezluso2a/ JOU pue ew Aq palindul JOU Sem asuedxy

Joisa ue Ajayty ‘e}qez1UZOIaI JOU pue atu Aq pasindul JOU SEM asuadxy

jousa ue Ajaxy ‘ajqeziuoI9J you pue aw Aq pasindul jou sem asuadxy

Joia ue Ajayy ‘ajqeziusooas Jou pue aw Aq pasinaul jou sem asuadxy

Joie ue Ajay] ‘@jqeztuZooa, Jou pue au Aq pa.unoul jou sem asuadx]

Jowa ue Ajayy] ‘ajqeziuSooa, Jou pue aw Aq paiinoul jou sem asuadxy

Joi ue Ajay] ‘ajgeziuSoI—ei you pue aw Aq pasinoul jou sem asuadxy

Joa ue Ajay} ‘ajqez{u30991 Jou pue aw Aq paJinou! jou sem asuadxy

Josa ue Ajaytj ‘a}qez1UZOIa4 Jou pue aul Aq pasNdul jou sem asuadxy

Joua ue Ajayi] ‘ajqeztuS099/ Jou pue aw Aq pa.indu! jou sem asuadxy

Jousa ue Ajayi} ‘ajqezlusoIa. JOU pue atu Aq pasndu! jou sem asuadxg

Joa ue Ajayi ‘ajqeziusooas you pue aw Aq pawinou! ou sem asuadxg

Josia ue Ajayty ‘ajqeziuZoIa/ Jou pue aw Aq pesunoul jou sem asuadxy

JOu1a Ue Ajay] ‘ajqezlusoIaJ Jou pue a Aq pauindul jou sem asuadxy

Jou ue Ajayt] ‘ajqeziusooa. Jou pue aw Aq pasinoul JOU sem asuadxy

Jowa ue Ajayq] ‘ajqeziuZoIa1 Jou pue ay Aq paiundul ou sem asuedxy

‘paaoidde pieog ajam Sasuadxa JaAaMoY ‘aNBeA OO} S| SNOLeA

Jou ue Ajay] ‘e]qezius0I—1 Jou pue aw Aq panoul Jou sem asuadxy

JO.a ue Ajayt ‘a]qeziu30Ia Jou pue au Aq pawNoul jou sem asuadxy

-asuadxa panoidde pueog ‘saijnp 10}~eWIp JO} pasn jeI1poHed

Joi ue Ajayty ‘ajqeziusoIa1 Jou pue aut Aq pasunoul jou sem asuadxy

‘panoidde pieog aam sasuadxe ianamoy ‘engeA 00} S| snoveA

asuadxy 8upOMISN JOpaId

Joia ue Ajay] ‘ajqeziugoIa, Jou pue aw Aq pa.inou! jou sem asuadxy

Jouu9 ue Ajayy ‘afqez1uSo29J Jou pue aw Aq pasinoul jou sem asuadxy
a}qezjuso2 JOU Ss} asuadxy

BTIWWOD By} JO SBIINP ay} OF payejasd}e

“s8aJ SME] SNOLA YD4eaSA 0} Pas 2 SEM slay ‘Ba}WWULUOD AysuaAIq SY} JO UBWHIEYD SY
DAVIWWOD BY} JO SA1INP BU} 0} payejasdye

“sBaJ ‘SAMR] SNOLIBA YoJeasal O} Pau 2 SEM SoU} ‘BayIWWOD AjISIaAIG BY} JO URWIEYD SV
BATILWULUWOD dU} JO SEIN VY} O} pazejal"dje

“Bai ‘SMe] SNOLA YD1eaSAs 0} Paau B SEM asaly ‘Ba}WWOD AqIssaniq ay} JO UBWUIEYD Sy
DSTIWLWOD JY} JO SAIINP 343 O} payejasoja

“s8au ‘SME]| SNOUPA YI1eaSAJ 0} PISU 2 SEM JJdU} ‘BATUWLUOD ApSIdAIG OY} JO UBLUIIEYD SY
‘aaiaap ajddy ue paseyoind Jaaau ‘0a sSnoIAqO

‘panoidde pueog aiam sasuadxa J9Aamoy ‘anBeA 00} S! SNOLeA

yeanay SuruUe|d 3199} e11S JOPaIIG 10} asuadxa ssaUisng jeIIyO

“WWW? XOD WOJ) ssuadxe ue se payiWiqns Janau sem JUNOWe Siy} “10.148 SNOIAGO
Jeaay Suipyinqweass iopeuiq 10} asuadxe ssauisng feo

yeanNay Bulplinquieal sopasig 40} ssuedxe ssauisng |eIIHO
(uonesuadwo)-uoN) suoesyysne ydwaxy

L3°68S
95°06$
SLE6S
BLE6$
SLE6S
SL'E6S
8L°E6$
BL°E6S
BLE6S
SL'E6S
BLE6S
BL°E6$
8L€6$
SLE6S
SLE6S
OTL6S
00'0£$
ST'STTS
63°77TS
00°6ZT$
LEOvTS
Te eLt$
09°SLTS
TOTES
TS'TIZ$
ELTSZS
vL'997S

vL'99TS
vL'997S
vL997S

97'6ZES
00'sst$
v6'76S$
6L°8L9$
Ov'007'TS
Ov'007Z'TS

x9pea4 L£T/TT/60

xgped 11/27/90

xgpe4 £T/OT/Ot

x4pe4 LT/OT/OT

xgpa4 LT/OT/OT

xgpe4 Z1/0T/0T

xgpa4 ZT/OT/OT

xgpa4 £T/OT/0T

Xqpe4 £T/OT/OT

xgpe4 ZT/OT/OT

xgpas £T/0T/OT

xgpe4 £1/OT/OT

xgpe4 ZT/OT/OT

xgpa4 £T/OT/OT

xqpaq £T/0T/0T

xgpe4 ZT/TO/E0
snoueA £1/0€/v0
xgpe4 £T/TT/80

xgpa4 £T/£7/€0

ITI eIpawaconos /T/SZ7/80
xg4pa4 £T/OT/OT
snoueA LT/T0/60

sur] xluaoud £T/71/2T
x4pe4 £T/OT/OT

x4pe4 £T/OT/0T
euoziy Jajpueyy Ang seq £T/€0/80
SIXONSIXA] £T/€0/ZT

SIXONSIXE] LT/E0/TT
SIXONSIX97 £T/S0/0T
SIXONSIXE} £T/70/60
ajddy ZT/T0/60
snouen £T/9T/TT

saulply samynos £T/6T/60
Z¥ sa|pueYD ‘sUO!eX]UNLUWOD XOD LT/9T/TT

 

sauljly eyaa £T/Z0/S0

Aapuesg Je)
Aapueig 481)
Aajqueig Ye
Aapueig Yell
Aapueig Yue
Aapuesg 4121)
Aapuesg Ye
Aapquesg xe
Aajueig 481A]
Aapuesg ye
Aauesg ye)
Aapueig Ye)
Aapueig Yel
Aapuesg 42
Aapuesg Ye
Aapuesg ye]
Aapjuesg 442)
Aapuesg Yue
Aapuesg x22)
Aayueig 4121
Aapueig 421A)
Aapueig eI
Aapueig 412A
Aapuesg pel
Aajquesg ye)
Aapuesg YEA
Aajjuelg Je

Aapuesg 412A
Aajueig eI
Aapjuesg sue

Aapueig el
Aapuesg Je
Aajueig Yel
Aapuesg se)
Aapuesg Je
Aapueig eI

suoresiiysne asuadxy 3jqexe|-UON

-4
19-cv-10994-KPF Document1 Filed 11/27/19 Page 52 of 140

Case 1

JO119 Ue Ajayt] ‘a;qeziUsoIaJ JOU Pue aw Aq pasuNdul JOU sem asuadxXy

yeaujoy Sujuuepd 28d}e1}S 10]941G 10} asuadxa ssauisng Jeo

*pueog Aq paaoidde ‘asuadxa ssauisng je1IIyO

Joa ue Aja] ‘a}qeziusooal Jou pue aw Ag pasinsul jou sem asuadxy

“yjouag S,NDIW 0} suonejas d1\QNd pue sasodind supomyou

JO} uoNdiuosqns Buipueys e ‘spseog }eUONeU UO SUIAJas puke UBLUIEYS OW) JOWO} SY
"JYyauag S,NDW 0} suonejay 211GQNd pue sasodind Supomjou

Jo} uoljduosqns Suipue}js e ‘spaeog jeuoHeuU UO SUIAJaS pue URWIEYD ADIAI JOWIO} sy
"yyouagq s,NOW 0} Suonejas SYqnd pue sasodund supomjeu

JO} uondosqns Suipue}s e ‘spueog jeuoIeU UO SUlAsaS PU URWIEY NDIA) JeWwlO} sy
‘jYyauaq S, ADIN 0} SuoHejai a1)qGNd pue sasodund Supomyeu

JO} UOH.dUOsqns Bu!pue}s e ‘spueog ;euOI EU UO BulAJaS pUe UEWUIEYD AOI JOWIOY sy
‘jyouaq $, NDI 0} suoHeja. JyqNd pue sasodind Bupyomyeu

40} UONdUIsqns Bulpueys e ‘Spseog JeUO!eU UO BUIAJaS PU URLUII2Y9 NDIA JAWIO} SY
"yYyaUaq S,MOW 0} SuoNejas S1jqnd pue sasodund supyomyeu

JO} UoNdUosqns Suipueys e ‘spseog jeUOHeU UO SUIAJAS PUR URLUIIEY9 DIA] JOUO} SY
"jyauaq S,ADIN 0} SuoNejas D1}QNd pue sasodind Supomjeau

JO} Uol}duosqns Bulpue}s e ‘spueog jeuoieu UO SUIAJaS puke URWUIeY ADIN JaWsO} sy
: “yyeuaq s,Q 02 suonejas Jyqnd pue sasodind supyomyeu

JO} UOAdUISqns Sulpuels e ‘spseog jeUOIIeU UO BuIAJas PUe UEUIEYD NDIA JOWO} sy
"Jyauaq SNOW 0} suoneja 2qQnd pue sasodind supomyeu

JO} uoRduosqns Zuipuejs e ‘spieog jeu! eu UO SUIAJaS pul URWIEYD FDIAI JOUIOY sy
“yyouag S,NDIN 0} suoleyas dqgnd pue sesodund supyomyeu

JO} UONdLISgns BuipueR}s e ‘spueog jeUO!TeU UO BUIAJaS PUB URLIEYS (DIA| JOWUOY SY
"}yaUaq S,NOIW 0} SuOHejas JYQnd pue sasodind Bupomyeu

JO} UoI}duasqns Bulpuejs e ‘spueog jeUOIJeU UO BUIAIaS PUB URLLIEYD P]DIAI JOWUOS sy
"yyauaq S,NOW 0} suonejas J1}qNd pue sasodind supomyeu

_ 40} UOI|dOSqns Sulpue}s e ‘spueog jeuoreu UO BuIAJas pue URLUAI2YD ADIN JaUO} SY

Joa ue Ajayt] ‘ajqezlus0de1 Jou pue au Aq pazndui JOU sem asuadxy
‘panoidde pieog ‘sasodind ssauisng 104 saossaaze BuOYd!/Ped! NOW
“‘paaoidde pseog 31am sasuadxa JaAaMOY ‘ANseA 00} SI SNOLeA,
*paaosdde pueog aiam sasuadxa JsAaMOY ‘aNdeA 00} Si SNOLEA,

Joa ue Ajayi] ‘a}qezlUZo9a/ you pue au Aq pasundu! jou sem asuadxy
‘peaoidde pieog ‘sasodund ssauisng 10} saiossaaze auoud!/ped! NOI
Joa ue Ajayl| ‘ajqeziuZ0de4 3OU Ss! asuadxy

“SalNp parejas pseog JO} asusdxa 7$q pazuoujne pieog

“SdlINp payejas pueog 10} asuadxa Sq pazuoyne pueog

“SalNp payejas preog JO} asuadxs 1$q pezoUINe pueog

“sarnp payejas pseog 10} asuadxa 1S$q pazoyIne pueog

“Salinp payejai pseog Jo asuadxa 7$q pazuoyine pueog

Joa ue Ajayi ‘ajqeziuZooa, you pue aw Aq paiindu! you sem asuadxy
*paaoidde pueog ‘10D aUIp Jo sarnp Aled 0}. salyddns ado

Joa ue Ajayy ‘a}qez1ugZoIe1 Jou pue atu Aq painoui OU sem asuadxy

7665S
00'09$
S¢'09$
Z5°09$
TE'S9$
Te’s9s
TEs9$
TE'S9S
TEe's9$
TES9$
TEe"S9$
TEe's9s
TEe's9s
TEe's9s
TEe's9s
TE'S9$
vr's9s
00°69$
o0'sEes

00'SES
O@'2$

press

v9'9L$
EDLLS
8678S
86°V8S
86° b8$
8678S
€O'L8S
8S5°88S
S8°68S

xqped £T/0€/80

saululy isamyinos /T/61/60

Zv yodaq adYO/KXEW 22430 ZT/0T/90
xaped £T/6T/OT

ulpayur] £T/7Z/ZT

ulpaxurT £T/Z2/TT
ujpaxul] £T/ZZ/OT
ulpaxun 21/22/60
ulpaxurl £T/ZZ/80
upeyul] ZT/22Z/20
ujpaxur £T/2Z/90
ulpeyun £T/Z2/S0
ujpaxur] 21/22/70
ujpexun £T/0Z/€0
ulpaxury £T/2Z/ZO
ujpayur] £T/Z2/TO

xaped £T/60/TT

Zy ‘sa|pueyD a0} ajddy /T/OT/80

snouen £T/82/Z0

snoueA ZT/0€/T0

x¥pe4 /T/TT/60

ZV ‘JajpueyD ssajasim UOZUeA £T/SZ/TT
x5pad /T/6T/S0

ZV yOdaq S2IYO/XeW BHO /T/ET/80

7¥ Jajpueyd ‘suonesunwiwos xo> £T/L0/70
Z¥ Jajpueyp ‘suonesiunWWoD xo) /T/80/£0
Z¥ JajpueyD ‘suonedunuwoy xoD /T/30/Z0
Z¥ JajpueyD ‘suoediunwwo xo> ZT/30/T0
xgped £T/€T/TO

Z¥ ‘JajpueyD Jajuauedns WM LT/pZ/c0
eda jo Auedwoz puemy 41/90/60

Aajjuesg Je /\
Aapuesg ei
Aapueig yew
Aapueig ye
Aajuesg yew

Aapueig eI
Aapuesg 42eI\
Aapuesg 412 1Aj
Aapueig 4221
Aapuesg 4421
Aapuesg 4181)
Aapueig 422
Aapueig 412
Aajueig ey
Aapueig 221A)
Aapueig ye)

Aapjueig yey
Aapueig yew
Aapueig 4eW
Aapjueig sew
Aapueig yey
Aapueig yew
Aapuesg ue
Aapjueig el
Aapueig ye
Aajjuesg 421A)
Aapueig 4221]
Aajueig ye
Aapueig yew
Aapuesg ey
Aapuesg 4421)

c-10
19-cv-10994-KPF Document1 Filed 11/27/19 Page 53 of 140

Case 1

‘asuadxa paroidde pueog ‘salinp 40}9a/1p 10} pasn jeoipoiad

‘asuadxa panoidde pueog ‘Ssalinp J0}Da11p 40} pasn jedIpoled

-asuadxa paaoidde pieog ‘saiynp 10}9auIp 10} pasn jeoipoliad

*paeog Aq paaoidde ‘esuadxe ssauisng |e2IIHO

“paeog Aq panoidde ‘asuadxea ssauisng |eDiyo

yeoujay Buipjinquieal 10j9a11q JO} asuadxea ssouisng |eINIWO

‘asuadxa panoidde pieog ‘sainp Joaulp 40} pasn jedipousd
‘paaoidde pseog pue saljnp JoWauIp 40} papaau Ayjiqeded 40d a1qeup3
‘paaoidde pseog pue saijnp Joyeuip 40} papasu Ayjqedes 4dd ayqeupa
“panoidde pieoq pue sarnp soyauip 10} papaau Ajyiqeded 4dd a1qeupa
‘paaoisdde pseog pue saljnp JoyauIp 40} papaau Ayiqedes 4Gd ajqeup3y
‘paaosdde pieog pue saiynp JoyaJIp 40} papsau Ayyjiqeded 4dd ajqeups
‘paaoidde pseog pue salinp sojoauip 104 papaau Ayyiqedes 4qd ajqeups
‘paaosdde pseog pue saijnp Jopauip 10} papaau Ayjiqedes 4qd ajqeupy
“panoudde pieoq pue saiinp s0ya1Ip Jo; papaau Ayjiqeded 4dd ajqeupy
“panoidde pseog pue saijnp soyauip 40} papaou Ayjiqedes 40d aiqeupy
‘paaosdde pseog pue saiinp J0}2aIp 40) papaau Ayiqeded 4dd aqeqps
‘paaosdde pseog pue saijnp Jo}auip Jo} papaau Ayjiqedes 4ad ajqeipa
“paaoidde pieoq pue sainp soap 10; papaau Ajiqeded 4d a1qeUpy
“‘panoidde pieog ajam sasuadxa JaAaMmoy ‘anseA 00} si sNOeA

paeog Aq paaoidde ‘esuadxe ssauisng jeDiyO

‘panoudde pieog ‘ssauisng NOI! UO jaAe4) BuLNp ad1[AJAS LIM 105 asuadxa ssouisng
‘asuadxa panodde pieog ‘auoud ssauisng NOW 404 Asossaaoe auoyd Ajax1]
Joa ue Ajayy ‘ajqeziuZoIes Jou pue atu Aq pasnoui you sem asuedxy
Jeasey Susuueld 218a1e15 10}9a41q 10} asuadxXa ssauisng |e|IIEO

40443 ue Ajayi] ‘ajqezlugoda7 Jou pue aw Aq pasnsul jou sem asuadxy
JO1Ja Ue Ajay] ‘2}qez1UZOIeu Jou pue au Aq pauNdul jou sem asuadxy
Joa ue Ajayi ‘a}qeztuZoIeu Jou pue atu Aq pasindul jou sem asuadx4
Jousa ue Ajayty ‘ajqezluso2e1 JOU pue aw Aq paunoul OU sem asuedxy
‘panoidde pieog ‘ssouisng NOW UO Janes} SULINP Bd1AUas JIM JO} asUadxa ssoulsng
yeaay Supuuvejg 213891 211S 10}IasIG JO} aSUadxa ssauisng [eINYO

10448 Ue Ajayt} ‘a]qezZIUTOIa/ JOU pue aw Aq pasuNoul JOU sem asuedxy

‘paaoidde pieog ‘uoljeonpa s0JaJIp 404 diysuaquia|j| Sulpueys JOPAIG
‘asuadxa paaosdde pueog ‘sarnp soPaJIP JOJ pasn [ed1IPOlLed

JOis9 Ue Aart] ‘ajqez1UsOI84 JOU pue aw Aq pauNdul jou sem asuadxy

“paeog Aq paaosdde ‘asuadxe ssauisng jepiwO

“paeog Aq paaosdde ‘esuadxe ssauisng jeIiyo

“SBUNB9W ADI JO} DAN 0} ZY WO] SulpaAes} a]YM [e}Uap!Ul JO} adUeAPY YseD
‘Buea Suipuaye DAN Ul ayy asuadxe ssauIsng [eyo

40.9 Ue Ajaxty ‘ajqeziusove2 you pue au Aq pauunoul you sem asuadxy
“‘panoidde pieog ‘sasodind ssauisng 10} saiossaoze auoyd!/ped! NOW

Joa Ue Ajayi] ‘a]qezZIUBOIaJ JOU pue aU Aq posuNaul you sem asusdxy

00°STS$
00°STS
00°STS
6E°STS
Ov'STS
os'STS
6L°STS
ZEOTS
ZE9T$
ZeOTs
ZE9T$
ZEOTS
ZE9T$
ZE9TS
ZE9TS
zEe-Ots
ZE9TS$
ZE9L$
ZE9TS
Br9OTS
S8°STs
00°02$
veves
p8'y7s
v8°97$
T2LeS$
69° 27S
7ELZS
8267S
G6°672$
00°0ES
vL‘0ES

00'ses
o0'sEes
€6°9ES
80°vrS
88°SvS
00°0S$
06°2S$
Se'ESs$
88°ES$
TS'8S$

jeusiq saul, AN ZT/0Z/€0
jeusiq sow, AN ZT/0@/Z0
jeuBiq sew AN /T/€Z/TO
yAOA MAN apeay aueng /T/OT/TO
Z¥ yodaq B2WO/KeW 20 £T/Z0/70
AyD dHuepy suoNr2|/0D ZOE LT/EZ/90
auizegew ayqnday euoziay £T/0Z/TT
uolduasqns o1g aqopy /£T/Z0/ZT
uonduasqns o1g aqopy LT/ZO/TT
uondussqns o1d eqopy £T/€0/0T
uonduasqns o1g aqopy £T/Z0/60
uondyasqns 01d aqopy £T/Z0/80
uonduasqns o1g aqopy £1/Z0/Z0
uolnduasqns o1g aqopy £1/Z0/90
uonduasqns o4d aqopy £T/Z0/S0
uonduasqns o1g aqopy £T/Z0/v0
uonduasqns og agopy £T/Z0/€0
uonduasqns o1g aqopy £T/Z0/Z0
uonduosqns og aqopy £T/Z0/TO
10, MAN apeay aueng £T/61/90
Zv ‘aa1pueyd sds LT/v0/e0
JWOZOD £T/S7/90
ZY ‘a]pueyD SsajasIM UOZHAA /T/SZ/L0
xqpa4 ZT/€0/0T
AN ‘sedaq seq suaalzjem £T/vT/0T
saunL! ZT/ST/LO
xape4 LT/8T/7r
xqpej LT/T2Z/60
x¥pa4 LT/9T/TT
4y0809 £T/0T/SO
SOUI}IY ISAMYINOS {1/61/60
xgpa4 ZT/TE/OT

JaydeyD euoziy $10198.1g
a}L10dU0} JO uole!Dossy jeuoHeN LT/OZ/TO
syoday pas) sawinsuoy £T/70/80
xqpe4 LT/ET/E0
euoziy ‘adway sajdeis £1/80/S0
Z¥ ‘aajpueyD Jajuaouadns WA ZT/80/0T
JOPUBA ON - YSBD LT/ST/ZT
JOA MAN apeay oueng /T/ET/ZT
saunt! £T/S4T/90
euozuy sajpuey> Ang 3seq £T/6T/TO
xgpej LT/LT/TT

Aapuesg 221 J

Aauesg x21
Aapuesg Je
Aapueig Yel
Aapuesg 4221
Aajjuesg Ye
Aajueig 422A
Aapueig yew
Aapuesg 421A)
Aapueig 422
Aapuesg Je
Aajjueig Yel
Aanueig Je
Aapueig 421A)
Aapueig ye
Aapueig ye
Aapueig y1e\W,
Aapueig ye
Aapueig 4/21
Aapueig eV
Aapueig ye
Aajwuesg ye
Aapuesg ye)
Aapuesg 412 I\)
Aapuesg ye
Aajuesg 421A]
Aapueig Je)
Aajuesg ye
Aapuesg 42
Aajueig yey
Aapueig ey
Aapueig sie

Aapueig ye
Aapuesg yew
Aapjueig 21]
Aapueig yew
Aapueig ye
Aapueig 421A
Aajueig ew
Aapuesg ey
Aajueig Ye]
Aapueig 422
19-cv-10994-KPF Documenti1 Filed 11/27/19 Page 54 of 140

Case 1

-asodind payejas ssauisng 10} pued a}e10dJo9 0} IpedD

aaoge aseyoind uMmOUxUN JO} P4ed 372400109 0} UpasD

"sasodund pue salinp J0}auIp JOJ aeso}s prnoyd peuolppe (auoYd! ‘ped!) Sed|Aep ssauisnq NIW
‘sasodund pue sainp s0yeJIP 40} aBes0}S pnoyd jeuoN!ppe (Bud! ‘Pedi) SedIAap Ssausng NW
‘sasod.nd pue salinp JoyauIp 40} aSeso}s pnojo jeuonippe (auoyd! ‘ped!) Sed1Aap Ssouisng NOW
‘sasodund pue sarinp 10} auIp 105 aBesoys pnoja jeuonippe (audYd! ‘ped!) SBdIASp ssouIsNg NOW
“sasodund pue sainp soap Joy aFes0}s pnojo jeuonippe (aud! ‘ped!) SBIIAap ssauisng NIA
‘sasodind pue salinp 10}0euIp 10} aseso}s pnoyd jeuolppe (auoyd! ‘ped!) SedIAap ssauIsng NIW
“sasodund pue sainp 40399J1p 10} aSes0Ys pnojd jeuoNppe (@uoYd! ‘Ped!) SBdIAaP SsousnNg NOW
“sasodund pue sainp 10auIp 40} aBes0}s pnojo jeuoNippe (BuoYd! ‘ped!) SBIIAap Sseuisnq NIW
“sasodund pue sannp 10yaJIp JO} aBesOYS pNoOyD jeuoNIppe (@uoYd! ‘ped!) SBIIAap ssauisNg NSW
‘sasodund pug sainp J0}aJIp 404 aFesoys pno}d jeuonippe (auoyd! ‘ped!) Sed1Aap ssauisng NOW
‘sasodund pue salnp JoJeJ1p 10} aBes0}s pnop jeuoippe (auoyd! ‘ped!) SedIAep ssauisng NW
sjejuaploul janes} payejas ssauisng 10} BdueApe Ysed peyejes ssouisng

SjeyUaploUl [sAeUY Paze|as SSOUISNG JO} BUeApe Ysed pelejaJ ssauisng

40449 Ue Ajayl} ‘ajqeziusOI91 JOU pue aw Aq pasUNdul JOU sem asuadxy

JO48 ue Ajayty ‘2;qezlUsOIa/ JOU pue aw Aq pasndul yOU sem asuadxy

“sSuljaatu BUIPUd{e DAN Ul a]IYM asuadxe ssauisng jeDIHO

“asuadxa panoidde pieog ‘salinp JOPaJIp JO} pasn jes!|poLad

‘panoudde pieog ‘ssautsng DW UO [aAe} SuLNp sawas YIM 40} asuadxa ssoulsng

“asuadxa panoidde pieog ‘salinp 10}a.Ip 40} pasn jer1poled

“asuadxa panosdde pieog ‘salinp 40}JauIp 40} pasn jedtponad

yeaujay Susuuelg 389}e4S 10}9941q 10} Bsuadxa ssauisnq jeIIHO

jeoujey Sulppinquieas 10}aIIG 40) asuadxa ssauisng [eyo

‘paeog Aq paaoidde ‘asuadxe ssauisng |eB1IIHO

yeasay Suippinquuess 10}9a11G 40} asuadxa ssaulsng jeIIHO

*pieog Aq paaoidde ‘asuadxea ssauisng [eDIHO

‘asuadxa panoidde pueog ‘salinp J0}euIp JO} pasn jed1polad

“asuadxa paaosdde pieog ‘salynp soyauIp JO} pasn jed!poLad

“asuadxa panoidde pueog ‘sarinp 10}DauIp 404 pasn jes1poled

‘asuadxa panoidde pieog ‘seinp J0}au1p 40} pasn jed|ponad

‘asuadxa paaoidde pueog ‘salinp soap JO} pasn jeI1poLad

‘asuadxa panoidde pueog ‘satinp J0}9aJIp JOJ pasn jed1polad

‘asuadxa panoidde pueog ‘saiinp Jopauip 40} pasn jedipouad

‘asuadxa paaoidde pieog ‘sarynp s0}auIp JO} pesn jeo1pouad

‘asuadxa paaoidde pueog ‘saijnp s0}DaJIp JO} pasn [eI1polLiad

“asuadxa panoidde pieog ‘saijnp s0}auIp JO} pasn je21poued

 

ES LLS-
TeLes-

66°0$
66'0$
66°0$
66°0$
66°0$
66'0$
66'0$
66°0$
66°0$
66'0$
66'0$
BETS
86S
LUGS
seus
00°ss$
ve8s
09°8$
Ss°8s
Ze'6S
9E'6S
T9'6S
SLUTS
9EETS
66°€TS
00°STS
00°STS
O0'STS
00°STS
00'STS
00'STS
00'STS
00°STS
00°STS
00°STS

yodag ayo £T/9T/TT

woo'saun{! addy £1T/€0/80

saunil £1/60/2T

saunLt /T/60/TT

saunt! £1/60/0T

saun{! £T/60/60

saunLt £T/60/80

saun.t! £T/60/L0

saunl! /T/60/90

saunl! £T/60/S0

sauni! £T/OT/v0

saunLt £T/60/Z0

Saunt £T/60/T0

saseyoing UO pesuey) saa /T/Z0/80
. SOIUBAPY YSe> UO agieyD 4So49]U] LT/T0/ZT
seunt! £T/vT/TO

asey £T/Z0/TT

440A MON opeoy oueng LU/vt/et
auizesew syqnday euozuy /T/0Z/ZT
4NyO80D /T/TT/TO

auizesew ajqnday euozuy £T/TE/80
aulzesew sqnday euozuy £T/0Z/OT
AN ‘seSaq se] susauzjem £T/91/0T
AUD oueLy sjenuassy 90€ /T/7Z/90
Zv¥ ‘4a]pueyd SSN LT/TO/L0

IN “aewyeg dous WO £T/SZ/90
woopew|eMm £T/77/60

peydiq sowiL AN ZT/9Z/ZT

JeuBIG SOWLL AN £T/8Z/TT

jeusia saul AN £T/TE/OT

jeusig Sew) AN ZT/Z0/OT

Jev3iq SeWLL AN ZT/70/60

|2H3IG SAWLL AN £T/£0/80

jey31g sawit] AN ZT/OT/Z0

jevdid SoWIL AN £T/ZT/90

jeusig SOWLL AN £T/ST/SO

jeusid SowLL AN ZT/ZT/v0

Aajuesg ei
Aapueig ie
Aapueig ei
Aajuesg Yew
Aapueisg Je
Aapueig ye
Aayjueig Ye
Aapuesg eI
Aapuesig ye
Aapuesg eI)
Aapuesg y4eW
Aapueig ew
Aapjuesg Ye
Aapuesg ye
Aapueig Ye
Aapueig Yel
Aapueig y1eW
Aajuesg el
Aapuesg Ye
Aafueig 4e
Aapueig ey
Aapuesg el
Aaueig ye
Aapjueig yew
Aajwuesg 421A)
Aapuesg ei
Aapueig ye
Aapuesg eA)
Aapjueig 112A)
Aapueig yey
Aapjueig yew
Aayuesg 412 /A)
Aapueig y4e\
Aapuesg ye
Aapueig ey
Aapuesg Je
Aajueig yey

 

C-Id-
11/7/2019 Case 1:19-cv-10994-K mal PreguRT eer forest RANE yah Porvoo! OB MRE 55 of 140

[ . j Gmail M B <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

 

Melissa L. Jampol <MJampol@ebglaw.com> Mon, Oct 21, 2019 at 12:25 PM
To: M B <brantleyesq@gmail.com>

Mr. Brantley:

| did receive your email, cover letter and Excel spreadsheet.
As | previously noted, MCU’s tax accountants re-reviewed your 1099-MISC from that originally issued.

As such, at this point, MCU will be taking no further action.

Best,

Melissa

EPSTEIN
BECKER
GREEN

_Melissa L. Jampol | Bio

t 212.351.4760 | f 212.878.8600
MJampol@ebglaw.com

250 Park Avenue | New York, NY 10477
t 212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.

[Quoted text hidden]

 

CONFIDENTIALITY NOTE: This communication is intended only for the person or entity to which it is addressed and may contain information that is
privileged, confidential or otherwise protected from disclosure. Dissemination, distribution or copying of this communication or the information herein
by anyone other than the intended recipient, or an employee or agent responsible for delivering the message to the intended recipient, is prohibited.
If you have received this communication in error, please call the Help Desk of Epstein Becker & Green, PC. at (212) 351-4701 and destroy the
original message and ail copies. Pursuant to the CAN-SPAM Act this communication may be considered an advertisement or solicitation. If you
would prefer not to receive future marketing and promotional mailings, please submit your request via email to ebgus@ebglaw.com or via postal mail
to Epstein Becker & Green, P.C. Attn: Marketing Department, 250 Park Avenue, New York, NY 10177. Be sure to include your email address if
submitting your request via postal mail.

c-|3

https://mail.google.com/mail/u/07ik=7 1a216537f&view=pt&search=all&permmsgid=msg-f%3A 1648032 16574 1853680&simpi=msg-f%3A 16480321657... W
tu7r2018 Case 1:19-cv-10994-KEE™ DESMEEL Pied Ti 7F7/ 10 Page 56 of 140

[ | Gmail MB <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

 

M B <brantleyesq@gmail.com> Mon, Oct 21, 2019 at 4:19 PM
To: "Melissa L. Jampol" <MJampol@ebglaw.com>

_Hi Melissa:
That's unfortunate their taking that position. Can you tell me if they already filed the 1099-Misc with the IRS? Thank you.

Sincerely,
Mark

On Monday, October 21, 2019, Melissa L. Jampol <MJampol@ebglaw.com> wrote:

| Mr. Brantley:

| did receive your email, cover letter and Excel spreadsheet.
As | previously noted, MCU’s tax accountants re-reviewed your 1099-MISC from that originally issued.

As such, at this point, MCU will be taking no further action.

— Best,

_ Melissa

_ Melissa L. Jampol a)
t 212.351.4760 | f 212.878.8600
MJampol@ebglaw.com

_ 250 Park Avenue | New York, NY 10177
(212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.

 

From: M B <brantleyesq@gmail.com>

_ Sent: Friday, October 18, 2019 1:49 PM

To: Melissa L. Jampol <MJampol@ebglaw.com>

_ Subject: [EXT] Re: Request to Correct 2017 Mark Brantley 1099-MISC

Hi Ms. Jampol:

As | did not receive an acknowledgment that you received my email and attachments dated Oct. 11, 2019, | have
- mailed the same to MCU to your attention with proof of delivery on Oct. 18, 2019 below. Thank you. C et
i =

1/2

https://mail.google.com/mail/u/0?ik=7 1a21 6537f&view=pt&search=all&permmsgid=msg-a%3As%3A-52598 12190791 68499&simpl=msg-a%3As%3A-...
_ 11/7/2019 Case 1:19-cv-10994-K Pail PengEASerAOrTe! RATE dat Papa OMS 57 of 140

: i Gmail M B <brantleyesq@gmail.com>

 

Request to Correct 2017 Mark Brantley 1099-MISC

Melissa L. Jampol <MJampol@ebglaw.com> Fri, Oct 25, 2019 at 4:51 AM
To: M B <brantleyesq@gmail.com>

 

Mr, Brantley,
Yes, the corrected 1099 MISC was filed with the IRS.
Best,

Melissa L. Jampol
Epstein Becker Green
250 Park Ave.

New York, NY 10177

EPSTEIN
BECKER

GREEN

Melissa L. Jampol | Bio

t 212.351.4760 | f 212.878.8600
MJampol@ebglaw.com

250 Park Avenue | New York, NY 10177
t 212.351.4500 | www.ebglaw.com

Think Green. Please consider the environment before you print this message. Thank you.

[Quoted text hidden]
[Quoted text hidden]

c-15

https://mail.google.com/mail/u/07ik=7 1a216537f&view=pt&search=all&permmsgid=msg- -£%3A16483659646382 1 6840&simpl=msg-f%3A16483659646... 1/1
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 58 of 140

 

 

NCUA LETTER TO FEDERAL CREDIT UNIONS

 

 

NATIONAL CREDIT UNION ADMINISTRATION
1775 Duke Street, Alexandria, VA 22314

DATE: July 2005 LETTER NO.: 05-FCU-02
TO: Federal Credit Unions
SUBJ: Tax Consequences of Payment of Travel Expenses

for FCU Volunteer Officials and Their Guests

Dear Board of Directors:

The National Credit Union Administration (NCUA) is issuing guidance on the
possible tax implications of reimbursements of travel expenses to federal credit
union volunteer officials and their guests. NCUA’s rule on reimbursement
permits federal credit unions to reimburse volunteer officials and one guest per
official for reasonable and proper costs incurred in carrying out official
responsibilities. 12 C.F.R. §701.33(b)(2)(i). The reimbursement rule also
requires that payments must be determined to be necessary or appropriate in
carrying out official business and are in accordance with written policies and
procedures, including documentation requirements.

 

While the Federal Credit Union Act authorizes compensation for only one board
officer for service as an officer of the board of directors, the other directors and
volunteer officials of a federal credit union can be reimbursed for reasonable
costs incurred in carrying out their positions. 12 U.S.C. §1761a. NCUA does not
view payment of reasonable travel costs for a federal credit union official and one
guest as compensation to the official or the guest. The reimbursement rule
specifically excludes these payments from the definition of “compensation.” 12
C.F.R. §701.33(b)(2). To comply with the reimbursement rule, a federal credit
union board of directors must adopt a policy to pay the “reasonable and proper
costs” incurred by an official in carrying out the responsibilities of the official's
position. 12 C.F.R. §701.33(b)(2)(i). These costs may include travel expenses of
an official and one guest to attend credit union related conferences and
meetings.

While NCUA’s rule does not address tax matters, federal credit unions must
comply with any applicable Internal Revenue Service (IRS) reporting
requirements. Whether the FCU must issue a Form 1099 or other tax form for
the travel payments, and the resulting tax consequences a federal credit union
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 59 of 140

official or the guest of an official may incur, are matters the IRS regulates.
26 U.S.C. §274; 26 C.F.R. §1.162-2; IRS Publication 463.

Travel payments, while permissible under NCUA’s reimbursement rule,
nevertheless may be taxable income to the recipient. The IRS definition of
taxable income differs from NCUA’s definition of compensation. 26 U.S.C. §63.
Before the 1992 amendment to §701.33, which permitted payment of travel
expenses for “one immediate family member,” NCUA considered travel payments
for an official’s guest to be compensation under the Federal Credit Union Act. 57
F.R. 54499 (1992). This policy was based in part on an IRS interpretation that
the payment of travel expenses for a guest of an employee is only deductible as
a business expense under certain circumstances. 57 F.R. 18837 (1992). In
determining to amend the reimbursement rule, NCUA found its policy unduly
restrictive, stating that as long as a federal credit union adopts a written policy
requiring travel reimbursements to be reasonable and proper, NCUA would not
consider the reimbursement of guest travel expenses to be prohibited
compensation under its rule. Id. The most recent amendment to the rule’s
language substituted “a guest” for “one immediate family member” in
§701.33(b)(2)(i). 66 F.R 65628 (2001). NCUA policy to exclude guest travel
reimbursements from the definition of compensation under §701.33, however,
does not affect IRS requirements. Therefore, a federal credit union adopting a
reimbursement policy under §701.33, as well as an official or an official’s guest
who benefits from the policy, should consult tax professionals for advice to
ensure their practices comply with IRS requirements.

Sincerely,

Isif
JoAnn M. Johnson
Chairman

CHT
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 60 of 140

10/10/2019 Training Reimbursement to Credit Union Officials | National Credit Union Administration

= An official website of the United States government

National Credit
Union Administration

 

   

NCUA. gov / Regulation and Supervision / Legal Opinions

11-0152 / March 2011

Training Reimbursement to Credit
Union Officials

Credit Union Executives Society
P.O.Box 14167, Madison, WI 53708-0167
Governance

Dear Mr. Johnson:

This responds to your recent letter requesting clarification of NCUA's position on the authority of federal
credit unions (FCUs) to reimburse training expenses for “associate directors” or similar FCU officials who
occupy volunteer positions established by the board of directors. In short, we agree that for individuals such
as these who provide board designated services and who act in more than an honorary capacity, the
restrictions in the FCU Act against compensation of board and committee members.do not bar
reimbursement or payment of appropriate training expenses and related travel expenses. An explanation
follows.

~~ The FCU Act provides that “no member of the board or of any other committee shall, as such, be

compensated, except that reasonable health, accident, similar insurance protection, and the reimbursement

of reasonable expenses incurred in the execution of the duties of the position shall not be considered

compensation.” 12 U.S.C. 1761(c). The Act also provides that, in addition to the supervisory committee and

credit committee, an FCU’s board of directors may “appoint ...any other committees to which it can delegate

specific functions.” 12 U.S.C. 1761 b(13). Some FCUs use this authority to establish other committees, such as

a committee of directors emeritus or a committee of individuals being groomed for possible future board

seats (the latter are often referred to as “associate” board members.)

In previous opinions of this office, we have stated that volunteer members of non-voting, advisory
committees, such as emeritus or associate directors, are not eligible to receive expense reimbursement or
insurance benefits. See for example OGC Op. 10-0913 (October 29, 2010). Upon reconsideration, we are of
the opinion that if the individuals in question provide services that are established by the board and that go
beyond merely serving in an honorary capacity, the normal exceptions to the statutory bar on compensation
should apply. This would include reimbursement for training and training-related expenses that are
appropriate to the service being provided. .

https:/Avww.ncua.gov/regulation-supervision/legal-opinions/2011 /training-reimbursement-credit-union-officials C: 1% 4/2
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 61 of 140

10/10/2019 Training Reimbursement to Credit Union Officials | National Credit Union Administration
Se.

a“

As you noted, this interpretation is consistent with NCUA’s regulations on reimbursement, which provide
that an official includes any member of any volunteer committee established by the board and expressly
authorize “payment (by reimbursement to an official or direct credit union payment to a third party) for
reasonable and proper costs incurred by an official in carrying out the responsibilities of the position to
which that person has been elected or appointed, if the payment

is determined by the board of directors to be necessary or appropriate to carry out the official business of
the credit union, and is in accordance with the written policies and procedures, including documentation
requirements, established by the board of directors.” 12 C.F.R. 701.33 (a) and (b)(2)(i).

So long as the conditions addressed above are met, we agree that reimbursement of volunteer officials,
such as associate board members, who provide board established services to an FCU and act in more than
an honorary capacity is permissible pursuant to the same exceptions to the statutory ban on compensation
applicable to other board and committee members.

ne

Thank you for raising this issue, and please let me know if you have any questions.

Sincerely,

/S/

Hattie M. Ulan

Associate General Counsel

GC/RMF:bhs

https://www.ncua.gov/regulation-supervision/legal-opinions/2011 /training-reimbursement-credit-union-officials @ (7 2l2
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 62 of 140

 

POLICY MANUAL
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 63 of 140

MCU "

Policy Manual»

   

Information regarding specific conferences will be included with the monthly Board
packets prepared by the Executive Assistant to the Board.

The senior management officials of Municipal Credit Union will identify the professional
associations and organizations recognized as educational resources for the Board of
Directors and Supervisory Committee members

All new Directors and Supervisory Committee members will go through an orientation
period. Within the first six (6) months of his/her election or appointment, each Director
or Supervisory Committee member is expected to attend an outside training session or
conference that will include fiscal report training.

Each Director and Supervisory Committee member is expected to attend at least one (1)
conference and/or training session each year.

Any Director and Supervisory Committee member may attend additional conferences
held outside New York State within the same calendar year expensed within their annual
conference budget. Attendance at Legislative and New York State conferences are
encouraged since good working relations with the credit unions within the state are
beneficial and are not charged against the members’ allocation. Anyone exceeding the
limits of his/her annual conference budget will bear all costs above the limit.

The Directors and Supervisory Committee members are encouraged to bring
meaningful materials or ideas back to the Credit Union from the
conference/training attended.

All Directors are encouraged to attend the New York State Credit Union League
Conference and Convention. Attendance at this meeting is important to MCU in its
relations with other New York State credit unions and its voting participation as a
member of the League. Sufficient Directors should attend to satisfy delegate and
alternate delegate requirements.

2.09 BOARD EXPENSE REIMBURSEMENT POLICY

The Expense Reimbursement Policy has been designed to allow the Credit Union to
monitor, control, and reimburse expenses that have been incurred by members of the
Board of Directors and Supervisory Committee members while operating on behalf of the
Credit Union. All reimbursable expense incurred by the Board or Supervisory
Committee members must be reasonable and necessary in nature.

2.09-1

A. For attendance at conferences and training sessions, the Credit Union shall pay or
reimburse members of the Board of Directors and Supervisory Committee
members for registration fees, hotel room or lodging, meals, necessary expenses
for transportation, standard tipping, business meeting expenses, telephone
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 64 of 140

Policy Manual —

   

expenses, business supplies, and out-of-pocket expenses excluding the purchase
of beauty supply, clothes, souvenirs, sporting equipment, gifts, etc.

B. The expenses for the annual NYS Credit Union League, Strategic Planning and
Legislature Conferences, and registration fees for other conferences are excluded
from the individual Director’s annual conference allotment.

C. Personal entertainment expenses are limited to $500 for the entire conference.

D. Networking expense is considered as a business expense and shall not be charged
against entertainment allocations.

_E. “An immediate family member” shall be defined as the spouse, brother, sister,
child or grandchild, or a significant other of the Director or Supervisory
Committee member.

F. “Significant other” is defined as an individual or family member who is adversely
affected by the absence of a Director or Supervisory Committee member from the
household.

G. Friends, business associates and any other individuals not identified within the

definition of family members are prohibited from accompanying Directors and
Supervisory Committee members at credit union expense.

2.09-2

A. An immediate family member accompanying the Director and Supervisory
Committee member is covered for all of the reimbursements listed in section
2.09-1 which will be charged against the individual Director’s or Supervisory
Committee member’s budget allocation. All expenses (or estimated expenses)
incurred by a family member shall be reported on a separate section of the
expense report by the directors and Supervisory Committee members whereby by
the possible income tax liability can be clearly reflected. It should be noted that
the exempt conference expenses listed in section 2.09-1B are also applied to
expenses incurred by immediate family member(s) accompanying the Director(s)
and Supervisory Committee members. However, the expenses may be subject to
income tax reporting.

B. Expenses incurred by the immediate family member which has no apparent
business reasons for the attendance may be subject to income tax and reporting
requirements, except in the case of Directors requiring assistance from the spouse
or traveling companion due to his/her disability/medical condition.

Cd.
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 65 of 140

MCU ss

Y eTCaTE ; i Ney
Policy Manual

   

2.09-3 Car rentals must be justifiable and then coordinated through the Executive Assistant
to the Board for approval by the Chair, President/Chief Executive Officer, or
Treasurer prior to the conference or seminar. Obtaining prior approval will assist in
cost control and ensure maximum utilization.

2.09-4
A. Expense reimbursement form consistent with Board policy must be completed —
and filed with the Treasurer or Chief Financial Officer within the sixty (60) days
subsequent to a conference or seminar.
B. Documentary evidence must be attached to support expenditure.
C. Expenditures over $50.00 will not be reimbursed without documentary evidence.
Dz. Gratuities are exempt from the documentary evidence requirement.

2.09-5 The hierarchy of approval for conference expense reimbursement is as follows:
Expenses incurred by: Authorization from:
Director Chairman of the Board or Treasurer
Chairman of the Board Treasurer or 1" Vice Chair
Supervisory Committee Chair Chairman of the Board or Treasurer
Supervisory Committee Members Supervisory Committee Chair
Treasurer Chairman of the Board or 1“ Vice Chair
CEO Chairman of the Board or Treasurer
2.09-6

A. Corporate credit cards shall be limited to credit union business purposes only. No
expenditure shall exceed the individual budget allocation. The corporate credit
cards have a maximum line of credit of $10,000.

B: Cash advances obtained with the corporate credit card are limited to $600 for each
conference/seminar attended. The cash advance must be included in the expense
report.

C. Directors and Supervisory Committee members are responsible to review and
verify the charges reflected on their corporate credit card statements.
Questionable charges should be reported to the CFO immediately. Payments will
not be made by the Accounting Department without the signature of the
cardholder.

C-d3
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 66 of 140

MCU "

Policy Manual

   

2.09-7 Air travel class can be upgraded from the coach level to business class if flight is
five (5) hours or longer. Various levels of lodging shall be determined by the event
the Director is participating in. It should be noted that the increased travel costs due
to flying business class will be charged against the Director’s allocation. In all other
situations, Directors should seek out reasonable levels of travel and lodging.

a). The individual Director’s conference costs (all inclusive) cannot exceed
$20,000 per annum.

b). Due to the increasing needs for the Chair of the Board to attend conferences,
lobby credit union issues, and represent the Board to attend Director’s
discussion forums, the annual conference/seminar allotment for the Chair
is $25,000.

2.09-8 Out of Pocket expenses for attending board and committee meetings (Board of
Directors and supervisory committee members) are reimbursable. The limits and
types of expenses are set forth as below: Meal allowance shall not exceed $35.

Transportation including vehicle parking costs, estimated mileage, and tolls.

Other out-of-pocket expenses up to $35, such as childcare expenses incurred due
to attendance of meeting

2.09-9 The Administrative Assistant is responsible for:

A. Maintaining a list of all outstanding expense reports within the time frame set
forth in this policy.

B. The submission of a quarterly status report of outstanding expense reports, and
C. Updating the policy.

2.09-10 Regarding all of the above, good judgment should be exercised on all matters
involving the expense reimbursement policy.

A. Extenuating circumstances or exceptions to the policy may arise. Consultation
and approval in advance are required. The Chairman of the Board shall have the
authority to approve exceptions and extraordinary expenses on a case-by-case
basis.

B. The CEO, designated by the Board, shall have the authority to waive immaterial
overages in expenses incurred by the Board and Supervisory Committee members
on a needed basis.

cat
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 67 of 140

EXHIBIT D
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 68 of 140

December 3, 2003

D. Kevin Jones, President/CEO
MidFlorida Federal Credit Union
P.O. Box 8008

Lakeland, Florida 33802-8008

Re: Federal Credit Union (FCU) Officials’ Use of Business Equipment.
Dear Mr. Jones:

You have asked if an FCU’s volunteer officials may use FCU-owned computers and cellular phones or
receive reimbursement for personal equipment or Internet access when used to perform their official duties.
Yes, officials may use FCU equipment or receive reimbursement from the FCU when using personal
equipment if they are carrying out the responsibilities of their position and the reimbursed costs are
reasonable and proper for performing their duties.

In the past few years, your FCU has relied on the Internet and cellular phones to communicate with and to
transmit information to the board of directors. Due to the security software and memory needed to conduct
secure transmissions over the Internet, the FCU has provided FCU-owned computers, printers, and high-
speed transmission lines to board members for their homes. In addition, the FCU recently required all board
members and senior managers to carry cellular phones. The FCU either provides the phone or reimburses
the FCU for the base cost of a personal phone.

No official, other than the designated compensated official, “may receive compensation for performing the
duties or responsibilities of the board or committee position to which the person has been elected or
appointed.” 12 C.F.R. §701.33(b)(1). The term “compensation,” however, excludes:

[P]ayment (by reimbursement to an official or direct credit union payment to a third party) for reasonable
and proper costs incurred by an official in carrying out the responsibilities of the position to which that
person has been elected or appointed, if the payment is determined by the board of directors to be necessary
or appropriate in order to carry out the official business of the credit union, and is in accordance with
written policies and procedures, including documentation requirements, established by the board of
directors.

12 C.F.R. §701.33(b)(2)(i). The board of directors, therefore, must determine if the cost of the equipment
provided to officials for use in their homes is necessary or appropriate in carrying out their official duties
and if such costs are reasonable and proper. The board also must have written policies that address the
parameters of any reimbursements to officials.

For additional discussion of the issue of the permissibility of benefits for officials, you may find it helpful to
review previous legal opinion letters available on NCUA’s web site, www.ncua.gov, including the following
letters issued by this office, OGC 91-0215, dated May 1, 1991 (meal reimbursement); OGC 92-0507, dated
June 10, 1992 (impermissible reimbursement for baby sitting and vacation time); OGC 99-0621, dated
November 8, 1999 (health insurance); and OGC 00-0508, dated May 24, 2000 (safe deposit boxes).

Sincerely,

>)
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 69 of 140

Sheila A. Albin
Associate General Counsel

OGC/CJL:bhs
03-1053
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 70 of 140

EXHIBIT E
 

  

rom 9 9O
8

Department of the Treasury
Intemal Revenue Service

 
 
  
 
 
  

foundations)

Do not enter Social Security numbers on this form as it may be made public By law, the IRS
generally cannot redact the information on the form
Information about Form 990 and its instructions Is at www.IRS.gov/form990

 

A For the 2013 calendar year, or tax year beginning 01-01-2013

, 2013, and ending 12-31-2013

Royteiicem t+] toes

 
  
   
   
 

   
 
  

Inspection

 

c Name of organization

B Check if applicable Ff” uwicipAL CREDIT UNION

- Address change

XX-XXXXXXX

 

Doing Business AS
[7 Name change

D Employer identification number

 

I~ Initial retum

22 CORTLANDT ST 26TH FLOOR

rr Terminated Suite

Number and street (or P O box :f mail is not delivered to street address)

Room/:

 

suite

E Telephone number

 

~ Amended return City or town, state or province, country, and ZIP or foreign postal code
NEW YORK, NY 10007

~ Application pending

(212) 238-3336

 

 

G Gross receipts $ 127,165,605

 

F Name and address of principal officer
KAM WONG

22 CORTLANDT STREET

NEW YORK,NY 10007

 

 

I Tax-exempt status [~ 501(c)(3)  501(c) ( 14 ) (insert no }

[™ a947(a)(1) or [7 527

 

J Website: WWW NYMCU ORG

 

H(a)

Is this a group return for
subordinates?

H(b) Are all subordinates

included?

[7 Yes? No
fF yesf No

if"No," attach a list (see instructions)

H(c) Group exemption number fe

 

K Form of organization [> Corporation T Trust rT Association - Other

[ L-Year of formation 1916 | M State of legal domicile NY

 

1 Briefly describe the organization’s mission or most significant activiti

EXCELLENT SERVICES

es

BUILD LIFETIME FINANCIAL RLATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3
g
= 2 Check this box P{~ if the organization discontinued its operations or disposed of more than 25% of its net assets
17
* 3 Number of voting members of the governing body (Part VI, line 1a) . . 3 18
2 4 Number of independent voting members of the governing body (Part VI, line 1b) . . 4 18
z 5 Total number of individuals employed in calendar year 2013 (PartV,line2a) . . = oe 5 749
= 6 Total number of volunteers (estimate ifnecessary) . . « «+ . - 6 23
7a Total unrelated business revenue from Part VIII, column (C), line l2 . . . - 7a 4,620,664
b Net unrelated business taxable income from Form990-T, line 34 . aoe oo. 7b 1,470,138
Prior Year Current Year
: 8 Contributions and grants (Part VIII, line 1h) . oe . 0 0
2 9 Program service revenue (Part VIII, line 2g) . . . 121,581,482 125,983,105
> 10 Investment income (Part VIII, column (A), lines 3,4, and 7d } oe oe 1,039,984 1,182,500
maa Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e) 0 0
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line
12). . . oe le le . ee el . . 122,621,466 127,165,605
13 Grants and similar amounts paid (Part IX, column (A), lines 1~3 ) 213,141 237,289
14 Benefits paid to or for members (Part IX, column (A), line 4). oO 0
15 Salaries, other compensation, employee benefits (Part IX, column (A), lines
8 5-10) 54,735,813 58,803,062
g 16a Professional fundraising fees (Part 1X, column (A), tineile) . . . . 0 0
a b Total fundraising expenses (Part IX, column (D), ne 25)
17 Other expenses (Part 1X, column (A), ines Lla-lid, i1f-24e) . . 63,126,167 65,082,504
18 Total expenses Add lines 13-17 (must equal Part 1X, column (A), line 25) 118,075,121 124,122,855
19 Revenue less expenses Subtractline 18 fromlinei12 . . «> . 4,546,345 3,042,750
se Beginning of Current End of Year
ae Year
Bs 20 Total assets (Part X, line 16) wos . 1,792,352,887 1,954,679 ,442
#8 21 Total habilities (Part X, line 26) - oe soe oe . 1,664,451,510 1,825,297,926
aa 22 Net assets or fund balances Subtract line 21 fromline 20 . oo. 127,901,377 129,381,515

 

Signature Block

 

Under penalties of penury, 1 declare that I have examined this return, including accompanying schedules and statements, and to the best of
my knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) is based on all information of which

preparer has any knowledge

 

 

 

 

 

 

 

 

» errr | 2014-10-45
Sign Signature of officer Date
Here LINDA LAMBERT _VP/ACCOUNTING
Type or pant name and title
Prnt/Type preparer's name Preparers signature Date Check [if PTIN

Paid MARIE ARRIGO self-employed | P00058583

al Firm's name * EISNERAMPER LLP Firm's EIN t&
Preparer

: Phi 38-3334
Use Only Firm's address 750 THIRD AVENUE one no (212) 238-33.
NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (see instructions)

For Paperwork Reduction Act Notice, see the separate instructions.

Cat No 11282Y

|* Yes [~No

Form 990 (2013)
rorm y90 (2013)

 
  

 
 

a OFT 7b ’
Employees, and Independent Contractors
Check if Schedule O contains a response ornotetoanylineinthis PartVII . 2. 2. . 1... el, » . FF

 

Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees

la Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the organization's
tax year

List all of the organization’s current officers, directors, trustees (whether individuals or organizations), regardless of amount
of compensation Enter -Q- in columns (D), (E), and (F) if no compensation was paid

@ List all of the organization’s current key employees, ifany See instructions for definition of "key employee “

# List the organization’s five current highest compensated employees (other than an officer, director, trustee or key amployee)

who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations

@ List all of the organization's former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations

@ List ail of the organization’s former directors or trustees that received, inthe capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations

List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees, and former such persons

[~ Check this box tf neither the organization nor any related organization compensated any current officer, director, or trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A) (B) (Cc) (D) (E) (F)
Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation compensation amount of
week (list person ts both an officer from the from related other
any hours and a director/trustee) organization organizations compensation
for related = (W- 2/1099- (W- 2/1099- from the
oO a * [2 Xion
organizations ae 2 3 2 26 2 MISC) MISC) organization
betow Fe} S/R le He z and related
dotted line) § & a = a a 1s organizations
Fa]¢ 2 ipo
7a 1a 2 g
2 j7 G =
ej2| P| Ez
t g 3
v P
a
(1) MARK S BRANTLEY 20
x. 2,295 0 0
CHAIRMAN
(2) SYLVIA ASH 20
xX 5,237 0 0
AST VICE CHAIR /
(3) C RICHARD WAGNER 20 .
x 0 0 0 *
2ND VICE CHAIR
(4) THOMAS E DIANA 20 .
x 0 oO 0 /
DIRECTOR EMERITUS Ke
(5) SHIRLEY JENKINS ~ 20
x 0 0 0 ye
SECRETARY “
(6) S NANA OSEI-BONSU 20
: x 5,464 0 0
TREASURER
(7) JOY SCHWARTZ 20
X 1,041 0 0
ASSISTANT SECRETARY
8) JAMES DURRAH 7 : 20
(8) 4 0 0 0 eo
ASSISTANT TREASURER
(9} MARIO MATOS 20 fcr?
x 0 0 0 e
DIRECTOR
(10) ANGEL AUDIFFRED 20 4
x 6 0 0
DIRECTOR
(11) BERYL MAJOR 20 ;
Xx 0 0 0
DIRECTOR
(12) TESSA HACK ETT-VIEIRA 20
x 2,291 0 0
DIRECTOR
(13) LORETTA JONES 20
Xx 1,597 ) 0
DIRECTOR
(14) CAROLL DUNCANSON 20
X 0 0 0
3RD VICE CHAIR
(15) GIOVANNI PORCELLI 20
x 6 0 0
SUPERVISORY CHAIRMAN .
(16) KAREN LUCAS 10 ane
x 0 0 Oo:
SUPERVISORY SECRETARY
(17) JOSEPH GAGLIARDO 10
x Q 0 0
SUPERVISORY MEMBER

 

 

 

 

 

 

 

 

 

 

 

Form 990 (2013)

 
rorm 99U (2013)

felaeeei Section &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(A) (B) (c) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation compensation | amount of other
week (list person ts both an officer from the from related compensation
any hours and a director/trustee) organization organizations from the
for related esl. Q = 10 tI7 (W- 2/1099- (W- 2/1099- organization

organizations a afs | [2 aca 2 MISC) MISC) and related
below £2/8 16 |, Se ie organizations
& SB el |S le ale
dotted line) a mal
Sa[o eB
ty 5 2 3
fla] (Bl 3
giles a
& 2 3
© oe
a
(18) CHERYL WRIGHT 10
Xx 0 0 0
SUPERVISORY MEMBER
(19) ALMETA COAXUM 10
x 0 0 0
SUPERVISORY MEMBER
(20) KAM WONG 600
x 1,675,830 0 135,365
PRESIDENT/CEO
(21) ANA PUELLO 60 0
xX 498,454 0 143,548
EXECUTIVE VP/CFO
(22) NORMAN KOHN , 400
Xx 531,833 0 32,000
SVP/CHIEF CREDIT OFFICER
(23) CAROLE PORTER 400
xX 340,653 ) 133,238
SVP/RETAIL BANKING
(24) RICHARD CASAMASSA 400
Xx 336,584 0 226,780
SVP/MEMBER SERVICE OPERATIONS
(25) THOMAS SICILIANO 400
x 501,626} - 0 155,607
GENERAL COUNSEL
(26) JANET PERKINS 400
xX 329,980 0 86,285
VP/CHIEF TECHNOLOGY
(27) PHILIP VELTRE 400
x 248,676 0 152,058
DEPUTY GENERAL COUNSEL
(28) AHMED CAMPBELL 400 .
x 222,219 0; 76,687
VP/LOAN OPERATIONS
(29) KIM THOMPSON 400
X 278,526 60,360
VP/HUMAN RESOURCES
(30) AMY KONG 400
x 209,666 130,028
VP/RISK DEPARTMENT
ib Sub-Total. 2... . . . a
Total from continuation sheets to Part VII,SectionA . . wl. &
d Totai(addlinestbandic). 2. . . . . . we e 5,191,972 0 1,331,956

2 Total number of individuals (including but not limited to those listed above) who received more than
$100,000 of reportable compensation from the organization#48

 

 

 

 

 

 

Yes No

3 Did the organization list any former officer, director or trustee, key employee, or highest compensated employee

on line 1a? If “Yes,” complete Schedulejforsuch individual . . « « «© « « « Pr 3 No
4 For any individual tisted on line 1a, is the sum of reportable compensation and other compensation from the

organization and related organizations greater than $150,000? If "Yes," complete Schedule J for such

a
5 Did any person listed on line 1a receive or accrue Compensation from any unrelated organization or individual for

services rendered to the organization? If "Yes," complete Schedule] forsuch person . .« « . .«-. . . 5 No

 

 

 

Section B. Independent Contractors

i Complete this table for your five highest compensated independent contractors that received more than $100,000 of
compensation from the organization Report compensation for the calendar year ending with or within the organization’s tax year

 

 

 

 

 

 

 

 

 

(A) (8) (Cc)
Name and business address Description of services Compensation
MAYORE ESTATES LLC, 1177 AVENUE OF THE AMERICAS NEW YORK NY 10036 OFFICE LEASING 4,599,692
OCD MEDIA LLC, 8 EAST 36TH STREET NEW YORK NY 10016 ADVERTISING 3,642,405
BROOKLYN BASEBALL CO iLC, 1904 SURF AVENUE BROOKLYN NY 11224 OFFICE LEASING 827,471
EISNERAMPER LLP, 750 THIRD AVENUE NEW YORK NY 10017 AUDITING FIRM 505,015
BROOKLYN RENAISSANCE PLAZA LLC, 118-35 QUEENS BLVD FOREST HILLS NY 11375 OFFICE LEASING 466,361
“2 Total number of independent contractors (including but not limited to those listed above) who received more than
$100,000 of compensation from the organization #28

 

Form 990 (2013)

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 74 of 140

EXHIBIT F
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 75 of 140

noproveaeel LY fob hal

EM’ J. Mark/Danief C. Richenthal
Assistant United States Attorneys

Alona Katz
Special Assistant United States Attorney

Before: THE HONORABLE KEVIN NATHANIEL FOX
United States Magistrate Judge
Southern District of New York

   

UNITED STATES OF AMERICA _: SEALED COMPLAINT
Violations of
18 U.S.C. §§ 371, 657,

JOSEPH GUAGLIARDO, : 1344, 1349, and 2; 21
a/k/a “Joseph Gagliardo,” U.S.C. S§ 841, 846

~ Vv. 7

Defendant. COUNTY OF OFFENSE:
NEW YORK

SOUTHERN DISTRICT OF NEW YORK, ss.:

LAVALE JACKSON, being duly sworn, deposes' and says that he
is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”), and charges as

follows:

COUNT ONE
(Conspiracy to Embezzle from a Credit Union)

. 1. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, and others known and unknown,
willfully and knowingly did combine, conspire, confederate, and
agree together and with each other to commit an offense against
the United States, to wit, embezzlement, in violation of Title
18, United States Code, Section 657.

2. It was a part and object of the conspiracy that
JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, an
officer, agent and employee of an institution, the accounts of
which are insured by the National Credit Union Administration
Board, would and did embezzle, abstract, purloin and willfully
misapply money, funds, credits, securities, and other things of

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 76 of 140

value belonging to such institution, in violation of Title 18,
United States Code, Section 657, to wit, GUAGLIARDO, then a
Supervisory Committee member of Municipal Credit Union (the
“Credit Union”), agreed to embezzle and willfully misapply money
from the Credit Union by arranging payments to (1) a purported
security company that he controlled (“Security Company-1”) and
(2) a non-profit organization that he controlled (“Organization-
1”), among other expenditures of Credit Union money for .
GUAGLIARDO’s benefit.

Overt Act

3. In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt act, among
others, was committed in the Southern District of New York:

a. On or about December 7, 2017, JOSEPH
GUAGLIARDO, a/k/a “Joseph Gagliardo,” the defendant, emailed an
invoice on behalf of Security Company-1 to a Vice President of
the Credit Union requesting payment of $10,584 for purported
services inspecting Credit Union ATMs.

(Title 18, United States Code, Section 371.)

COUNT TWO
‘(Embezzlement from a Credit Union)

4. From at least in or about 2009, up to and
including at least in or about May 2018, in the Southern
District of New York and elsewhere, JOSEPH GUAGLIARDO, a/k/a
“Joseph Gagliardo,” the defendant, an officer, agent and
employee of an institution, the accounts of which are insured by
the National Credit Union Administration Board, embezzled,
abstracted, purloined and willfully misapplied money, funds,
credits, securities, and other things of value belonging to such
institution, to wit, GUAGLIARDO, then a Supervisory Committee
member of the Credit Union, embezzled and willfully misapplied
‘money from the Credit Union by arranging payments to Security
Company-1 and Organization-1, among other expenditures of Credit
Union money for GUAGLIARDO’s benefit.

(Title 18, United States Code, Sections 657 and 2.)

Fea

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 77 of 140

EXHIBIT G
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 78 of 140

Approved SVL Shue fie

Eli J. Mark/Daniel C. Richenthal
Assistant United States Attorneys

Alona Katz
Special Assistant United States Attorney

Before: THE HONORABLE KEVIN NATHANIEL FOX

United States Magistrate Judge € ,
Southern District of New York . 4 1

TOT TT x

UNITED STATES OF AMERTCA SEALED COMPLAINT
Violations of

18 U.S.C. §§ 371,
1512(c), 1519, and 2

~ V. —-

SYLVIA ASH,

Defendant. : COUNTY OF OFFENSE:
NEW YORK

SOUTHERN DISTRICT OF NEW YORK, ss.:

LAVALE JACKSON, being duly sworn, deposes and says that he
is a Special Agent with the United States Attorney’s Office for
the Southern District of New York (“USAO-SDNY”), and charges as

follows:

COUNT ONE
(Conspiracy to Obstruct Justice)

1. From at least in or about January 2018, up to and
including at least in or about July 2018, in the Southern
District of New York and elsewhere, SYLVIA ASH, the defendant,
and others known and unknown, willfully and knowingly did
combine, conspire, confederate, and agree together and with each

other to commit offenses against the United States, to wit,

obstruction of justice, in violation of Title 18, United States
Code, Sections 1519 and 1512(c).

2. It was a part and object of the conspiracy that
SYLVIA ASH, the defendant, would and did knowingly alter,
destroy, mutilate, conceal, cover up, falsify, and make a false
entry in a record, document, and tangible object with the intent
to impede, obstruct, and influence the investigation and proper
administration of a matter within the jurisdiction of a
department and agency of the United States and in relation to

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 79 of 140

20. Based on my review of Kam Wong’s text messages,
which were obtained from the Wong Cellphone, I have further
learned that the following day, January 19, 2018, Wong and
SYLVIA ASH, the defendant, exchanged additional text messages.
Specifically:

a. Between 9:03 a.m. and 9:05 a.m., Wong and
ASH exchanged the following text messages: First, Wong texted
ASH, “Hi Sylvia: Are you coming? When you come and if I’m not
here, just wait for me.” Then, at 9:04 a.m., ASH replied, “Just
walking into the building,” and at 9:05 a.m., Wong responded,
“Oh, ok.”

b. Approximately a half hour later, at 9:33
a.m., Wong texted ASH, “Oh, Sylvia: I forgot to tell you the
AirPod which is the Apple’s Bluetooth wireless earphones are
very good!!! TI’1l get you one because they go really nice and
work great with the X.” At approximately 10:08 a.m., ASH
replied, “You’re the Best”.

21. Based on my review of records from Apple obtained
by a judicially-authorized search warrant and associated with
SYLVIA ASH, the defendant, I have learned that ASH had a
calendar entry, dated January 19, 2018, with the subject “iPhone
Xx,” and the location of “MCU.”

22. Based on my review of Kam Wong’s text messages,
which were obtained from the Wong Cellphone, I have learned that
the same morning, January 19, 2018, between 9:35 a.m. and 9:43
a.m., after SYLVIA ASH, the defendant, and Kam Wong, had
arranged to meet, Wong exchanged a series of text messages with
a then-current Supervisory Committee member (“Member-1”),
regarding, in part, Wong’s recent meeting with ASH, and ASH’s
willingness to sign an affidavit memorializing a purported prior
conversation Wong and ASH had regarding LTD offset payments. In
particular, Wong and Member-1 exchanged the following messages:

Wong: I had a good conversation with Sylvia

Member-1: Good.

Ok. Hopefully I’11 hear from her.
Today. I’d like to give you some peace
of mind

11

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 80 of 140

ASAP

Wong: Hear fro [sic] Sylvia?

Member-1: Yes. Of Course. She’s looking for PBA
cards®
Hahahhaha.

Wong: Sylvia remembers our conversation.

She said if anyone asks for an
affidavit for our conversation, she’1l1
sign it.

Member-1: Tt’s all good Kam.

She understands

Wong: I just said to her that someone is
giving me trouble for the LTD insurance
offsets. ,
Member~-1: She and I have a good enough

relationship that if you can’t talk to
her or anyone else.

I'll be able to intervene without a
problem

Member-1: [The Credit Union’s outside auditors]
is also in a good place with this.

 

Wong: Ok, that’s great.
Member-1: Thank you for the trust. !
6 Based on my review of text messages from a cellphone seized

from Member-1’s residence, pursuant to a judicially-authorized
search warrant, I know that on or about February 5, 2018, SYLVIA
ASH, the defendant, texted Member-1 a photograph of multiple New
York City Police Benevolent Association (“PBA”) cards, and what
appeared to be a parking placard and cards associated with a
certain organization of retired New York City Police Department
officers, for which the placard and cards identified Member-1 as
its vice president.

12

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 81 of 140

SYLVIA ASH, the defendant, “Sylvia: I have the AirPods. Do you
want me to send someone to bring that to you? ”7

27. On or about January 23 and 24, 2018, in
Manhattan, Kam Wong provided me with two substantively identical
documents that appeared to have been signed separately by the
Credit Union’s then-current Treasurer and Supervisory Committee
Chair; and on or about the following day, Wong provided me in
Manhattan with a third substantively identical document that
appeared to have been signed by SYLVIA ASH, the defendant (the
“January Memorandum”). The January Memorandum was dated January
22, 2018, had the subject “Long Term Disability Insurance for
the CEO,” and was addressed from Wong to ASH. The January
Memorandum recounted a supposed June 2015 meeting during which
ASH purportedly agreed to the payout to Wong of “approximately
$3.7 million (net of applicable taxes)” in order to cancel and
void a provision in Wong's employment contract that provided
Wong with LTD insurance coverage. The January Memorandum
requested that the recipient (ASH) sign the memorandum if the
memorandum was “accurate” and that ASH had “agreed” with the
“payout approach” detailed in the memorandum.®

28. Based on my review of text messages from a
cellphone issued by the Credit Union to Member-1 and recovered
during a judicially-authorized search of Member-1’s residence
(the “Member-1 Cellphone”), I have learned that between January

25, 2018 -- the date Kam Wong provided me with the January
Memorandum that appeared to have been signed by SYLVIA ASH, the
defendant -- and May 16, 2018, Member-1 and ASH exchanged more

‘than 250 text messages, including numerous messages about Wong,
the Credit Union’s internal investigation, and the federal
criminal investigation, including:

\

a. On January 25, 2018, Member-1 texted ASH:
“Gentle reminder I’m on the Pba cards I was just waiting for

 

7 Based on my review of Apple’s website, I know that AirPods
are a wireless headphone compatible with an iPhone X.

8 As noted above, in connection with Kam Wong’s written plea
agreement, Wong admitted to endeavoring to obstruct and impede
and obstructing and impeding the administration of justice with
respect to the criminal investigation into this matter, and
agreeing with one or more others to do the same, including by
supplying me with false and misleading documents.

14

C-

 

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 82 of 140

b. Prior to serving the Second Subpoena, the
USAO-SDNY requested in writing that Google preserve the Ash
Gmail Account (the “First Preservation Request”), which, on or
about June 13, 2018, Google did, preserving both the log-in
information and content as of that date (the “First
Preservation”).

on The Internet Protocol (“IP”) logs for the
Ash Gmail Account indicate that the last log-in made to this
account before the Second Subpoena was on or about June 5, 2018,
and that there were no log-ins to this account again until on or
about June 23, 2018, which was a few days after ASH received the
Second Subpoena, and approximately the same time as when she
contacted Apple regarding wiping her iPhone X.

41. Based on my review of the content of the Ash
Gmail Account, including the First Preservation, and the content
as of the date of the search warrant (the “Unpreserved
Content”), I have learned that subsequent to the date of the
First Preservation and subsequent to the Second Subpoena, which
called for, among other things, email messages between SYLVIA
ASH, the defendant, and Member-1, all email messages between ASH
and Member-1 were deleted from the Ash Gmail Account.
Specifically, I have learned that:

a. The Ash Gmail Account and certain email
accounts associated with Member-1 (collectively, the “Member-1
Email Accounts”) exchanged approximately more than 30 messages
from on or about March 1, 2018 through on or about May 23, 2018
(the “Deleted Member~1 Emails”), which were found in the First

Preservation but did not exist in the Unpreserved Content from
the Ash Gmail Account.

b. The Deleted Member-1 Emails included email
messages about the federal investigation, the Credit Union’s
internal investigation, allegations of misconduct against Board
members and the General Counsel, and other topics, none of which
was produced by ASH in response to either of the federal
subpoenas she was sent.

Cc. Approximately 98 percent of emails between
January 1, 2018 and June 13, 2018 had been deleted subsequent to
the Second Subpoena, whereas less than 30 percent of emails from
January 1, 2015 through December 31, 2017 had been deleted. For
example: ,

i. On February 26, 2018, Member-1 sent ASH
an email addressed to “my MCU Famiglia” regarding Kam Wong, the

22

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 83 of 140

internal investigation and the federal investigation. In the
email, Member-1 stated, among other things, “Had Kam Wong been
given the Counsel he was entitled to at the very beginning, this
would have been over. Had [the Credit Union’s outside counsel]
been a true counsel to all of the volunteers, this would have

been over. .. . Had the [Supervisory Committee] been assigned
this investigation .. . this would have been over.”
ii. On March 1, 2018, ASH emailed Member-1,

“PYT: Got a call from the Justice Dept. today. Wants me to come
in to ‘informally’ talk to me.”

iii. On April 2, 2018, ASH emailed Member-1,
“Even though you may be the Lone Ranger in this nightmare
fiasco, on behalf of the Membership you have to remain vigilant
and not give up. I am proud of youll!”

iv. On April 13, 2018, Member-1 forwarded
to ASH an email chain from NYS-DFS regarding a planned meeting
with the Supervisory Committee, and wrote to ASH, “[p]lease
cali.”+

ASH’s Second Interview with the USAO~SDNY

42. On July 9, 2018, at the USAO-SDNY’s offices in
Manhattan, in the presence of her counsel, SYLVIA ASH, the
defendant, was interviewed regarding Credit Union-issued Apple
devices she had received from Kam Wong, and her production of
materials to the USAO-SDNY, among other things. During this
interview, ASH provided the following information, in substance

and in part:

a. ASH repeated her earlier claim that she
resigned from the Board because she was elevated to be the
presiding judge of the Commercial Division. ASH further stated
that because the Credit Union had foreclosure matters before the
courts, the New York State Office of Court Administration had
advised her to step down.

b. ASH recalled travelling to the Credit Union
to receive the iPhone X from Wong in his office. After
receiving the iPhone X, Wong asked her to sign the January

 

ii Based on my review of phone records, I have learned that
later that day, April 13, 2018, after this email, the Ash
Cellphone Number and the Member-1 Cellphone participated in at
least one call that lasted more than 12 minutes.

23
C-

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 84 of 140

EXHIBIT H
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 85 of 140

6172 . T26 1 7 6 430810 Q PAGE 1 of 3 10 8124 0000 NOO1 O1AA6i72 ;
Cardholder Name Account Number WIS A Page 1 of 3
KAM WONG XXXX-XXXX-XXXX-2360

 

To report a card lost or stolen,
please call 800-449-7728

  

Save time - and trees — with MCU’s
Free Online Banking with Bill Pay.

Visit nymeu.org

       

 
 
  
   
  

OAGIT2ZAL

Previous Balance $2,343.63

  
  
     

  
 
    
     

 

  

 

   

Statement Closing Date DOH O20 13"
Credit Limit “T$10/900.00. Payments $2,343.63
Available Credit “e986, 591.00. Other Credits $0.00
Cash CragjuLimit : is 6.00 Purchases $802.06
Available 0.00 Cash Advances $2,500.00
2 RG ele t Other Debits $0.00
RESEA wags ee Fees Charged $0.90
2) Interest Charged $105.15
New Balance $3,408.14
( b aK TO PAY
1
| ce
Payment Duegate: 10/05/2013 Minimum Payment Due: $88.15 New Balance: $3,408.11 i)
Late Paymen€Warning: If we do not receive your minimum payment by the date listed above, you may have to pay a $25.00 late fee. ae ‘

Minimum Payitent Warning: {f you make only the minimum payment each period, you will pay more in interest and it will take you longer to pay off your
alStise. The table is based on your standard minimum payment and does not include any past due and overiimit amounts. For example:

     
 

        

 

 

 

 

 

 

yo and each:month-youlipa) AS: ‘abo estir total:
MN Only the minimum payment 12 Years $6,033.00
ia $120.00 3 Years $4,332.00
Q (Savings = $1,701.00)
4
es If you would like information about ctedit counseling services, call 1-877-847-2155.
/ Remit Payment to: 2} Mail Inquirtes To: €P Questions?
MUNICIP; REDIT UNION CUSTOMER SERVICE PO BOX 31412 TAMPA, FL Call Customer Service; 800-481-7338
PO BOX 37603. PHILADELPHIA, PA 19101-0603 33631-3112 . Lost or Stolen Card: 800-449-7728

Why use mail? Pay your bill onlinel

Detach the baitém partion and return payment using enclosed envelope to be received no later than by 5:00 p.m. on the due date. Please use blue or black ink.

Due Date
MUNICIPAL CREDIT UNION /
PO BOX 992 PECK SLIP a _ ¥
NEW YORK, NY 10272-0992 Account Number XXXX-XKKX-XXXK-236O
New Balance $3,408.14
Do nat forget to include your Minimum Payment Due $88.15

 

account number on your check,

    

Amount
New address, phone number or esnali?
Check the box to the left and print changes on back. Enclosed fee
KAM WONG
VISA 22 CORTLANDT ST
PO BOX 37603 NEW YORK NY 10007-3107

PHILADELPHIA, PA 19101-0603
agLnFegay feet gogelygee teen a FE DLE D ees egeE ep gins CadgabeffUAetfeggygeg yet beese a fof fog heel Eat

40605500059923b00000841 5003408413
+

a i

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 86 of 140

6172 TZG 1 7 6 130840 0 PAGE 3 of 3 40 6124 0000 NOGI O1AA6172

Page 3 of 3

   

   

 

   

 

 

 

 

 

Reference Description Amount
Interest Charge on Cash Advances $30.15
TOTAL INTEREST FOR THIS PERIOD $105.15

NEW YORK RESIDENTS MAY CONTACT THE NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES TO OBTAIN A COMPARATIVE LISTING OF
CREDIT CARD RATES, FEES AND GRACE PERIODS.

NEW YORK STATE DEPARTMENT OF FINANCIAL SERVICES
1-877-226-6697 OR hitp:/fwww.dfs.ny.gov

 

    

  

Tatal fees charged in 2013 $2.07
Total interest charged in 2013 $378.49

 

 

 

 

 

 

 

    
  
  
 

    
  

ep a SEE ea a BE EE alcalati
Your Annual Percentage Rate (APR) is the annual interest rate on your account.

 
  

   

Purchases 42. ' $877.96
Cash Advances 17.90% $2,050.09 $30.15 $2,530.15
Days in Billing Cycle: 30

See reverse side of page one for explanation of Interest Charge calculation. Credit Purchases calculated using Method G. Cash
Advance Charges calculated using Method A,

 

 

 

 

    
 

‘fo View Your Account Ontine:
WWW. nyinicioreg

Customer Service:
| (800) 481-7338

 

New York residents may contact the

New York State Banking Department to obtain
a comparative listing of credit card rates, fees,
and grace periods by catling 1-800-522-3330.

To Report a Card Lost or Stolen:
(800) 449-7728 (TOLL-FREE)

 

Please Direct Written Inquiries to:
CUSTOMER SERVICE
PO Box 32112, Tampa, FL 33631-3112

   

CAGITIAG

 

 

 

 
 

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 87 of 140

 

 
      
 

   

 

 

 

         
   

       

 

 

     
    
 

+
6172 T2ZG6 4 7 4 130910 O PAGE 2 of 3 40 5124 0000 NOO1 O1AAG172
i
Cardholder Name Account Number Vi S A Page 2 of 8 |
KAM WONG XXXX-XXXX-XXXXK-23960 |
Post Date_|  TransDate | Reference | Description Amount
KAM WONG XXXKEXKKX-XXNX-2360 2
oB/12 08/09 24801666ZLQBBLAJ? AROME DELI IL NEW YORK NY $20,00 gt BilOl-
08/12 osrt4 74896026Z2NGLMK64 HONG KONG ECONOMIC J C HONG KONG HK $90.02 Owed
3224  698.00344 0,128968481 $0.00
083 08/13 F51240072000PY226 PAYMENT-THANK YOU ~ $2,343.63-
084 08/13 248016871 WGND68WZ AROME DELi ll NEW YORK NY $17.00
08/14 08/13 248016671 WGND68Y9 AROME DELI II NEW YORK NY $11.58
08/15 08/14 248016672WGNDS8XE AROME DELI It NEW YORK NY $11.01
08s oss 729211573005PTSNS MCU/22 CORTLANDT ST. NEW YORK NY $500.00 ~~ e523
08/16 08/14 248016673LQB8LDSX AROME DELI II NEW YORK NY $17.25
08/16 08s 248016673WGND68X5 AROME DELI li NEW YORK NY $12.80
. 08/16 o8/t6 72921 1574003NGSP5 MCU/22 CORTLANDT ST. NEW YORK NY $500.00 IGO32%
oats 086 248016674WGND@BXY AROME DELI I! NEW YORK NY $25.81
08/19 gang 72921 1577003L62R9 MCUI22 CORTLANDT ST. NEW YORK NY $500.00 <" Yo525
08/20 08/19 248016877WGND6EY1 AROME DELI I NEW YORK NY * $25.64
08/20 08/19 2439121785SESQ2J. RESTORANT MALAYSIA ING FLUSHING NY 3. UI $35.15
08/20 08/20 72921 1878003ZFFGS MCU/22 CORTLANDT ST. NEW YORK NY $500.00 — e323
08/21 08/21 7292118790041 BPWP MCU/22 CORTLANDT ST. NEW YORK NY $500.00 ~ |goa2B
08/23 08/24 24801667ALQB8LQTO AROME DELI II NEW YORK NY Bu bg— $28.17
08/23 08/21 24388947 AKG8FZL84 NYC\DOT PARKING METERS LONG ISLAND C NY $7.00 AY BLOND -
08/25 08/22 24801667BLQBBLQYY AROME DEL! li NEW YORK NY $13.00 Std puy~ Gi tG
08/25 08/23 24906417B02N5FBPA HLU*HuluPius 64860801 HULU.COMIBILL CA $7.99 _
08/26 08/23 24801667 DLQBBLBSM AROME DEL! II NEW YORK NY $11.07 BU 1 G-GuG
09/08 09/04 24692167 RO00G3F2KG MILLENIUM HOTEL 61@40 NEW YORK NY $455.00 3 by JO[-CHC
09/08 09/05 7TLQBSLDLP AROME DEL! [i NEW YORK NY a4
74896026Z2NGLMK61 FOREIGN TRANSACTION FEE
R THIS PERIOD $0.90
*FINANCE CHARGE* CASH ADVANCE FEE
08/6 08/16 *FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/19 08a 4 *FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/20 08/20 \ “FINANCE CHARGE* CASH ADVANCE FEE $15.00
08/21 08/21 “FINANCE CHARGE* CASH ADVANCE FEE $15.00
09/40 ag/t0 interest Charge on Purchases $0.00

 

 

 

ro
+
+
+
9
>

7°99
| e
5.05

90°02

D95500° °
69705

oe

2)
22
Sa
«aD
2@4

2=
th~

iWLo¥iay! ©

Be

8
?
:

o
‘=
a
o
BS
Se

 

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 88 of 140
yo Page 1 of 3

Cardmember Activity

‘SARDMEMBER STATEMENT DATED:

 
  

This is not a Billing Statement.

  

3783-590924-01003 Active } ok
KAM H WONG | | MGOUNTS PAYABLE
MUNICIPAL CREDIT UN “=

 

Asof Thu Sep 05 06:59:57 MST 2013 Total Balance is $27,122.71
Total balance includes all unpaid transactions (billed and unbilled).

Balance Summary

 

Opening Total Total Closing
Balance Credits _ Debits Balance
$14,589.42 ~$14,655.08 $27,320.37 $27,254.71

 

Billing Details

 

 

 

09/03/2013 $132.00 4
ASIAN JEWELS SEAFOOD FLUSHING NY 853535432 USFC11354 09/03/13 Awe tol- OO
08/30/2013 -$65.66 ‘
BROOKSTONE 203 BROOK MERRIMACK NH REF# 62617970000 603-8809500 -
08/30/13 DWrioZ-d!} Ou)
Say
08/30/2013 m $417.10 ~*~
AMERICAN.AIRLINES IN ATLANTA GA TKT# 00173029733925 AIRLINE/AIR C ‘
08/30/13 &..3 - OQrAlOa -yoo

 

 

osso201g"f 4

REGENT,QARAGE.GORP NEW YORK NY REF# 84988943243 212-732-3309
08/30/1 3bssae

SE

 

4

$36.00, s
08/30/2013

Foe
Travel Insurance Pol Richmond US REF# 21000103989 INSURANCE SALES

O8S013 J3109~ d1UY

08/29/2013 $77.97

AMAZON.COM AMZN.COM/BILL WA REF# FBF3RFJXL18 MERCHANDISE

$18.77 7

208

 

 

08/29/13 Q7Of-O110
08/28/2013 $118.00

ASIAN JEWELS SEAFOOD FLUSHING NY 853535432 USFC11354 08/28/13 By 10} 0410

08/28/2013 23; 02-a0D $797.80 K Tonohe Cn. Pane
VIRGIN AMERICA SAN FRANCISCO CA TKT# 98421363674975 AIRLINE/AIR C , 2. i“

 

https://www140.americanexpress.com/ATWORK/GOPM/en_US/viewstatement!_next.do... 9/5/2013

HH
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 89 of 140

EXHIBIT I
Case. 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 90 of 140

MCU

Ua MATa TM

   

CHAIRMAN

TO: BOARD EXECUTIVE OFFICERS
FROM: MARK S. BRANTLEY

CC: KAM WONG, THOMAS SICILIANO
SUBJECT: HUMAN RESOURCES POLICY DRAFT

DATE: NOVEMBER 6, 2014

 

- At our recent Strategic Planning (SP) Retreat in Las Vegas, the Board in a closed
session had a discussion regarding the termination of MCU’s Vice-President of
Security and Fraud (VPSF) and the temporary replacement of the same by a
member of the Supervisory Committee (SC). In addition to assuming the duties
of the former VPSF, said SC member had also assumed the title of Vice-
President (see attached memo). At the SP session, the Board agreed: 1) that a
meeting should take place between the President/CEO, SC Chair, and the Board
Chair and 2) the Policy Manual should be revised to address the concerns of the
Board as it was suggested by a fellow director. The meeting between the
President/CEO, SC Chair, and the Chair (1* Vice-Chair attended in my stead due
to medical reasons) has already taken place. Therefore, it is my hope to assist in
addressing said concerns by the following proposed policy draft and justification.

Banking Law §470 (1) states, “The board of directors of every credit union shall
have the general management of the affairs, funds and records of the
corporation.” There is no doubt that human resources are part of the “affairs” of
the credit union and fall under the Board’s “general management” purview.
Furthermore, MCU Bylaws Art.5, Sec.3 not only restates the above provision of
the Banking Law, but also more specifically grants the Board the power “to fix the
salaries or compensation of all officers and employees including counsel and
attorneys” under Sec.4. Note: the Board has delegated this power to the

President/CEO but has not relinquished this authority.
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 91 of 140

Finally, MCU Policy Sec.14.58, entitled “Human Resources — Salary
Administration’, cites “the policy of the Credit Union to pay wages and salaries
which are based upon the nature of the job performed...”

There is no question that Human Resources fall under the auspices of the
Board’s oversight role in the areas of strategic planning, budgeting, and policy.

To that end, | recommend the following as a draft provision under Section 14
entitled “Human Resources’:

“For the purpose of avoiding any breaches in the fiduciary duty of loyalty,
conflicts of interests, and/or appearances of impropriety, no volunteer of
the Municipal Credit Union (e.g., director, supervisory committee member,
etc.) is eligible for paid employment (i.e., by wage or compensation) at the
Credit Union, neither is any volunteer eligible to assume the title of any
compensated officer of the Credit Union unless such volunteer has
resigned from his/her volunteer position for a period of not less than two
(2) years.” This policy provision shall take effect immediately.

Please submit your questions, comments, suggestions, etc., if any regarding the
above and let me know if you are for or against the same.

At this time, this memo is only for eyes of those officers addressed herein.
Therefore, said memo is confidential and should not be forwarded to any other

party.
MSB:

r-2
-

11/7/2019 Case 1:19-cv-10994-KPF Document 2 ™#H6W°11/27/19 Page 92 of 140

 

 

' | Gmail MB <brantleyesq@gmail.com>
FW:

1 message

Mark Brantley <mbrantley@nymcu.org> Wed, Feb 7, 2018 at 8:16 PM

To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>

Mark S. Brantley, Esq.
Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

From: Mark Brantley

Sent: Thursday, November 20, 2014 9:48 AM

To: #Board_of_Directors

Cc: Kam Wong; Thomas G. Siciliano; Monique Smith
Subject:

TO THE BOARD OF DIRECTORS:

Please find attached an updated policy amendment addressing volunteers seeking paid employment at MCU. This policy
revision is in direct response to directors' concerns and recommendations voiced during the Board's Strategic Planning
retreat. A version of the policy update was originally sent to Executive Officers of the Board who unanimously approved
the proposed amendment. Note: this final version includes refinements that were made in collaboration with General
Counsel. Please review it for discussion this evening at the Board's Executive Session. Copies of the proposed policy
will be handed out again at the Executive Session. Thank you.

Mark S. Brantley, Esq.
Chairman

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007
Mbrantley@nymcu.org
(347)-835-2047

 

i} MCU Human Resources Policy Amendment.doc
23K

Ir-3

hitps://mail.google.com/mail/u/07ik=7 1a21 6537f&view=pt&search=all&permthid=thread-f%3A1591801 053408061453&simpl=msg-f%3A15918010534.... 1/1
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 93 of 140

For the purpose of avoiding breaches of fiduciary duty, conflicts of interests, improprieties or
any appearances thereof, Municipal Credit Union volunteers (e.g., Director, Supervisory
Committee member, Nominating Committee Member, etc.) shall not be eligible for consideration
for paid employment with the Credit Union (even if he or she has the necessary job
qualifications) during the term of such volunteer’s service, and for a period of not less than two
(2) years after the termination of the volunteer’s service.” Furthermore, no volunteer shall (by
reason of or through his or her volunteer position) assume the title, position or responsibilities of
or represent himself/herself as an operating officer or employee (e.g., President, Vice-President,

Manager, etc.) of the Credit Union. This policy provision shall take effect immediately.
41/7/2019 Case 1:19-cv-10994-KPF ebuivreMe4 BomHeGoe ars 7g Rage 94 of 140

mM Gmail MB <brantleyesq@gmail.com>

 

Fwd: MCU Board's Role and Fraud Risk

 

Mark Brantley <mbrantley@nymcu.org> Thu, Jan 25, 2018 at 8:33 AM
To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>

Sent from my iPad
Begin forwarded message:

From: Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org>>

Date: September 27, 2015 at 2:02:02 PM MST

To: Sylvia Ash <sash@nymcu.org<mailto:sash@nymcu.org>>

Cc: #Board_of_Directors <#Board_of_Directors@nymcu.org<mailto:#Board_of_Directors@nymcu.org>>, Kam Wong
<kwong@nymcu.org<mailto:kwong@nymcu.org>>, "Thomas G. Siciliano" <TSiciliano@nymcu.org<mailto:T
Siciliano@nymcu.org>>, Monique Smith <Mosmith@nymcu.org<mailto:Mosmith@nymcu.org>>

Subject: Board's Role and Fraud Risk aa

Hi Madam Chair:

Please find attached an article related to a discussion we had during our Board meeting this past Thursday regarding the
vacancy of the Vice-President of Security and Fraud position. | would like the Board meeting minutes to refiect that
Director Brantley expressed his deep concern that said Security and Fraud position has been left vacant for over a year
and the same has not been filled by the Supervisory Committee.

In addition, | would like to bring to your attention that MCU's Outlook address book (see below) still lists Michael Rosano
as VP of Security and Fraud as well as a member of the Supervisory Committee also as VP of Security and Fraud.

" Bryant Olaya bolaya 2356 Securityand Fraud Sr. Fraud Analys... MCU
Joseph A. Guagliardo jaguagliardo 3597 Security and Fraud Vice President S.... MCU “)
Kevin Aquino -kaquino Security and Fraud Admin Assistant MCU
Marcos Otero motero 3515 Security and Fraud Assistant Vice P... Municipal Credit...
Matthew Bustamante mbustamante 2398 Security and Fraud Security and Fra... MCU
_~ Michael Dalmeto mdalmeto 2369 Security and Fraud Security and Fra... MCU
Michael Rosano mrosano Security and Fraud VP/Security and... Municipal creat.

As you well know, MCU is a $2.1 billion asset sized institution and as such is vulnerable to fraud risk internally and
externally if preventive measures are not in place. According to our policy manual (also attached), the President/CEO
delegated security responsibility into the hands of the VP of Security and Fraud as well as the Manager of General
Services (facilities). Presently, we do not have a VP of Security and Fraud; this is the basis of my concern. | have
included on this email the Board, Kam,.and Tom Siciliano. Thank you.

Mark

Mark S. Brantley, Esq.
Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

4 attachments

ara MCU BOARD'S ROLE AND FRAUD RISK.pdf
76K

@) ATT00001.htm Te §
1K

nttps://mail.google.com/mail/u/0?ik=7 1a21 6537f&view=pt&search=all&permmsgid=msg-f%3A1 590579099436238676&simpl=msg-f%3A 15905790994... 1/2
11/7/2019 Case 1:19-cv-10994-KPF QWebuiveMEY Boris hoppy Tag Rigtage 95 of 140

ara MCU SECURITY POLICY 2014.pdf
413K

@) ATT00002.htm
1K

3-6

https://mail.google.com/mail/u/0?k=7 14216537 f&view=pt&search=all&permmsgid=msg-f%3A 159057909943623867 6&simpl=msg-1%3A 15905790994... 2/2
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 96 of 140

§ | CUNA MUTUAL GROUP

The Board’s Critical Role in Preventing Internal Fraud

By Joette Colletts
Senior Manager, Risk Management
CUNA Mutual Group

For a perfect mini-seminar on how a board of directors can allow internal fraud to sink a credit union, take an hour or
so to peruse the NCUA’s “material loss reviews.” These summarize investigations into why credit unions failed,
resulting in losses to the National Credit Union Share Insurance Fund.

Investigators directly link many failures to internal fraud, usually citing “a failure of the Board to perform its duties
related to oversight of the Credit Union.”

Consider the following details from 2014 and 2013 reviews.

In a credit union that “failed primarily due to management fraudulently overstating assets, specifically cash on deposit,
” 1,

and understating shares” :
e Board meeting minutes were missing for some months. The board had not signed off on some minutes and
board discussion notes regarding audit/exam results and follow-up were limited.
e The board didn't challenge treasurer's financial reports showing large swings in income; projections, and
operating resuits.
e Norecord of substantive discussion of policy reviews, risk management, or strategy.

In a credit union that failed due to years of allegedly fraudulent over-statement of assets, enabled by “weak
supervisory committee oversight” and “weak board of directors oversight" 20

e The supervisory committee failed to get supervisory committee audits for three consecutive years.
e The board failed to keep complete and accurate minutes or to obtain board packets with sufficient information.

Here are typical results from a few other material loss reviews involving employee fraud:

e¢ Aboard and its supervisory committee didn’t follow up on recommendations from examiners and an external
CPA firm that the credit union needed segregation of duties to prevent fraud.°

e Voluminous board packets were delivered late, giving directors little time to read and understand the details
and trends“

e The board didn’t heed red flags related to acquiring a CUSO run by someone related to a top executive.*

Four lessons to take from loss reviews
1. Attend board meetings and take good minutes

These lessons go together because if board members can’t attend meetings, good minutes will catch them up. It’s not
unusual for board members to miss a meeting occasionally, but a pattern of missing meetings is a red flag.

2. Insist on comprehensive board packets delivered in timely fashion

Packets should include all topics on the next meeting's agenda, plus the relevant financial statements, minutes from
the previous meetings, and any pertinent news about credit union staff or operations. You should have enough time to
read the packet and make notes to prepare for the meeting.

 

 

CUNA
GY | muTUAL
GROUP f=

‘
Case 1:19-cv-10994-KPF Document 1 Filed 11/27/19 Page 97 of 140

Fraud is often hidden through doctored financial statements and incomplete reports to the board. Carefully reading
your packet can reveal discrepancies and red flags.

Packets not only keep you informed, they document the board’s oversight and governance practices. This can be
‘critical in establishing liability.

3. Ask questions and follow through until you get complete answers

If you don’t understand something in your packet or something presented at a board meeting, speak up. If the matter
can't be clarified during the meeting, request that the appropriate staff or board member follow up promptly.

4, When necessary, hire outside resources to investigate and advise

A volunteer credit union board may not have the experience and expertise to detect and prevent certain types of
internal fraud. But ignorance doesn’t release your fiduciary duties.

Get the outside help you need to assess your internal controls, look for vulnerabilities in policies and procedures, and
investigate red flags you can’t address internally.

Two important tools: written credit union fraud policy and whistleblower policy

If your credit union doesn't have a written, up-to-date policy addressing employee dishonesty, your board and
executive team should work with legal counsel to produce one as soon as possible. The policy should spell out the
procedures your credit union will follow to deter, detect, investigate, and punish fraudulent acts.

Require employees to read and sign the policy annually.

Another basic protection a credit union board can establish is a whistleblower policy to protect employees who come
forward with allegations about wrong-doing. in addition to setting a safe reporting procedure for employees to follow,
the policy should protect whistle-blowers from retaliation.

Credit union board members aren't expected to be professional fraud investigators. But creating a culture of due
diligence, documentation, and zero-tolerance for fraud—from the top down—is one of the most effective methods of

prevention.

 

1 NCUA’s Material Loss Review of Taupa Lithuanian Credit Union (record number OIG-14-06), 3/26/14
2 NCUA’s Material Loss Review of G.I.C. Federal Credit Union (OIG-13-13), 12/2/13

3 NCUA’s Material Loss Review of El Paso’s Federal Credit Union (OIG-13-09), 8/26/13

4 \ICUA’s Material Loss Review of Telesis Community Credit Union (OIG-13-05), 3/15/13

CUNA Mutuai Group is the marketing name for CUNA Mutual Holding Company, a mutual insurance holding company, its subsidiaries and
affiliates. Insurance products offered to financial institutions and their affiliates are underwritten by CUMIS Insurance Society, Inc. or CUMIS
Specialty Insurance Company, members of the CUNA Mutual Group. Some coverages may not be available in ail states. If a coverage is not
available from one of our member companies, CUNA Mutual Insurance Agency, Inc., our insurance producer affiliate, may assist us in placing
coverage with other insurance carriers in order to serve our customers’ needs. For example, the Workers’ Compensation Policy is underwritten by
non-affiliated admitted carriers. CUMIS Specialty Insurance Company, our excess and surplus lines carrier, underwrites coverages that are not
available in the admitted market.

 

©CUNA Mutual Group, 2014 All Rights Reserved.
CUPBO-995365. 1-0814-0916 cu NA

GY | muTUAL

GROUP I- ¥
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 98 of 140

MCU 61

Policy Manual .

   

SECTION 16
SECURITY AND PRIVACY POLICY

16.01_SECURITY POLICY

The President/CEO has delegated the responsibility of security to the Vice President of
Security and Fraud and the Manager of General Services. They are the designated
Security Officers of the Credit Union.

It is the policy of the Credit Union that the security procedures and manual are reviewed
periodically, at least annually. The review shall include a security survey covering all
offices of the Credit Union and the adequacy of the security systems and controls.

Testing of security devices (such as bells, money clips, contract devices, etc.) shall be
performed periodically, and at least semiannually, in conjunction with the firm(s)
providing security services to the Credit Union. Rules and regulations issued by the
regulatory agencies must be reviewed annually, or as modified, to ensure that the Credit
Union’s security policies and procedures remain in compliance. Proposed changes to the
security manual should be presented to the Board of Directors for approval as deemed
appropriate.

16.01-1 Opening Branch Policy

Only certain individuals, selected by the Vice President of Branch
Operations/Member Service Operations or designee, are authorized to open or
close an MCU branch. The names of these individuals must be on file with our
outside security company (the ADT Protection Company). At least two of these
individuals must always be present during the opening process. No other
employees are to have knowledge of alarm codes, vault combinations or access to
duplicate sets of keys. In addition, each branch is required to maintain a daily
record of the opening and closing activity by completing a premises and vault
record.

Important:

If, after opening the branch, the individual charged with opening finds unusual or
suspicious circumstances, that individual should leave immediately and call the
police.

In the event of an emergency, the Vice President or designee will be authorized to
open a particular branch.

** See Branch Operations Procedure Manual for details.
co

11/7/2019 Case 1:19-cv-10994-KPF DerailnfwatBeantsiReg arg pereiis« Page 99 of 140

 

 

mM Gmail M B <brantleyesq@gmail.com>
Fwd: Board's Role and Fraud Risk

1 message

Mark Brantley <mbrantley@nymcu.org> Thu, Jan 25, 2018 at 8:36 AM

To: "brantleyesq@gmail.com" <brantleyesq@gmail.com>

Sent from my iPad

Begin forwarded message:
From: Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org>>

Date: September 28, 2015 at 7:28:55 AM MST

To: Joseph Guagliardo <jguagliardo@nymcu.org<mailto:;jguagliardo@nymcu.org>>, Richard Wagner
<rwagner@nymcu.org<mailto:rnwagner@nymcu.org>>

Cc: Sylvia Ash <sash@nymcu.org<mailto:sash@nymcu.org>>, #Board_of_Directors <#Board_of_Directors@nymcu.oarg
<mailto:#Board_of_Directors@nymcu.org>>, Kam Wong <kwong@nymcu.org<mailto:kwong@nymcu.org>>, "Thomas G.
Siciliano" <TSiciliano@nymcu.org<mailto:T Siciliano@nymcu.org>>, Monique Smith <Mosmith@nymcu.org<mailto:Mosm
ith@nymcu.org>>, Almeta Coaxum <acoaxum@nymcu.org<mailto:acoaxum@nymcu.org>>, Cheryl Wright
<chwright@nymcu.org<mailto:chwright@nymcu.org>>, Karen Lucas <klucas@nymcu.org<mailto:klucas@nymcu.org>>, .
"Karen Lucas (external)" <queenkl1 @aol.com<mailto:queenkl1 @aoi.com>>

Subject: RE: Board's Role and Fraud Risk

The intent of my email was not an attack, rather to perform a fiduciary duty as follows:
1) Inform my Board colleagues as policymakers their role in helping to mitigate fraud risk (see attached article).

2) Convey to the Chair of the Board my right to have my concern and name noted in the minutes.
3) Bring to the attention of the CEO that the address book for MCU's Outlook needs to be updated.

   

| believe | have performed my duty as a director and therefore there is no need to continue further on this issue.
eee

Mark

Mark S. Brantley, Esq.
Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor
New York, N.Y. 10007

(347) 835-2047

 

From: Joseph Guagliardo

Sent: Monday, September 28, 2015 7:36 AM

To: Richard Wagner .

Cc: Mark Brantley; Sylvia Ash; #Board_of_Directors; Kam Wong; Thomas G. Siciliano; Monique Smith; Almeta Coaxum;
Cheryl Wright; Karen Lucas; Karen Lucas (external)

Subject: Re: Board's Role and Fraud Risk

It is sad that all the work the Supervisory Committee is doing is marred by Marks continuous attacks on the sight of my
name.

Every supervisory committee meeting reveals the achievements of the committee in this area. For those board members
that inquire have heard and seen, where we were, where we are and where we are going. As does the CEO, External
Auditors and the Regulators and the employees we come in contact with daily.

| pray that the intentions in Puerto Rico are to relay what we are doing and not to be attacked so the work we have done
to build bridges is not again diminished.

The Supervisory Committee makes decisions everyday to keep us "ahead of the curve”. Attacks on the committee,
because of an old secret vendetta, is unfair to the challenges we take on regularly. Many of the committee members have
not only attended meetings and made decisions we have gone the next step of achieving certifications, to serve as a <=

https://mail.google.com/mail/u/0?ik=7 1a21 6537f&view=pt&search=all&permthid=thread-f%3A 159057929291 7031 725&simpl=msg-f%3A15905792929... 1/3
11/7/2019 Case 1:19-cv-10994-KPF D6taimbrt So" Bele 2195779 S'sPage 100 of 140

better volunteer.

While we are all volunteers and should be working together as we have. Our responsibilities are of an independent
nature, by law it must be independent. But in past years as in future it should not stop us from alienating each other.

The Committee functions under the watchful eye of the regulators, management and our own employees. And we are
being attacked for what is in a phone book. Or in a data base.: ,

We function in transparency. | can't keep up with what gossip jackals are doing by making phones calls or hiding
conversations in executive session. After 23 years serving MCU members, I'd think I've earned the benefit of the doubt
and the courtesy of transparency.

| ask all volunteers to recognize we are all here for the right reason. Let's please not take this to the gutter. please don't
buy into old baggage, secret meetings and back stabbing.

As Willie James used to say: "that which happens in darkness will come to light"
Let us keep our prayers in our heats and MCU business in the light.

The committee has "justified" the why and how we do what we are doing to regulators, as evidenced by our last report.

We have been and are better then this. What we are achieving should not be tainted by a database that has not been
updated.

A data base security and fraud or the committee had anything to do with.

Respectfully
Joseph
6463411478

Joseph A Guagliardo, Ed. M/CFE/CCEP/CSE/CCD/CFS
Chair Security & Fraud of the Supervisory Comm.
Municipal Credit

(646) 341-1478<tel:(646)%20341-1478> Cell

(212) 238 -3597<tel:(212)%20238%20-3597> office
(212) 238-2380<tel:(212)%20238-2380> main

(212) 416- 7037<tel:(212)%20416-%207037> fax

htto:/Awww.nymcu.org/index.aspx

NOTICE: This electronic mail message and any files transmitted with it are intended exclusively for the individual or entity
to which it is addressed. The message, together with any attachment, may contain confidential and/or privileged
information. Any unauthorized review, use, printing, saving, copying, disclosure or distribution

is strictly prohibited. If you have received this message in error, please immediately advise the sender by reply email and
delete all copies.

On Sep 28, 2015, at 00:54, Richard Wagner <rwagner@nymcu.org<mailto:rpwagner@nymcu.org><mailto:nwagner@
nymcu.org>> wrote:

| have read MCU's latest examination report, and | saw no comment about concern in the Security & Fraud area. Director
Brantley's concern was heard by the Board and the Chair of the Supervisory Committee. | am sure it will be resolved
properly . Richard Wagner

Sent from my iPad

On Sep 27, 2015, at 5:02 PM, Mark Brantley <mbrantley@nymcu.org<mailto:mbrantley@nymcu.org><mailto:mbra
ntley@nymcu.org>> wrote:

Hi Madam Chair: It- al

Please find attached an article related to a discussion we had during our Board meeting this past Thursday regarding the

https://mail.google.com/mail/u/0?ik=7 1a21 6537f&view=pt&search=all&permthid=thread-f%3A159057929291 7031725&simpl=msg-f%3A 15905792929... 2/3
"1/7/2018 Case 1:19-cv-10994-KPF  DdttHiént PRGA LZ AHS Page 101 of 140
vacancy of the Vice-President of Security and Fraud position. | would like the Board meeting minutes to reflect that
Director Brantley expressed his deep concern that said Security and Fraud position has been left vacant for over a year
and the same has not been filled by the Supervisory Committee.

In addition, | would like to bring to your attention that MCU's Outlook address book (see below) still lists Michael Rosano
as VP of Security and Fraud as well as a member of the Supervisory Committee also as VP of Security and Fraud.

Bryant Olaya bolaya 2356 Security and Fraud Sr. Fraud Analys... MCU
Joseph A. Guagliardo jaguagliardo 3597 Securityand Fraud Vice President S.... MCU
Kevin Aquino kaquino Security and Fraud Admin Assistant MCU
Marcos Otero motero 3515 Securityand Fraud Assistant Vice P... Municipal Credit...
Matthew Bustamante mbustamante 2398 Securityand Fraud Security and Fra... MCU
Michael Dalmeto mdalmeto 2369 Security and Fraud Security and Fra... MCU
Michael Rosano  mrosano Security and Fraud VP/Security and... Municipal Credit...

As you well know, MCU is a $2.1 billion asset sized institution and as such is vulnerable to fraud risk internally and
externally if preventive measures are not in place. According to our policy manual (also attached), the President/CEO
delegated security responsibility into the hands of the VP of Security and Fraud as well as the Manager of General
Services (facilities). Presently, we do not have a VP of Security and Fraud; this is the basis of my concern. | have
included on this email the Board, Kam, and Tom Siciliano. Thank you.

Mark

Mark S. Braniley, Esq.

Director

Municipal Credit Union

22 Cortlandt Street, 27th Floor

New York, N.Y. 10007

(347) 835-2047

<MCU BOARD'S ROLE AND FRAUD RISK.pdf>
<MCU SECURITY POLICY 2014.pdf>

T-i

https://mail.google.com/mail/u/07ik=71a21 6537f&view=pt&search=all&permthid=thread-f%3A 159057929291 7031725&simpl=msg-f%3A15905792929... 3/3
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 102 of 140

MCU

MUNICIPAL CREDIT UNION

22 Cortlandt Street
New York, New York 10007-3107

Date: 10/15/2015
To: Janice Simmons, Sr. Manager, Training
Ce: Kim Thompson, SVP, Human Resources Department

Giovanni Porcelli, Chairman of the Supervisory Committee
Philip Veltre, Deputy General Counsel
Marcos Otero, AVP, Security and Fraud
Cecily Moore, BSA Investigator
Juan Morales, Manager, Human Resources Department
cc “|
From: Joseph A Guagliardo, VP, Security and Fraud
Timothy Wheeler, BSA Officer

Subject: Bank Secrecy Act / Security& Fraud Training 2014

 

Listed below are the courses that are being administered this year for the annual Bank Secrecy
Act and Security and Fraud Training for 2014. The course and identification number are
listed followed by the departments required to take these training sessions. The time captions the
length of the session.

All training must be completed prior to December 31, 2014, there are no exceptions. If an
employee has vacation scheduled or already know that they will not be present for an
extended period of time (example: maternity leave), they must take the training session
prior to their vacation or leave.

FCRA and FACT Act game show (20401C_15309)
All MCU Employees
45 Minutes

Member Service: Telephone Excellence (20120C_15309)
All MCU Employees
30 Minutes

Embezzlement: The Inside Story (8538VID_15309)

Assistant Managers and Above
24 Minutes

BSA/S&F-2014-10 1
;
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 103 of 140

New Account Security (20089C-15309)
New Accounts Department and Member Service Representatives and Business Development
90 Minutes

Check Fraud Prevention (20310_ 15309)
Tellers, Mail Banking and ATM Proofing
30 Minutes

Elder Financial Abuse: Detection and Prevention (20208C_15309)
Tellers, Member Service Representatives, Contact Center Representatives, and Home Banking

Contact Center Representatives
30 Minutes

BSA: Transaction Procedures for Tellers (20204TELC_15309)
Tellers
30 Minutes

BSA: Money Laundering Awareness (1257 VID-15309)
Tellers, Member Service Representatives
24 Minutes

BSA/AML: The Basic (00467500)
All MCU Employees
45 Minutes

We have reviewed many of the previous classes given and find them to be outdated with obsolete
rules and regulations.

We have determined at this point to assign training quarterly to reflect needs of MCU as well as
Compliance issues rather than give classes to fall into compliance. Therefore, we will come out
with the next quarterly training in January 2015. We will be looking for more MCU related
classes and them spread out throughout the year.

BSA/S&F-2014-10
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 104 of 140

EXHIBIT J
    
    
 

 

   

    

efile GRAPHI

room 99D
8

Department of the Treasury
Intemal Revenue Service

PROCESS- 4 AS-FiledmateAgot 1 Filled 11/27/19 08
Return of Organization Exempt From Income Tax

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private
foundations)
i Do not enter Social Security numbers on this form as it may be made public By law, the IRS
generally cannot redact the information on the form
Information about Form 990 and its instructions is at www.IRS.gov/form990

A Forthe 2013 calendar year, or tax year beginning 01-01-2013 _, 2013, and ending 12-31-2013
C Name of organization D Employer identification number
MUNICIPAL CREDIT UNION

[7 Address change XX-XXXXXXX
Doing Business As

 
 
     

  

Open to Public
Inspection

 

 

B Check if applicable

 

- Name change

 

 

 

 

F Initial retum Number and street (or P O box if mail is not delwered to street address)| Room/suite E Telephone number
7 Terminated 22 CORTLANDT ST 26TH FLOOR
Suite
(212) 238-3336
[T amended return City or town, state or province, country, and ZIP or foreign postal code

NEW YORK, NY 10007

— Application pending G Gross receipts $ 127,165,605

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F Name and address of principal officer H(a) Is this a group return for
KAM WONG subordinates? T Yes No
22 CORTLANDT STREET
NEW YORK,NY 10007 H(b) Are all subordinates F yes[ No
included?
1 Tax-exempt status [7 501(c)(3) [7 Soi(c) ( 14.) W (insert no) [~ 4947(a)(1) or F527 If"No,” attach a list (see instructions)
3 Website: WWW NYMCU ORG H(c) Group exemption number
K Form of organization [F Corporation - Trust T Association T Other | L- Year of formation 1916 | M State of legal domicile NY
Summary
1 Briefly describe the organization's mission or most significant activities
BUILD LIFETIME FINANCIAL RLATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
3
oe
&
=
G
= 2 Check this box b{~ if the organization discontinued its operations or disposed of more than 25% ofits net assets
& .
* 3 Number of voting members of the governing body (PartVI,linela) 2. 6 6 8 ee 8 3 18
2 4 Number of independent voting members of the governing body (Part VI, lineib) . . 2. s 4 18
= 5 Total number of individuals employed in calendar year 2013 (PartV,line2a) . - «© « » 3 5 749
&
a 6 Total number of volunteers (estimate ifnecessary) . . 15 = © + + 6 23
7a Total unrelated business revenue from Part VIII, column (C), line 12 ©. 2 6 ee et 7a 4,620,664
b Net unrelated business taxable income from Form 990-T,line34 2. 6. ew oe we et 7b 1,470,138
Prior Year Current Year
. 8 Contributions and grants (Part VIII, line1h) 2. 6 6 8 8 we 8s 0 0
2 9 Program service revenue (Part VIII, line 2g) 2 2 we eee 121,581,482 125,983,105
> 10 Investment income (Part VIII, column (A), lines 3,4,and7d) .- .« «© « 1,039,984 1,182,500
a 141i Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10¢, and 1ie) 0 0
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line
V2) i 122,621,466 127,165,605
13 Grants and similar amounts paid (Part IX, column (A), fines 1-3) . = . 213,141 237,289
14 Benefits paid to or for members (Part IX, column (A), line4) . - - + + 0 0
15 Salaries, other compensation, employee benefits (Part 1X, column (A), lines
8 5-10) 54,735,813 58,803,062
we .
5 46a Professional fundraising fees (Part IX, column (A), line lie) . 2. . + 0 0
By b Total fundraising expenses (Part IX, column (0D), line 25) mo
17 Other expenses (Part 1X, column (A), lines tia-ild,11f-24e) . . «. . 63,126,167 65,082,504
18 Total expenses Add lines 13-17 (must equal Part 1X, column (A), line 25) 118,075,121 124,122,855
19 Revenue less expenses Subtractline 18 fromiime 12. - + + +e 4,546,345 3,042,750
on . .
se Beginning of Current End of Year
as Year
y
as 20 Totalassets (PartX,line16) 2. 6 2 8 ee et 1,792,352,887 1,954,679 ,441
ge 21 Total liabilities (Part X, line 26) 2 6 8 eee et 1,664,451,510 1,825,297,926
og
wut | 22 Net assets or fund balances Subtract line 21 fromline20 . « « «© > 127,901,377 129,381,515

 

 

 

 

Signature Block
Under penalties of penury, 1 declare that 1 have examined this return, including accompanying schedules and statements, and to the best of
my knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) s based on all information of which
preparer has any knowledge

 

 

 

 

 

 

 

 

 

 

 

 

 

b ee | 2014-10-15
Sign Signature of officer Date
Here LINDA LAMBERT _VP/ACCOUNTING
Type or print name and title
Print/Type preparer’s name Preparer's signature Date Check rm if PTIN

Paid MARIE ARRIGO self-employed | P000S8583

al Firm's name i EISNERAMPER LLP Firm's EIN
Preparer
Use Only Firm's address # 750 THIRD AVENUE Phone no (212) 238-3334

NEW YORK, NY 100172703

May the IRS discuss this return with the preparer shown above? (see instructions) .« « » «© «© « © © 5s «© 5 I“ Yes J No

 

 

For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form 990 (2013)
Form 990 (2013) Case 1:19-cv-10994-KPF Document 1 Filed 11/27/19 Page 106 of 140__Pase 7
Part VII Compensation of Officers, Directors,Trustees, Key Employees, Highest Compensated

Employees, and Independent Contractors

Check if Schedule O contains a response ornotetoanylineinthts PartVII . 0. 2. 2 8 eee et T

Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees
la Complete this table for all persons required to be listed Report compensation for the calendar year ending with or within the organization’s

tax year

# List all of the organization's current officers, directors, trustees (whether individuals or organizations), regardless of amount
of compensation Enter -Q- in columns (D), (E), and (F) ifno compensation was paid

# List all of the organization’s current key employees, ifany See instructions for definition of "key employee

# List the organization’s five current highest compensated employees (other than an officer, director, trustee or key employee)
who received reportable compensation (Box 5 of Form W-2 and/or Box 7 of Form 1099-MISC) of more than $100,000 from the
organization and any related organizations

# List all of the organization's former officers, key employees, or highest compensated employees who received more than $100,000
of reportable compensation from the organization and any related organizations

# List all of the organization's former directors or trustees that received, in the capacity as a former director or trustee of the
organization, more than $10,000 of reportable compensation from the organization and any related organizations
List persons in the following order individual trustees or directors, institutional trustees, officers, key employees, highest
compensated employees, and former such persons
[~ Check this box if neither the organization nor any related organization compensated any current officer, director, or trustee

 

 

 

 

 

(A) (B) (c) (D) (E) (F)
Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation | compensation amount of
week (list person ts both an officer from the from related other
any hours and a director/trustee) organization organizations compensation
for related a 9 = lo =I1n (W- 2/1099- (W- 2/1099- from the
organizations a all> [3/9 lge]/g MISC) MISC) organization
below zs 218 |o |Re 2 and related
dotted line) SEs = D As organizations
so2i]¢ 2 ing
se 3 2 2
ei a =
B2)e/ [| 2
t & z
gi
oc
(1) MARK S BRANTLEY 20
x. 2,295 0 0
CHAIRMAN :
(2) SYLVIA ASH 20
x 5,237 0 0

1ST VICE CHAIR
(3) C RICHARD WAGNER 20

 

2ND VICE CHAIR

(4) THOMAS E DIANA 20
x 0 0 0
DIRECTOR EMERITUS

 

 

 

 

 

 

 

 

 

 

 

 

(5) SHIRLEY JENKINS 20

x 0 0 0
SECRETARY
(6) S NANA OSEI-BONSU 20

, x 5,464 0 0

TREASURER
(7) JOY SCHWARTZ 20

x 1,041 0 0
ASSISTANT SECRETARY
(8) JAMES DURRAH a ‘ 20

x 0 0 0
ASSISTANT TREASURER
(9) MARIO MATOS 20 :

x 0 0 0
DIRECTOR
(10) ANGEL AUDIFFRED 20

x 0 0 0
DIRECTOR
(11) BERYL MAJOR 20

x 0 0 0
DIRECTOR
(12) TESSA HACKETT-VIEIRA 20

x 2,291 0 0
DIRECTOR
(13) LORETTA JONES 20

x 1,597 0 0
DIRECTOR

 

 

(14) CAROLL DUNCANSON 20

3RD VICE CHAIR

(15) GIOVANNI PORCELLI 20 e

 

SUPERVISORY CHAIRMAN
(16) KAREN LUCAS 10

 

SUPERVISORY SECRETARY

(17) JOSEPH GAGLIARDO 10
x 0 0 o*
td

 

 

 

 

 

 

 

 

 

 

 

 

SUPERVISORY MEMBER

 

Form 990 (2013)
Form 990 (2013)

Case 1:19-cv-10994-KPF Document 1 Filed 11/27/19 Page 107 of 140 Page §

Pyiamaal Section A. Officers, Directors, Trustees, Key Employees, and Highest Compensated Employees (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROOKLYN RENAISSANCE PLAZA LLC,

 

118-35 QUEENS BLVD FOREST HILLS NY 11375

(A) (B) (Cc) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated
hours per more than one box, unless | compensation compensation | amount of other
week (list person is both an officer from the from related campensation
any hours and a director/trustee) organization organizations from the
for related os]_ Q = olan (W- 2/1099- (W- 2/1099- organization

organizations oo > |2|% |jgal2 MISC) MISC) and related
below Be 12/8), Eris organizations
. e cy = = 13 \-& yp
dotted line) e/a ory
Fe2\)e ipo
™ = 3 Re} 3
e/2| P| 3
® | 8 z
© .
o
(18) CHERYL WRIGHT 10
x 0 0 0
SUPERVISORY MEMBER
(19) ALMETA COAXUM 10
x 0 0 0
SUPERVISORY MEMBER
.(20) KAM WONG 60 0
x 1,675,830 0 135,365
PRESIDENT/CEO
(21) ANA PUELLO 60 0 :
x 498,454 0 143,548
EXECUTIVE VP/CFO
(22) NORMAN KOHN 40 0
x 531,833 0 32,000
SVP/CHIEF CREDIT OFFICER
(23) CAROLE PORTER 40 0
x 340,653 0 133,238
SVP/RETAIL BANKING
(24) RICHARD CASAMASSA 400
x 336,584 0 226,780
SvP/MEMBER SERVICE OPERATIONS
(25) THOMAS SICILIANO 400
x 501,626 0 155,607
GENERAL COUNSEL
(26) JANET PERKINS 400
Xx 329,980 0 86,285
VP/CHIEF TECHNOLOGY
(27) PHILIP VELTRE 400
Xx 248,676 0 152,058
DEPUTY GENERAL COUNSEL
(28) AHMED CAMPBELL 400 .
x 222,219 0 76,687
VP/LOAN OPERATIONS
(29) KIM THOMPSON 400
: : x 278,526 60,360
vP/HUMAN RESOURCES
(30) AMY KONG 40 0
x 209,666 130,028
vP/RISK DEPARTMENT
1b Sub-Total. 20. 0-08 8 ee ee -
Total from continuation sheets to Part VII, SectionA . . =» + »
d Total(addlinesibandic) . 2-6 + ee et tt - 5,191,972 0 1,331,956
2 Total number of individuals (including but not limited to those listed above) who received more than
$100,000 of reportable compensation from the organization4 8
Yes No
3 Did the organization list any former officer, director or trustee, key employee, or highest compensated employee
on line La? If "Yes,” complete Schedule J for such individual 2 6 8 eee No
4 For any individual listed on line 1a, is the sum of reportable compensation and other compensation from the
organization and related organizations greater than $150,000? If “Yes,” complete Schedule J for such
individual «0 ee Yes
5 Did any person listed on line 1a receive or accrue compensation from any unrelated organization or individual for
services rendered to the organization? If "Yes," complete Schedule] forsuch person. 1 «4 8 4 ow 8 No
Section B. Independent Contractors
1 Complete this table for your five highest compensated independent contractors that received more than $100,000 of
compensation from the organization Report compensation for the calendar year ending with or within the organization’s tax year
(A) (B) (C)
Name and business address Description of services Compensation
MAYORE ESTATES LLC, 1177-AVENUE OF THE AMERICAS NEW YORK NY 10036 OFFICE LEASING 4,599,692
OCD MEDIA LLC, 8 EAST 36TH STREET NEW YORK NY 10016 ADVERTISING 3,642,405
BROOKLYN BASEBALL CO LLC, 1904 SURF AVENUE BROOKLYN NY 11224 OFFICE LEASING 827,471
EISNERAMPER LLP, 750 THIRD AVENUE NEW YORK NY 10017 AUDITING FIRM 505,015
OFFICE LEASING 466,361

 

(2

Total number of independent contractors (including but not limited to those listed above) who received more than
$100,000 of compensation from the organization 28

 

Form 990 (2013)

-3
 

    

Fiphwatancn 1 riled 127/19 De
Return of Organization Exempt From Income Tax

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private
foundations)
® Do not enter social security numbers on this form as it may be made public
& Information about Form 990 and Its instructions is at www.IRS.gov/form990

 
         

   

rom99O
#)

Department of the Treasury
Intemai Revenue Service

Open to Public
Inspection

 

A For the 2014 calendar year, or tax year beginning 01-01-2014 _, and ending 12-31-2014

 

 

¢ Name of organization D Employer identification number
~ Check if applicable I” municipal, CREDIT UNION prey
Address change -
% MUNICIPAL CREDIT UNION XX-XXXXXXX
[~ Name change Doing business as

 

TT Initial retum
E Telephone number

 

Number and street (or PO box if mail is not delivered to street address)| Room/suite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7 ral terminated 22 CORTLANDT ST 26TH FLOOR
| Amended return City or town, state or province, country, and ZIP or foreign postal code .
NEW YORK, NY 10007
[7 Application pending G Gross receipts $ 133,551,051
F Name and address of principal officer H(a) Is this a group return for
KAM WONG subordinates? T Yes I¥ No
22 CORTLANDT STREET
NEW YORK,NY 10007 H(b) Are all subordinates [" Yes[~ No
included?
J Tax-exempt status [~ $01(c)(3)  501(c) (14) M(insertno) 7 4947(a)(1) or [~ 527 If "No," attach a list (see instructions)
3 Website: WWWNYMCU ORG H(c) Group exemption number
K Form of organization  Corporation[” Trust [7 Association [~ Other | L Year of formation 1916 | M State of legal domicile NY
Summary
1 Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
3
=
=
=
g
3 2 Check this box #[~ if the organization discontinued its operations or disposed of more than 25% of its net assets
a
x 3 Number of voting members of the governing body (Part VI, linela) » » «© «© «© «© «& 3 17
2 4 Number of independent voting members of the governing body (PartVI,lineib) .« . .« « 4 17
z 5 Total number of individuals employedin calendar year 2014 (PartV, line 2a) - «© 2 2 6 + 5 794
S
a 6 Total number of volunteers (estimate ifnecessary) . . © © +» 6 «© © 2 «6 6 22
Ja Total unrelated business revenue from Part VIII, column (C),linel2 2. 2 2 2 ew ne el 7a 4,979,664
b Net unrelated business taxable income from Form 990-T,line34 2. 6 2 ee tt 7b 1,516,982
Prior Year Current Year
8 Contributions and grants (PartVIII,Hne ah) .  - 2 6 2 2 6 Ue 0 0
a
= 9 Program service revenue (Part VIII, line 2g) «© -» «© © © © © «© 125,983,105 131,297,513
* 10 Investment Income (Part VIII, column (A), ines 3,4,and7d) . .« « « 1,182,500 2,253,538
oe 11 Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and 11e) 0 0
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line
V2) ee a 127,165,605 133,551,054
13 Grants and similar amounts paid (Part 1X, column (A), lines 1-3) . . . 237,289 162,319
14 Benefits paid to or for members (Part IX, column (A), line 4). 6 8 ee 0 0
15 Salaries, other compensation, employee benefits (Part 1X, column (A), lines 58 803 062 63,135,845
g 5-10) ’ ’ ‘ ’
z 16a Professional fundraising fees (Part 1X, column (A), linelle) . . 2. | | 0 0
5 b Total fundraising expenses (Part IX, column (D), line 25} 0
17 Other expenses (Part IX, column (A), lines Lia-lid,11f-24e) . 1. 2 65,082,504 68,353,331
18 Total expenses Add lines 13-17 (must equal Part IX, column (A), line 25) 124,122,855 131,651,495
19 Revenue less expenses Subtract line 18 fromlinei2 . . »« « + + | 3,042,750 1,899,556
a <, :
x 3 Beginning of Current End of Year
a2 Year
a3 20 Total assets (PartX,line16) 2. 2 we we ee 1,954,679,441 2,096,409,712
o 21 Total liabilities (PartX,line 26) 2. 0. vee es 1,825,297,926 1,988,186,866
235
wie | 22 Net assets or fund balances Subtractline 21 fromline20 . « «© «© | 129,381,515 108,222,846

 

 

 

 

Signature Block
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of
my knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) is based on all information of which
preparer has any knowledge

 

 

 

 

 

 

 

 

 

b AR OK | 2015-14-02
Sign Signature of officer Data
Here LINDA LAMBERT SVP/CEO
Type or pnnt name and title

Print/Type preparers name Preparer’s signature Date Check if PTIN

Paid MARIE ARRIGO MARIE ARRIGO 2015-11-02 | self-employed | P00058583
al Firm's name i EISNERAMPER LLP Firm's EIN ie

Preparer

Firm's address # 750 THIRD AVENUE Phone no (212) 949-8700
Use Only (212)

NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (see instructions) . 1. . «© «© +» «© «© «© « Yes [No
For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form 990 (2014)

 
 

Additional Batae 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 109 of 140

Software ID:
Software Version:
EIN:

Name:

13~-5261470
MUNICIPAL CREDIT UNION

Form 990, Part VII - Compensation of Officers, Directors,Trustees, Key Employees, Highest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compensated Employees, and Independent Contractors
(A) (B) (c) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportabie Estimated amount
hours per more than one box, unless compensation compensation of other
week (list person is both an officer from the from related compensation
any hours and a director/trustee) organization (W- organizations (W- from the
for related 25 — g = iln 2/1099-MISC) 2/1099-MISC) organization and

organizations | 2B Sit 2 |2G|9 related
below =s 219 |, els organizations
8 a = “= 135 j-o|&
dotted line) e a 53 lo t|™
go 9 2 joo
mo zB o a
er a
= = D >
e|7) |" | 2
« & 2
© .
a
(1) MARK S BRANTLEY
x 6,824 0 0
CHAIRMAN
(1) SYLVIA ASH
x 2,664 0 0
1ST VICE CHAIR
(2) C RICHARD WAGNER
seeeeee x 0 0 0
2ND VICE CHAIR
(3) THOMAS E DIANA
x 0 0 0
DIRECTOR EMERITUS
(4) SHIRLEY JENKINS
pusavenaeuses x 0 0 0
SECRETARY 00
(5) S NANA OSEI-BONSU 60
x 6,568 0 0
TREASURER a0
(6) JOY SCHWARTZ 60
cannnca eres ceeenenseceseepenenensnecunenseenensamanons Ohagausuanendy eee sees x O 0 0
DIRECTOR 00
(7) JAMES DURRAH 60
devsensssestenseessvsnssssenssteassssens 0 [reteeseveessevsuennaes X 4,828 0 0
ASSISTANT TREASURER oOo
(8) MARIO MATOS 60
cee naan caeeseenanenaececeeeeyeneeennneaeeesURaaenmemn ne eree eu snen ena eee aes x 0 0 0
ASSISTANT SECRETARY 090
(9) BERYL MAJOR 60
nevaecseaunconsouenetsassanecenenseccesrepssensesentnesteonsnecnenaasese | Pagers x 0 0 0
DIRECTOR 00
(10) TESSA HACKETT-VIEIRA 60
denencaveaedacnsnensenuaeransroseeneceranecusoucemsanesavapersunnussnsen — [waneaeaverseseeseeunens Xx 1,286 0 0
DH 00
(11) LORETTA JONES 60
dacaesducavesecevensuenuusacessecsnesuroesvecsstensnesttoossausransene | [esesssponesseatsnanenee x 655 0 0
DII 00
60
sberssanenennecrnerenes x 0 0 0
00 .
100
. x 0 0 0
SUPERVISORY CHAIRMAN 00
(14) JOSEPH GUAGLIARDO 100
erevsaensacanevenenneas x 0 0 0
SU RVISORY MEMBER 00
(15) CHERYL WRIGHT 100
peeceeccnenenevenseeeneanecnsecstens | [aunaneesesesupeneureane x 2,782 0 a
SUPERVISORY MEMBER 00
(16) ALMETA COAXUM 100
wunaeuececeenerpoursenssasaeareeeeescasseccensucosscastecanecnaqnanccure  [leesanonreneersserenase x 0 0 0
SUPERVISORY MEMBER 00
(17) KAREN LUCAS 10 0
cevuneevsatasuanseceuecoenenstecsesseseneteatsacontscstanssasenseeren 0 [ereeesesanaeneneoeeas x 0 9 0
SUPERVISORY SECRETARY 00
(18) KAM WONG 60 0
sercees [eveeseneenseeanenerneee xX 1,864,163 0 127,955
PRESIDENT/CEO 00
(19) ANA PUELLO 60 0
donee veceeetecaenoaeeguaneaaeavacpssiecusesseanersoneeanesmanesapereneze 0 [eontearecaveanaens ene x 253,624 0 13,869
EXECUTIVE VP/CFO 00
{20) NORMAN KOHN 400
pusesceseorenexcsceseasecrocveneresecorcesenscuseninpersuananeauanonises  Lepsaneverses: staneveens Xx 544,852 0 33,845
SVP/CHIEF CREDIT OFFICER 00
(21) CAROLE PORTER 400
cevuncacaeedacpaneesencuesensuapeceeeseustnseuanecmnreneusaneeuvenserse 0 fuvencapanenceenerceaeas x 356,462 0 145,118
SVP/RETAIL BANKING 00
(22) RICHARD CASAMASSA 400
puneepeteernensceecatuseneusseresecdcevenseouancenranspseapeassmmsonracs  [anvapensenrersrseseanes xX 401,708 0 251,120
SVP/MEMBER SERVICE OPERATIONS 00
(23) THOMAS SICILIANO 400
den unauvssuceecenesteqtansausereeresetescnseserscecansensnasaneusessenen | [eraussauacuscersereetae x 544,745 6 137,889
GENERAL COUNSEL 00
(24) KIM THOMPSON 400
des secescassacuensecseecsaecsansentseaseecattentectsestevenrerssenserees 0 [ensacererseseanenenseee x 327,499 0 65,482
SVP/HUMAN RESOURCES 00

 

 

 

 

 

 

 

 

 

 

 

5
 

    

efile GRAPHICarint | OO NOy-AROOESS./4
990 Return of Organization Exempt From Income Tax

Form

=

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private
foundations)

Department of the Treasury

Internal Revenue Serice

   
  

 
 
  

Do not enter social security numbers on this form as tt may be made public
® Information about Form 990 and its Instructions Is at www.IRS.gov/form990

 

A Forthe 2015 calendar year, or tax year beginning 01-01-2015 and ending 12-31-2015

Open to Public

 
 
   
 
 
  
     

Inspection

 

Cc Name of organization
B Check if applicable 9)” inictpaL CREDIT UNION

Address change .
% MUNICIPAL CREDIT UNION XX-XXXXXXX

Doing business as

 

— Name change

D Employer identification number

 

FF Inttal retum
E Telephone number

 

Number and street (or PO box if mail is not delivered to street address)
22 CORTLANDT ST 26TH FLOOR

Finat Room/suite

T return/terminated

(212) 238-3334

 

 

 

~ Amended retum City or town, state or province, country, and ZIP or foreign postal code
NEW YORK, NY 10007

[7 Application pending

G Gross receipts $ 149,284,312

 

 

 

F Name and address of principal officer
KAM WONG

22 CORTLANDT STREET
NEWYORK,NY 10007

H(a) Is this a group return for
subordinates?

H(b) Are all subordinates
included?

 

 

q Tax-exempt status [7 so1(e)(3) [¥ 501(c) (14) A (insert no) [~ 4947(a)(1) or [7 527

H(c) Group exemption numbe

 

J Website: * WWW NYMCU ORG

 

[Yes PNo
[Yes No

If"No," attach a list (see instructions)

re

 

K Form of organization [~ Corporation T Trust [~ Association TT Other

L Year of formation 1916 | M State of legal domicile NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary
1Briefly describe the organization’s mission or most significant activities
BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND
EXCELLENT SERVICES
g -
: 2 Check this box mf if the organization discontinued its operations or disposed of more than 25% of Its net assets
BS
x“ 3 Number of voting members of the governing body (Part VI, line 1a) . 3 17
& 4 Number of independent voting members of the governing body (Part VI, line 1b) . 4 17
Z 5 Total number of individuals employed in calendar year 2015 (Part V, line 2a) . 5 846
x 6 Total number of volunteers (estimate if necessary) . ' aoe . 6 23
Ja Total unrelated business revenue from Part VIII, column (C), line 12 . . 7a 5,135,999
b Net unrelated business taxable income from Form 990-T, line 34 . . 7b 1,569,274
Prior Year Current Year
8 Contributions and grants (Part VIII, line 1h) . . 0 0
2 Program service revenue (Part VIII, line 2g) . . 131,297,513 144,589,629
10 Investment income (Part VIII, column (A), lines 3,4, and 7d) oo. 2,253,538 4,694 683
a il Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and ile) 0 0
12 iy ene lines 8 through 11 (must equal Part VIII, column (A), line 133,551,051 149,284,312
13 Grants and similar amounts paid (Part IX, column (A), lines 1-3 ) 162,319 136,344
14 Benefits paid to or for members (Part IX, column (A), line 4) 0 0
2 15 eo) other compensation, employee benefits (Part 1X, column (A), lines 63,135,845 72,378,508
z 16a Professional fundraising fees (Part IX, column (A), line 11e) . . 0 0
5 b Total fundraising expenses (Part IX, column (D), line 25) 0
17 Other expenses (Part IX, column (A), lines 11a-11d,11f-24e) . so 68,353,331 71,538,579
18 Total expenses Add lines 13-17 (must equal Part IX, column (A), line 25) 131,651,495 144,053,431
19 Revenue less expenses Subtract line 18 fromiine12_. . 1,899,556 5,230,881
5 4 Beginning of Current Year End of Year
as 20 Total assets (Part X, line 16) oo. . . : 2,096,409,712 2 290,023,130
He 21 Total lhabilities (Part X, line 26) . . 1,988,186 866 2,177,317 ,922
za 22 Net assets or fund balances Subtract line 21 from line 20 ‘ 108,222,846 112,705,208

 

 

 

 

Signature Block
Under penalties of perjury, I declare that I have examined this return, including accompanying schedules an

dd statements, and to the best of

my knowledge and belief, it is true, correct, and complete Declaration of preparer (other than officer) is based on all information of which

preparer has any knowledge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b eeREE 2016-09-15
Sign Signature of officer Date
Here LINDA LAMBERT SvP/CFO
Type or print name and title

Prnt/Type preparers name Preparer’s signature Date Check [7 if PTIN
Paid MARIE ARRIGO MARIE ARRIGO self-employed | P00058583

Firm's name Fe EISNERAMPER LLP Firm's EIN be
Preparer

Firm's address & 750 THIRD AVENUE Phone no (212) 949-8700
Use Only

NEW YORK, NY 100172703

May the IRS discuss this return with the preparer shown above? (see Instructions) . . . . ¥ Yes [No
For Paperwork Reduction Act Notice, see the separate instructions. Cat No 11282Y Form990(2015)
 

Addifioasipatal 9-cv-10994-KPF Document1 Filed 11/27/19 Page 111 of 140

Software ID:
Software Version:
EIN:

Name:

XX-XXXXXXX

MUNICIPAL CREDIT UNION

Form 990, Part VII - Compensation of Officers, Directors,Trustees, Key Employees, Highest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compensated Employees, and Independent Contractors
(A) (B) (c) (D) (E) (F)

Name and Title Average Position (do not check Reportable Reportable Estimated amount
hours per more than one box, unless compensation compensation of other
week (list person is both an officer from the from related compensation
any hours and a director/trustee) organization (W- organizations (W- from the
for related a5 _ g x Join 2/1099-MISC) 2/1099-MISC) organization and

organizations a Sit i® Ba] related
Qe S15 mals
belaw aS sila |e lovls organizations
s a a = 15 |B ©
dotted line) & a B lo *(™
se @ g ipo
72 |S we | 8
2 = o =
ez) ||
@ a a
B
v
a
SYLVIA ASH 100
ceaestenenevsoeetuonseanaeesseseacanentanes seesasnuansesvenvense senrenenenensens x 8,779 0 0
CHAIRMAN 00
JAMES DURRAH 100 :
sanseacsereeneeee x 0 0 0
1ST VICE CHAIR 00
C RICHARD WAGNER 100
eerevevenenraven x 0 0 0
00
100
, evevesanansenense x 0 0 0
3RD VICE
SHIRLEY JENKINS
. seseereneetocsensnsanseasnaeeareanenss cetaveenenee x 0 0 0
SI
S NANA OSEL-BONSU
seensnaeneess sesevenensnens seisesteaesnneee petveanvenee see . x 1,288 0 0
TREASURER
MARIO MATOS JR
seseeessateseavavsesrens dasescvenenensasasuoncoseensaseaeseransenentaa x 0 0 0
ASSISTANT TREASURER 00
CAROLL DUNCANSON 100
cece eeetesaneceen seavenacevavantnegeatacaneas svseesunnnnessuenanens seetreneae erteeee x 742 0 0
ASSISTANT SECRETARY 00
MARK S BRANTLEY id
senseessansunavesseaseseneneaatanae dese tsenanenssaesaeaeneas perenne | [ttteerers oe x 3,860 0 0
DIRECTOR 00
JOY S SCHWARTZ 100
us x 0 0 0
DIRECTOR 00
TESSA I HACKETT-VIEIRA 100
suscosseatceansusavacusseassassassenssinsansecsenenensnerseneanarens 000 [TTTTET trentene x 893 0 0
DIRECTOR 00
BERYL MAJOR 100
. pee pesos x 0 0 0
DIRECT! 00
100
sosesenanee seessteveasense 2 Piterersteseseenes x 0 0 0
00
GIOVANNI PORCELU 100
sesseasenseseersene ee seeneceteasseosentanareasaasseeeereees posevenees ” x 0 0 0
SUPERVISORY CHAIRMAN 00
KAREN LUCAS 100
ceaeseesessatacaseanetersqeararensnocsaesaeaenaneanensaqesasnentecetes x 0 0 0
SUPERVISORY SECRETARY 00
CHERYL WRIGHT 100
seveesreaniners sesseaneusenenensareaeeseaeeesaes seananesansevey sees [ttteteeeerere eres x 0 0 0
SUPERVISORY MEMBER 00
JOSEPH GUAGLIARDO 300
cesesersesnanatansencansnasacasseeneneeesesansenrsneaeenanensnseseres sereenvencnanes x 0 0 0
SUPERVISORY MEMBER 00
ALMETA COAXUM 100
. ne x 0 6 a
00
KAM WONG 600
a tesveneanseas eee x 3,422,403 0 151,789
PRESIDENT/CEO 00
NORMAN KOHN 400
sevasensensaesseenenanersceseerasenenene 0000 PUPTUTeeeastenee x 580,725 0 40,546
OFFICER 090
RICHARD CASAMASSA 400
cusotonetanersnans srseseetetnntnerives seagetenenenseveananseetenes . Preveneneneevonna x 442,556 0 40,546
EVP/CHIEF MEMBER SERVICE OPERA 00
THOMAS SICILIANO 400
cesseceatseneacerecseressssscserensasauasanensentanerenenenensessentes . x 720,260 0 103,737
GENERAL COUNSEL 00
KIM THOMPSON 400
pestrastavanses seeesnnansanse sonenatanvananense seretstnenee scones 00 [rtertsenesesesse x 404,030 0 93,241
SVP/CHIEF OFFICER OF HR/LR 00
‘CAROLE PORTER 400
seeenernereenaey . x 393,872 0 157,647
00
500
sersvesetaestense x 308,659 0 84,398
SVP/CHIEF FINANCIAL OFFICER 00

 

 

 

 

 

 

 

 

 

 

 
 

[efile GRAFH ES pri
rorm@) 9 0

“)

Department of the Treasun
Internal Revenue Service

Return of Organization Exempt

Under section 501(c), 527, or 4947(a)(1) of the Internal Revenue Code (except private
foundations)
® Do not enter social security numbers on this form
» Information about Form 990 and its instructions |

 

 
   

1020297
OMB No 1545-0047

2016

Open to Public
Mitysyerea dels)

From Income Tax

 

 

    
 
        

as it may be made public

s at www IRS gov/form990

 

A For the 2016 c

lendar year, or tax year beginning 01-01-2016, and ending 12-31-2016

 

C Name of organization

B Check if applicable ff” wuntcIPAL CREDIT UNION

O Address change

0 Name change % MUNICIPAL CREDIT UNION

D Employer identification number

XX-XXXXXXX

 

(1 Initial return Doing business as

Final

 

& Telephone number

 

Gkturn/terminated

Number and street (or P O box if mail is not delivered to street address)
C1 Amended return

22 CORTLANDT ST 26TH FLOOR

Room/suite
(212) 238-3334

 

 

 

(Application pendingll
City or town, state or province, country, and ZIP or foreign postal cade

NEW YORK, NY 10007

 

G Gross receipts $ 167,229,977

 

F Name and address of principal officer
KAM WONG

22 CORTLANDT STREET

NEW YORK, NY_10007

 

H(a) Is this a group return for

subordinates?

Dyes Mo
b) Are ali subordinates
HCD) included? Cl ves Line

 

T Tax-exempt status TT 51(c)(3) S01(c) (14) Gnsertno) LC) 4947¢a)(1) or

i= 527

If "No," attach a list (see instructions)

 

J Website: ® WWW NYMCU ORG

H(c) Group exemption number »

 

K Form of organization Corporation C Trust tM Association Oo Other »

L Year of formation 1916 | M State of legal domicile NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEE summary
1 Briefly describe the organization’s mission or most significant activities
we BUILD LIFETIME FINANCIAL RELATIONSHIPS WITH EACH MEMBER PROVIDING COMPETITIVE PRODUCTS AND EXCELLENT SERVICES
Q
<
&
o
3 2 Check this box » [1 if the organization discontinued its operations or disposed of more than 25% of its net assets
oO 3 Number of voting members of the governing body (Part VI, line 1a) » oe 3 18
x : 4 Number of independent voting members of the governing body (Part VI, line 1b) 4 18
2 5 Total number of individuals employed in calendar year 2016 (Part V, line 2a) 5 845
5 6 Total number of volunteers (estimate If necessary) . * . . 6 23
a Ja Total unrelated business revenue from Part VIII, column (C), line 12 7a 5,330,851
b Net unrelated business taxable income from Form 990-T, line 34 . 7b 1,484,602
Prior Year Current Year
o 8 Contributions and grants (Part VIII, line 1h) 0 0
E 9 Program service revenue (Part VIII, line 2g) . 144,589,629 161,444,492
z 40 Investment income (Part VIII, column (A), lines 3, 4, and 7d ) . 4,694,683 5,785,485
41 Other revenue (Part VIII, column (A), lines 5, 6d, 8c, 9c, 10c, and ite) 0 0
12 Total revenue—add lines 8 through 11 (must equal Part VIII, column (A), line 12) 149,284,312 167,229,977
43 Grants and similar amounts paid (Part IX, column (A), lines 1-3) . , 136,344 259,182
14 Benefits paid to or for members (Part 1X, column (A), line 4) « ‘ 0 0
x 15 Salaries, other compensation, employee benefits (Part 1X, column (A), lines 5-10) 72,378,508 79,495,727
Y | 46a Professional fundraising fees (Part IX, column (A), line 11e) 0 0
© b Total fundraising expenses (Part IX, column (D), line 25) ro
a 17 Other expenses (Part IX, column (A), lines 11a-1id, 41f-24e) . 71,538,579 77,776,036
18 Total expenses Add lines 13-17 (must equal Part IX, column (A), line 25} 144,053,431 157,530,945
19 Revenue less expenses Subtract line 18 fromiinei2 . ‘ 5,230,881 9,699,032
s 3 Beginning of Current Year End of Year
8
38 20 Total assets (Part X, line 16) . . . . 2,290,023,130 2,482,536,207
SE 21 Total fiabilities (Part X, line 26) . 2,177,317,922 2,368,472,943
Zu 22 Net assets or fund balances Subtract line 21 from line 20 . 112,705,208 114,063,264

 

 

 

 

Signature Block
Under penalties of perjury, 1 declare that 1 have examined this retur
knowledge and belief, it is true, correct, and complete Declaration of preparer (other
any knowledge

n, including accompanying schedules and statements, and to the best of my

than officer) 1s based on all information of which preparer has

 

 

 

 

 

 

 

 

 

a Fee EN 2017-11-15
. Signature of officer Date
Sign
Here LINDA LAMBERT SVP/CFO
‘Type or print name and title
Print/Type preparers name Preparer’s signature Date ol PTIN
. MARIE ARRIGO MARIE ARRIGO 2017-11-15 | Check if | pooos8583 -
Paid self-employed
Preparer Firm's ree * EISNERAMPER LLP Firm's EIN &
Firm’s address * 750 THIRD AVENUE Phone no (212) 949-8700
Use Only one no (212)
NEW YORK, NY 100172703

 

 

 

May the IRS discuss this return with the preparer shown above? (see instructions)
For Paperwork Reduction Act Notice, see the separate instructions.

Yes CJ No
Form 990 (2016

td

Cat No 11282Y
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 113 of 140

 

00

aaseeeensaeanenae

09

YOLDAUIG

ZLYYMHOS S AOL

 

098"T

00

suaeeeeeeaeercnan

OV

YOL3sayIG

Denn O CEOS MERE RRR CSUR MERE ER RS PAH EEC RRR ERE

ATLINVEE S ORVN

 

TQ6

00

aeneneneeuaarsonn

as

AdWLaeddas LNVLSISSV

RROD ERMC SOR NER E RRR RETA RASTER PTR ES

NOSNVONNG T1CUdVvD

 

00

09

YWIUNSVAUL LNVLSISSV

uc SOLVIW OTYVAN

 

7o2'2

00

os

YWauNnsvsayl

BRAN AMMEN SERN ETERS ETRE PURER ER SES ESCM B ANTE ROR

NSNOG-1SSO VNVN S

 

co

o€

AMV LAIYDAS

Awe Me RRR TATE CR TTT REDE RE RR EMTS EUR

SNIANAC ASTHIRS

 

TSP’S

00

09

YIVHD ADIA Que

SANOf VLLANO)

 

00

09

YIVHD ADIA ANZ

YANOVM AeVHOIY 9

 

60S‘

00

peumemasemesnaaee

09

YIVHD ADIA LST

HVuUnd SAWVE

 

€S¢'P

a0

oP

NVYWYIVYHD

SRD UN MTT TREO SCREAMS AERTS

HSV WIATAS

 

 

suoneziueblo
pajejal
pue uoljeziuebio
BY} Woy
uonesuaduwos
J3yj0 yo JuNoWe
peyewiysy

(4)

 

(DSIW

-6601/Z -M)
suoljeziuebuo

payeje. Wow
uolzesuadwos
ajqeyoday
(3)

(DSIW

-6601/Z -M)
uoneziueBio

BU} WO
uonesuadwos
ajqeyoday
(a)

 

a
a
ao

Ss i

a = 'T

c 3 :

we ~ 2

oe a = ad

e |¢% si

We

a mp 4 2 = o

C oe th 2 8 =
yioe| El] -|] Slsa
Hip SS gp] te oo
SCj)st ta = 2
= Be Hie| cele
oy = 2 £ _
rile 2/8 £6

 

 

 

 

 

(dull
payop Molsq
suoieziueblo

poajejas 104

 

 

(aejsnuj/s0paslp & pue
Jadyjo ue Y}Oq si uosiad
ssajun ‘xoq auo ueY)
BIOL YDSUD JOU OP) UOITSEg

(9)

sinoy Aue
1S1|) YBOM
dad sunoy
abeaay

 

si0y9e.4uU0D flapue

aL pue swey

 

dapuy pue ‘saako hug poyesusedwo,

3soybip ‘saddojdwy Aay ‘sa0}SN4L'S10}9041g ‘SI9DIJO JO UOIBSUDdWOD - TIA Hed ‘066 Wied
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 114 of 140

 

SOT‘OTT

168°c89’S

00

6 09

040/LN30IS3ud

SNOM WV

 

00

O€

YAGWSAW AYOSIAYNAdNS

AROMA MMT EMRE MAMAN SERRE TES UR

WNXVOD VLSW1Y

 

00

CE

YaOWAW AYOSIAYAdNS

MSR EUSA ECW ERE NNER REM RECARO E TES RRR CEE

LHSTYM WdsHD

 

00

Reveuurasasaraa ee

O€€

YAGWAW AYOSIAYAdNS

Wee CE TRE RS

OGYVITIOVNS HdASOC

 

00

O€

AMVISeDAS AYOSIAYSdNS

SVOM] NAVY -

 

00

Of

NVWHYIVHD AYOSIAYUAdNS

IT1dDuOd INNVAOID

 

00

OT

SNLIYSWS YOLDAYIO

YNVIG 4 SYWOHL

 

00

O€

JoPe1IpP

yeiepqe Auoy

 

00

OS

YOLISaIG

YORVW JAYS

 

00

09

YdOLIFaId

VYISIA-LLAADVH I ¥SSSL

 

suoneziuebio
payejai
pue uoneziuebio
BU} Woy
uonesuaduios
43430 jo JuNOWe
pajzewiysy

(4)

 

(DSIW

-6601/Z -M)
suoijeziuebie

pajeje1 wo
uolzesuad wos
ajqepioday
(3)

 

(OSIW

-660T/Z -M)
uonjeziueBio

BU} WO
uonesuadwos
ajqepoday
(a)

 

 

 

 

a

3S

a

e

es

i. ad

= | a

iad “a

a a

ay) =
an _“ » it
pu wo E =
mo) op] gy] de
E/2t) | ¢
a) SE) a)
“Kir Ft x 5

 

nal Thu Stes

Insttuth

 

tT

Indiadual truste

ae

we Dress th

a

(aul
PeHOp Moleq
suoijeziuebio

 

 

(aejsnsj/sopailip e pue

JadyJO UB YO SI UOSsJad
ssajun ‘xoq suo uey

BOW YDBYD JOU Op) UOI{SO
$10}9e4

(3)

paze}ad 104
sanoy Aue
4si[} YBOM
dad sanoy
abeiaay

 

ail pue suey

 

ju05‘flepua

dopult pue ‘saahoieuia poqyesusdwoy

ysoyubiy ‘sashojdwy Aay ‘saazysniL‘si0}I9IIg ‘SIDdIIIO Jo UOIBeSUSdUIOD - ITA ed ‘O66 Wie,

S715
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 115 of 140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00 WYa/dA
€/8'07T oTe‘s9z xX Venunneseunnsnaan CRATER TTR ASEH RTT
0 Ob ONO AWY
00 Li/dA
bel‘ eL Z6P ‘2272 x cepmaunanuauuaans BURNETT RRO TERETE RTT ERMC CARRE ER
0 Ob AWMO10S LYagOU
00 ASNNOD ALNdaa
6SP’62T 865 ‘T6Z x cecaaasuuneuceses CURRENT AAA EE TTS TTT
0 0b JULIA dIIHd
00 YAD1d4IO NOLLVAONNI 43IHD/dAS
EPe‘ELL P07‘ 192 x auuwewennunneeeua DENK R MENTOR MARCA TR AKER TK RATT TSE REET Sse
0 ob SNDWad LANVe
80 YADI4IO IWIDNVNIG 43IHD/dAS
6ES‘ETT ETTORE x euueuusrennnsaues BEARER EEC EE RARE EES R ATES ECE
00S 1Y3@WV1 VONIT
00 WuadO ONDINYE TIVLSY 4SIHD/dAS
pz2'S2T GpG‘66E 4 puvauanasauzaceue RAPER U EATEN AREER NTR E RENTER TTT RN
0 Ob WALYOd FIOUVD
00 JASNNOD TWYaNa9
SgT‘OP 609‘TT9 x vevenscusmanuuuan RRR R DREW TAMER T RTS EPO RRC ET OER MMT RT RT
0 0b ONVITIDIS SVWOHL
00 WV/YH 4O YIDLLIO 43SIHO/dAa
£€6'02 359'779 xX eaaduaccauvesanns MOREE ET SR ONE REO RATER STATS EE
0 0b NOSdWOHL WI
80 VuddO ADIAUAS YIGWAW J3IHO/dAS
98T‘Or STZ‘S6P x veeeuuaauuanevuae REM ERASER TAT TLRS THT RUA AAT AAR
WSSVWVSYD CUVHOIY
0 OF
00 WADISIO LIGAUD 43IHD/dAa
98T ‘Or ZT0‘SS9 4 aunununanennsseuas MRE UNRATE CST ARR PEER ATURE TT
0 Ob NHOM NWAON
7
S z
o = ca
5 =| 2
a | @ =| 3
e | - als
a ? 2 = GS a
mp ee — , =
sloe<l El ~| Slax (aul
suoneziuebJo e| 2s] 7] 21 S| = # | pevop mojsq
pojejel (DSIW (QSIW a Be x —| s = « | suoijeziuebio .
c . wwe OC)
pue uoneziueblo| -6601/2 -M) -660T/Z -M) a x|% “| pajejes 404
GU} W014 suolzeziuebio uoljzeziuebio (aeysnj/iopeip e pue sanoy Aue
uonesuadwos payejes Woy dU} WOd} Jado UB YJOq Si UOSJad 3SI]) YaoM
430 Jo yunowe | UoQesuadui0? Wonesuadwos ssejun ‘xog auo UeUy dad sunoy
peyewiysy ajqeyioday aiqeyodey BIOL Y@UD JOU OP) UONISEg abeioay aL pue suey
(a) (3) (a) (9) siogoe.qu05 Alapuddapur pue ‘soadoi(lg poyesuadwop

 

JSoUBbI_ ‘saodojdug Ady ‘saa}sniL’siopaIIG ‘S1BDDIJO JO UOFeSUddWIOD - ITA Hed ‘066 W40"

J-1|
 

 

 

 

 

 

 

 

 

 

 

 

 

 

O°
+
4
‘O
Sc
a 00 YddOVNVW S3DTAO SALLNDAXS
do'z9 0/6'SSZ x aeneuae acececeene OO Queeuznte PPPS ERT SUPPER EON SCRAPER
oO 0 OP HLIWS SNOINOW
o 00 SNOLLVUAdO NVOT JO dA
SLE'STT ZPS‘6S7 x veuuunseuwunsanen AR UPR NUN A ENRON SEE
N 0 Ob TaddWv> daWHY
3
io S ¥
= a =] oy
c = | s elf.
Op] = oa | 62
‘} Lh _ 2+
5 slozleEl-| 13% (aul
2 suoneziuebio El 2=] 27] 2] S| == | penop mojaq
payeas (DSIW (9SIW S| Se) a E/ S|e . | suoieziueBio
6 - - - - we 7 <1 = aje]a1 10
pue uoneziuedio 6601/2 -M) 6601/2 -M) peze| BD
a4} WoO suoiyeziue bio uoljeziuebo (aajsnij/sopasip e pue sinoy Aue
1 UoIesUaduio2 payeje. wou aU} Wid Jaodyyo Ue UZOq si UOSUad 3SI|) FIOM
jo Jo JuNoWe | UOdesUsdUICS uonesuadwos ssea|un ‘xoqg suo uey} dad sinoy
pajewilysy ajqequoday ajqepoday BJOW YISYD JOU OP) UOI{SOd abeusay SjyiL pue swey
(4) (3) (a) (3) si0}9e.nuo7 flepud daput pue ‘spaAo ug po esusduio7

Case 1:19-cVv-

ysoyubip ‘saodojdwy Ady ‘soojsniL’siopoiig ‘SsisdyJO JO UOIZeSUSdUWIOD - TIA Wed ‘O66 WoO"
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 117 of 140

EXHIBIT Kk
Document 1 Filed 11/27/19 Page 118 of 140

 

017

~ ANNUAL REPORT

 

Strong
y Trusted

MUNICIPAL CREDIT UNION Growing Federally insured by NCUA
Case 1:19-cv-10994-KPF Document 1 Filed 11/27/19 Page 119 of 140

Municipal Credit Union Annual Report 2017 www.nymcu.org

INDEPENDENT |
AUDITOR'S REPORT |

EisnerAmper LLP

750 Third Averiue

New York. MY KIQT?-2703
+ PEA GAD BIO

F OPTS 891.4100

 

~ EISNERAMPER

RELGUNTRHTY G&G AGU EEUES

 

INDEPENDENT AUDITOR’S REPORT

We have audited, in accordance with auditing standards generally accepted in the United States of
America, the statements of financial condition of Municipal Credit Union (the "Credit Union’) as of
December 31, 2017 and 2016, and the related statements of income, comprehensive income,
changes in members’ equity and cash flows for each of the years in the two-year period ended
December 31, 2017 (not presented herein), and have issued our report thereon dated April 11, 2018.

A copy of the Credit Union's financial statements and our report thereon may be obtained
directly from the Credit Union. In our opinion, the financial statements referred to above present
fairly, in all material respects, the financial position of Municipal Credit Union as of December 31,
2017 and 2016, and the results of its operations and its cash flows for each of the years in the
two-year period ended December 31, 2017 in accordance with accounting principles generally
accepted in the United States of America.

Lttnexjfonpor LLP

New York, New York
April 11, 2018

New York | New Jersey | Pennsylvania | California | Cayman Islands
EisnerAmper is an independent member of PKF International Limited ~

 

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 120 of 140

EXHIBIT L
. ,

Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 121 of 140

 

WHEREAS, as a result of examination and other supervisory information, it has come to
the attention of the New. York State Deparinient of Financial Services (the “Department”) that

there are severe deficiencies and weaknesses in Municipal Credit Union (“MCU”)’s internal

controls and in its Board of Directo#s’ (the “Boatd”) oversight of thé management of the affairs,

funds, and records of MCU, ina manner that raises significant concerns regatding the oversight of
MCU’s operations and protection of its membership; and

WHEREAS, the Superintendent ‘of Financial Services of the State of New York (the
“Superintendent”) has determined that prompt. action is necessary to address these significant
supervisory concerts; | . | .

Now, THEREFORE, IT IS HEREBY ORDERED that, pursuant to Sections 41 and
14(1)(p) of the New York Banking Law (the “Banking Law”) and Sections 301 and 303 of the
New York Financial Services Law (the “Financial Services Law”), the ‘current members of the
Board of MCU are hereby REMOVED for violations of Sections 470 and ani of the Banking Law.

IT Is FURTHER ORDERED that the removed members of the Board produce to MCU
all items issued by, belonging to, ot relating to MCU, including, but not limited to, documents,
data, electronic devices and keys, and shall not discard or destroy any documents or other materials
relating to MCU.

ITIS FURTHER ORDERED that, pursuant to Sections 14(1)(p), 36(1) and 39(5) of the

Banking Law, and Sections 206(c), 301 and 303 of the Financial Services Law, MCU shall

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 122 of 140

immediately submit to and pay for an n independent, on-premises administrator of the Department's

selection (the Administrator”): to oversee the general management of the affairs, funds, and books

and records of MCU and report to the Superintendent all matters coming before the Administrator

in such capacity. The Administrator shall perform such duties until the Superintendent determines
that elections for new members of the Board of Directors of MCU may be properly atranged
pursuant to the Banking Law and MCU’s By-Laws, and for such time period theréafter to ensure

the proper oversight of MCU for the protection of its members,

I hereby designate Stella M. Mendes of FTI Consulting as. Administ‘ator as herein

provided.

This Order. shall remain in effect until stayed, modified, suspended or terminated by the

Superintendent.

 

CGUNCSE, my hand and official seal of the Department of Financial Services at the City of New

York, this 22"? day of June in the Year two thousand and eighteen.

 

 

Maria T. Vullo
Superintendent of Financial Services

 
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 123 of 140

EXHIBIT M
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 124 of 140

MmCcU 14.10

dy a | ie
Policy Manual

   

3, Eligible employees who are being considered for layoff due to a reduction
in work force in their present position or job elimination.

Transferring employees will be placed on three (3) months probation. At the end of three
(3) months, the supervisor will prepare a written evaluation of the employee’s job
performance. The evaluation should include a recommendation granting the employee
regular status. Copies of the evaluation will be forwarded to the department head and the
Human Resources Department. .

Unsatisfactory performance will be a cause for returning a transferred employee to
his/her former job, if available, or layoff status.

Transferred employees will retain their former job seniority until satisfactorily
completing their probationary period.

An employee transferred to a comparable paying job will continue to receive his/her
existing rate of pay.

An employee transferred to a higher paying job will be paid at the higher rate effective
the official date of the transfer.

An employee transferred to a lower paying job at the initiative of management may
continue to be paid at his/her former job rate.

Involuntary unilateral transfer (transfer directed by management, not including
promotion) of any employee who is unable to perform satisfactorily during or at the end
of their probation period will, if practical, be returned to their original job. If the
employee’s former position is not available, he/she will be placed in an available
position.

An employee who requests a transfer to a lower paying job will be paid at the lower rate
upon commencing the new job. A three (3) month probation period will be enforced.

Non-exempt job openings which management intends to fill from within will be posted
on the Human Resources Department intranet site.

ew"  44.21 NEPOTISM POLICY

The Credit Union may employ a relative of an employee, elected official, or appointed
official of the Credit Union, provided the individual possesses the necessary
qualifications for the position available. However, no favoritism will be shown based on
the fact that the individual is a relative of an employee, elected official, or appointed
official. Those persons will not be given work assignments, which require one to direct,
review or process the work of the other.

However, regardless of the above, a prospective applicant will be required to disclose on
his or her employment application, whether or not his or her spouse (or other individual \
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 125 of 140

MCU a

. SMT fl a f rs
Policy Manual

   

a

living in the same household in a spousal type relationship), child, father, mother, \
grandparent, grandchild, sister, brother, or spouse of any of these relatives, is presently an
employee, elected official, or appointed official of MCU. Furthermore, any employee,
elected official, or appointed official of MCU, upon learning that his or her spouse (or
other individual living in the same household in a spousal type relationship), child, father,
mother, grandparent, grandchild, sister, brother, or spouse of any of these relatives, has
applied for employment within, or is employed by, the Credit Union, will immediately
disclose that fact to the Human Resources Department.

Executive Management shall be notified by the Human Resources Department and must
approve of any individuals who fall within the above referred to classes. In the case
where the relationship is to executive management, the Board Secretary shall be notified
by the Human Resources Department and will present such names to the Board at its next
regularly scheduled meeting.

 

Any breach of this policy may result in immediate disciplinary action including
\- termination of employment.

‘ “rane ee

14.22 EMPLOYEE COUNSELING

The Credit Union will provide employees with counseling and referral services to aid
them in career planning, coping with and solving personal problems. All employees
counseling will be confidential.

Personal difficulties such as marital, family, emotional, psychological, interpersonal,
medical, financial, legal, or alcohol and drug abuse, can adversely affect the employee
job performance. Employees experiencing these or similar problems are encouraged to
seek assistance from their supervisors or from the Human Resources Department.

If an employee receives less than satisfactory performance evaluations, the supervisor
will conduct a performance review, which will include counseling the employee as to the
actions required to improve performance.

If an employee is subject to disciplinary action for minor or first time infractions of
Credit Union rules and regulations or standards of conduct, the supervisor will counsel
the employee on the necessary steps to correct the misbehavior.

14.23 GRIEVANCE POLICY

The Credit Union encourages employees to bring to the attention of management their
complaints about work related situations through a formal grievance procedure.

Grievances will be resolved fairly and promptly and will be held in the strictest
confidence.
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 126 of 140

EXHIBIT N
41/7/2019 Case 1:19-cv-10@94 Rom FChanmeyiewatiers to Adtinegs ALUM) Fall Cepfgrgacg APUYIA 40

 

NCUA Board Chairman McWatters to Address ACUMA Fall Conference

August 7,2017. News

™
NCUA Board Chairman J. Mark McWatters will address a general session of the ACUMA Fall Conference on its >
opening day, Monday, September 25, in Las Vegas. “

McWatters, who has served on the NCUA Board since 2014 and as chairman since earlier this year, will provide
insights into what NCUA’s priorities will be as we move into 2018 and beyond.

Previously, McWatters served as the Assistant Dean for Graduate Programs and as a Professor of Practice at
Southern Methodist University’s Dedman School of Law, and as an Adjunct Professor at the university’s Cox School

_of Business. He also served on the Governing Board of the Texas Department of Housing and Community Affairs
and the Advisory Committee of the Texas Emerging Technology Fund.

 

As announced speakers, J. Mark McWatters joins Jessica Lautz, the Director of Survey Research and Communications for the National
Association of Realtors (NAR); Steve Williams, co-founder of Cornerstone Advisors and an expert on banking operations and delivery syst
Kristin Messerii, an expert on developing strategies to recruit and retain young talent; and Luke Williams, one of the world’s leading busi!
thinkers on innovation strategy and business disruptors.

The ACUMA Conference will be held at the Bellagio Resort and Casino on the colorful Las Vegas Strip. The event begins with an opening
reception on Sunday night, September 24, and ends its final session about 3 p.m. on Wednesday, September 27. The conference features
“digital” focus on new technology and disruptors to the traditional mortgage pipeline

| Conference registration is open. Once registered, you can follow oh
_ the link to hotel registration for the dates you need. Early
_ registration assures you of room reservations at the conference

a
;

_ site and allows you to get the best air fares by booking ahead.

   

We've just posted the agenda, which features the latest information on critical mortgage-lending topics with nationally known speakers, i
as special events, such as the inaugural Digital Mortgage Showcase where you can learn more about the latest in digital solutions at live
demos. For updated information visit the ACUMA website here.

REGISTRATION REQUEST FORM

(3) ACUMA offers a fillable “Request to Attend” the conference document on our website here. It provides details about the conference,
including topics, speakers, dates, location and registration cost. It's a great way to help your manager understand the benefits the confer

provides.

The ACUMA Conference brings together the nation’s top mortgage-lending credit unions and the industry’s leading experts for three day:
learning and’ networking. We hope to see you in Las Vegas in September.

Bob Dorsa is the president of ACUMA, the American Credit Union Mortgage Association. Contact him at
bob.dorsa@acuma.org or (877) 442-2862.

 

nttos:/Avww.acuma.org/news/ncua-chairman-mewatters-acuma-fall-conference/ Ni os 1/2
11/7/2019 Case 1:19-cv-10994-K PrazDanuvaerershir Figleiagsi7oq ery Mayes 128 of 140

Search Q

 

CONTACT US ABGUT US COLLABORATORS YHE GIG ABYE

 

SIGN UP FOR FREE!
to receive CU Today

        

Matz: Aging Membership Challenges Future Of Many
CUs

 

10/07/2015 08:45 pm
in| Share Like © Share 408 Tweet

ALEXANDRIA, Va.—Credit unions face
many challenges ahead, and board
members need to ask their managers
tough questions to make sure they are
ready to face those challenges—so the
CU survives—NCUA Board Chairman

Debbie Matz said Tuesday. C

Speaking to the National Directors
Roundtable Conference in Las Vegas,
Matz said America’s demographics are
changing and younger people are
becoming a larger force in the
economy, so credit unions need to
attract these new consumers in order
to stay in business.

“If the trend of aging credit union”
membership continues,” Matz said,
“many credit unions may have no
future. A credit union cannot survive
without lending, but the average age of
credit union members is over 47, This SO
is critical, because the peak borrowing NCUA Chairman Debbie Matz
years are between ages 25 and 44,

which means the average member is

already past those peak years.

   

“Young demographics are huge potential markets,” Matz said. “Thirty-three
percent of the U.S. population is under age 20, yet young demographics are
underserved by credit unions. Members between ages 18 and 24 account for just
nine percent of credit union membership.”

Offering the latest technology and promoting credit unions through new media are
essential to reaching younger audiences, Matz said, and she posed four questions

www.cutoday.info/Fresh-Today/Matz-Aging-Membership-Challenges-Future-Of-Many-CUs & 1/5
1/7/2019 Case 1:19-cv-10994-KPEY BSeatiherh i Fines 1127/19" Page129 of 140

 

€ Back to the Newsroom

JULY 21, 2014

C | NAFCU Annual Conference kicks off in Las Vegas +)

July 22, 2014 - Credit unions from around the country have joined association staff at the NAFCU
Annual Conference and Solutions Expo, which begins today at The Venetian Las Vegas Casino,
Hotel & Resort.

\

During this week, credit unions will hear from senior staff at NCUA, including Board Chairman bebe |
Matz; Fannie Mae Senior Vice President and Chief Economist Doug Duncan; and "Waiting for - _

‘Superman figure Geoffrey Canada.

Today's program also includes a "private conversation" for conference attendees with NAFCU
President and CEO Dan Berger and staff.

"This year's program, with its dynamic speakers and numerous networking opportunities, will help
attendees improve their credit union operations and bottom line,” Berger said.

Also today at the conference, attendees will hear from Holly Petraeus, the assistant director of
CFPB's Office of Servicemember Affairs, at the Defense Credit Union Summit. Joyce Raezer, the
executive director of the National Military Family Association and Vice Admiral Norbert Ryan, the
president and CEO of the Military Officers Association of America, will also speak. _

Tomorrow's speakers include Matz, Duncan, and ProfitStars’ Director of Strategic Insight Lee
Wetherington.

NAFCU will keep credit unions updated of the week's activities. For up-to-the-minute information on
the conference, download the NAFCU Annual Conference app.

SHARE THIS + wi

https://www.nafcu.org/newsroom/nafcu-annual-conference-kicks-las-vegas N ~3 113
11/7/2019 Case 1:19-cv-10994 NEP POR RENTE DA big? | Peale PSD of 140
7 fe, eo °
Credit UnionTimes

& Click to print or Select 'Print' in your browser menu to print this document.

NOT FOR REPRINT

Page printed from: https://www. cutimes.com/2009/2009/05/1 *ncua-officials-to-keynote-aacuc-conference/
NCUA Officials to Keynote
- AACUC Conference

| Among the speakers at the African American Credit Union Coalition's
annual conference in August are NCUA Chairman Michael Fryzel and
NCUA Board Member Gigi Hyland -

By Michelle A. Samaad | May 11, 2009

Among the speakers at the African American Credit Union Coalition's annual
conference in August are NCUA Chairman Michael Fryzel and NCUA Board Member
Gigi Hyland. |

Alonzo Swann, NCUA’s region III director, will also speak. Swann’s region covers
federal credit unions in Alabama, Florida, Georgia, Indiana, Kentucky, Mississippi,
North Carolina, Puerto Rico, Ohio, South Carolina, Tennessee and the Virgin Islands.

[em AACUC's conference will take place Aug. 5-8 at the Harrah's Las Vegas Hotel and |
Casino. -

Copyright 2019. ALM Media Properties, LLC. All rights reserved.

nttps:/Avww.cutimes.com/2009/05/11 /ncua-officials-to-keynote-aacuc-conference/?printer-friendly N tt 4/1
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 131 of 140

 

| Search the Site... Search |

NCUA Board Member Gigi Hyland Addresses NACUSO
Annual Conference Attendees

—~Las Vegas, Nev. (April 29,/2008) — As part of their 2008 Annual Conference held at the Wynn Las Vegas Hotel,
= y,-April 29, The National Association of Credit Union Service Organizations (NACUSO) convened general

sessions for the 400-plus attendees highlighted by keynote speakers Gigi Hyland, NCUA Board Member, and

Dennis Dollar, former Chairman of the NCUA Board. Dollar is now principal partner at Dollar Associates, LLC,

Birmingham, Alabama.

 

NACUSO president/CEO Thomas C. Davis opened the morning session by encouraging attendees to focus on the
positive. “There is a need for CUSO members to drive credit union success,” Davis noted. “That's why we are in
business.”

Summarizing the current projects, activities, and focus of NACUSO’s National Center for Collaboration and
Innovation, Davis highlighted NACUSO’s enhanced Web site featuring its new blog. “The National Center continues
to serve as a primary resource of information for connecting credit unions and CUSOs to help you collaborate,
“Davis said. “Our online NACUSOMatch Directory of CUSOs and the new blog journal are two current resources
available to anyone interested in collaboration, or considering CUSO solutions to fill a credit union need.”

Speaking next at the morning general session, NCUA Board Member Gigi Hyland addressed key regulatory issues,
including the NCUA's letter on third-party relationship evaluation. Hyland related the letter as saying, in effect,
there’s no doubt credit unions need third-party vendors to deliver products and services to members; the reality is
to focus on what your credit union needs to meet strategic goals when using third-parties. She also encouraged
credit unions to improve strategic planning, ensure balance in third-party contracts and to perform due diligence,
along with ongoing reviews and monitoring. As for CUSOs, Hyland recommended they create a working process of
knowledge for regulators to understand both what CUSOs do, and perhaps more importantly, what CUSOs don't do
for credit unions.

Capping the morning general assembly, keynote speaker Dennis Dollar, who is also working with NACUSO to
develop a political action agenda and regulatory advocacy program, provided insights into where he believes the
credit union industry will be in the year 2020. Looking into the future, Dollar predicts that credit unions will be the
dominant community-based financial institutions, in most communities, because bank merger mania will create
more nationwide “mega-banks” leading to an increased disconnect with local citizens who seek a more personal
touch. Credit unions, specifically those with geographic FOMs, will fill the gaps and meet the needs of the
community.

N-5
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 132 of 140

EXHIBIT O
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 133 of 140

August 18, 2011

Patricia O’ Connell
Quartararo & Lois, PLLC
1399 Route 52, Suite 101
Fishkill, NY 12524

Re: Hudson Valley FCU Volunteer Service Award Policy

Dear Ms. O’Connell:

Thank you for your letter to the General Counsel of July 23, 2011, seeking our opinion on
whether Hudson Valley FCU’s policy of giving a Volunteer Service Award of a $250 Visa
gift card is permissible under NCUA’s rule limiting compensation of officials, 12 C.F.R.
701.33 (“the Rule”). The policy provides for such awards “at the end of each five-year
period of service” to volunteers who may include members of the credit union’s board of
directors (“BOD”) and committees. As explained below, our opinion is that a Volunteer
Service Award recognizing an individual director's or committee member's substantial
length of service is permissible under the Rule so long as the award is nominal in value
in proportion to the period of service it covers.

The Rule provides that “only one board officer, if any, may be compensated as an officer
of the board” and that “[nJo other official may receive compensation for performing the
duties or responsibilities of the board or committee position” he or she holds. Id.
§701.33(b)(1); 12 U.S.C. 1761a. The Rule defines an “official” as a member of the BOD,
credit committee or supervisory committee, or other volunteer committee established by
the BOD. 12 C.F.R. 701.33(a). “Compensation” excludes reimbursement of necessary
and appropriate costs of official business (e.g., travel expenses) and reasonable health,
accident and related personal insurance; it does not expressly address or exclude
awards. /d. §701.33(b)(2).

Our view is that a monetary award to individually recognize an official's multiple years of
volunteer service—as opposed to an award periodically given (e.g., annually or bi-
annually) to all volunteers or to a class of volunteers (e.g., all directors) then-serving—
would constitute an incentive to volunteerism, rather than proscribed “compensation,”
provided that the amount per year of service is nominal. Based on our prior opinions,”

eee

O-|
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 134 of 140

Patricia O’ Connell
August 18, 2011
Page 2

and adjusted for inflation, we would consider a maximum of $50 per year of service to be
“nominal.”
Sincerely,
/s/

Hattie M. Ulan
Associate General Counsel

OGC/SWW: bhs
OGC No. 11-0805
Case 1:19-cv-10994-KPF Document1 Filed 11/27/19 Page 135 of 140

EXHIBIT P
111712019 Case 1:19-A8 Osea: RS rissa eraRP ape nga Day AP Eee Wat g dng MESHPIR GO

The Washington Post

Democracy Dies in Darkness

A $450 dinner, $45 whisky: Political appointee,
aide ring up the expenses
By Robert O'Harrow Jr.

Jan. 19, 2049 at 12:33 p.m. MST

They are federal financial regulators who filed for expenses like corporate CEOs,

seeking reimbursement for limos, deluxe air travel and meals in posh restaurants.

There was an UberBlack ride from the District to neighboring Alexandria, Va., for
$250, according to internal records obtained by The Washington Post. Two airline
tickets to a meeting in Vienna came in at more than $11,000 each, even as a staffer
found a way to the same event for a fraction of the price. A meal for three at Joe’s
Seafood near the White House cost $450 — including $45 for a dish of Dover sole

and $43 for halibut, according to receipts for the meal.

J. Mark McWatters, head of the National Credit Union Administration, and his
chief of staff, Sarai Vega, and their guests also showed a fondness for wine and top-
shelf liquor, including, in one instance, a $45 glass of 18-year-old single-malt
whisky, records show. In 2016 and 2017, they expensed more than $2,500 worth

of alcoholic beverages — most of it under Vega’s account — despite a written policy

prohibiting reimbursement for the purchase of alcohol.

P- |

nttps://www.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1.... 1/12
v7r2019 Case 1:19-6520Sus RAS mhstyictiieabares ee RE NLD PP Pee Pages BP URSA

“AD

“They have expensive taste,” John Kutchey, deputy executive director of the NCUA,

explained to agency investigators who asked about the spending last year.

The expense reports might have never come to light had an anonymous
whistleblower not complained to the agency’s inspector general about “extravagant”
spending, triggering a months-long investigation in 2017 and last year, according to
investigative reports and other records obtained through Freedom of Information

Act requests.

The investigation, which has not been previously reported, offers an unusually
detailed look at a federal regulator’s expense account and serves as a reminder that
perquisites far beyond the reach of most Americans are an accepted part of

governance in some quarters of the nation’s capital.

AD

PF

https:/Awww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1... 2/12
111712019 Case 1:19-0946 erm R45 phishyiitttigabageel re Ae aye Rp eePe Rag are WarRipoIeR Bes"

The NCUA is an independent agency that oversees and insures the deposits of
credit unions, which operate as nonprofit financial institutions owned by members.
There are more than 5,500 federally insured credit unions, with 111 million

members.

NCUA operations are funded by fees from credit unions, and the agency’s board is
made up of members appointed from both political parties. Because the agency
does not receive appropriations from Congress, it has many of its own rules for

operations. It has remained open during the government shutdown.

Lavish as it appears on paper, most of the spending by McWatters and Vega
appears to be permitted under its rules, according to agency officials and the
inspector general’s probe. That includes more than $60,000 in additional funding
that was moved from one account to another in 2017 to cover McWatters’s travel,

lodging and per-diem expenses, the records show.

AD

The NCUA issued statements to The Post strongly defending the pair, saying
McWatters and Vega did nothing wrong.

pP-3

https:/Awww.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6D4-1461-1... 3/12
11/7/2019 Case 1:19-€s45Qamse 845 mrhishycfealiveabarpeintoge aise ing yp presPer seg ane MEsbipajon Fost

“The claims for reimbursement were within the parameters of agency policy,” the

 
  

agency said. “There being no violation of the law, rule or regulation, no disciplinary

action was warranted.”

McWatters, Vega, Kutchey and other NCUA officials did not respond to interview

requests. A White House spokeswoman declined to comment.

But the IG investigators raised serious questions about the reimbursements for

alcoholic beverages.

“Kutchey said that he has told McWatters and Vega and prior Board chairs and
their staff at different times that the NCUA cannot pay for alcohol, and that they

- should make sure not to claim for alcohol,” the report said.

AD

Last March, the inspector general passed on the findings about McWatters to the
White House for review and referred both cases to the Justice Department’s U.S.
attorney for the Eastern District of Virginia, alleging “unauthorized receipt of

expenses,” according to the investigative reports.

PH

https://www.washingtonpost.com/investigations/a-450-dinner-45-whiskey-two-financial-regulators-ring-up-the-expenses/201 9/01/18/cOb0f6b4-1461-1... 4/12
  
 

eWNOO'SdSN LV SN LISIA seve. |

 

 

 

ment 1 “Filed 127/19 - Page 140.4 149, peau

  
 

ANIINO SAlMddNs 33544 HAGHO eve0ynodO pe

     

  

‘pasinbes eq Aew UOHBIejoap
SWO}snd k ‘AjjeuoNeWalU! pasn UdUM a

“OUuII|UO Salddns Japic g

LOOODOLLOOOSa |
“a|qeileae dn yold
- “@OURBJNSUI JeUONeULE]UI Pew @

| =

; Jofeus Aueu 0} pepnjoul WONIMOWHL Sdsn a
“@SN ONSOLUOP JO, payloads AieAap Jo 318q =

4Sf “IWNOLLVNUZ.LNI GNY JILSAWOG NOS SLO? YoseNy ‘zz I9qe}

8102 YO caus-O

  

“0s 91o¢ 2206 £060 be1s S0S6

so gen lit WMI I

JINN ® SNIMOVHL Sdsn w/o’ SdsSn
9] Waoy) |
Byvog oS patel sy G rig

ee ‘AVG AYZAIaQa OQ3L0353dxq

LNG@S ~ 190?) aTyLSI( a W
Zrvswy BY Yd
“Ol

 

 

 

 

  
 
  

 

 

‘epoo uD ou; ueos:
‘dnyoid e6eyoeg 90.4 anpeyos OL

    
 
 

SACS zy g27 CHD
re «AVY STEEL She
aw, FLIES RAY

“ Rie ‘WON
*

BNI AlIddNS 33ud UIQYO , SN
Assi LV SN LISIA Py, .

 
 

  

   
 

 

so ISIM ANY & 3LWY SNO

WN ae AY wnraan

 

6 tN0ON
Ae

an
Bae AS
ve)

a0 sz

 

2V ‘Ysy
Clive FOvisdg

oe

 
 
